 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

$230,000,000

CREDIT AGREEMENT

dated as of May 1, 2018, by and among

EXTREME NETWORKS, INC.,

as the Borrower,

THE LENDERS PARTY HERETO,

and

BANK OF MONTREAL,

as Administrative Agent

 

 

 

 

 

 

 

 

BMO CAPITAL MARKETS CORP., JPMORGAN CHASE BANK, N.A. and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

JPMORGAN CHASE BANK, N.A. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,

as Co-Syndication Agents

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SECTION 1

 

Page

 

 

 

 

DEFINITIONS

 

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Other Definitional Provisions

37

 

 

 

1.3

The Exchange Rate

38

 

 

 

1.4

Letter of Credit Amounts

38

 

 

 

SECTION 2

 

 

 

AMOUNT AND TERMS OF COMMITMENTS

 

 

 

 

2.1

Term Commitments

38

 

 

 

2.2

Procedure for Term Loan Borrowing

38

 

 

 

2.3

Repayment of Term Loans

39

 

 

 

2.4

Revolving Commitments

39

 

 

 

2.5

Procedure for Revolving Loan Borrowing

40

 

 

 

2.6

Swingline Commitment

40

 

 

 

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans

40

 

 

 

2.8

Fees

42

 

 

 

2.9

Termination or Reduction of Total Revolving Commitments; Total L/C Commitments

42

 

 

 

2.10

Loan Prepayments

43

 

 

 

2.11

Conversion and Continuation Options

44

 

 

 

2.12

Limitations on Eurodollar Tranches

44

 

 

 

2.13

Interest Rates and Payment Dates

44

 

 

 

2.14

Computation of Interest and Fees

45

 

 

 

2.15

Inability to Determine Interest Rate

45

 

 

 

2.16

Pro Rata Treatment and Payments

46

 

 

 

2.17

Illegality; Requirements of Law

49

 

 

 

2.18

Taxes

50

 

 

 

2.19

Indemnity

53

 

 

 

2.20

Change of Lending Office

54

 

 

 

2.21

Substitution of Lenders

54

 

 

 

2.22

Defaulting Lenders

55

 

 

 

2.23

Notes

57

 

 

 

2.24

Incremental Loans

57

 

 

 

SECTION 3

 

 

 

 

 

 

LETTERS OF CREDIT

 

 

 

 

3.1

L/C Commitment

60

 

 

 

3.2

Procedure for Issuance of Letters of Credit

61

 

 

 

3.3

Fees and Other Charges

62

 

 

 

3.4

L/C Participations; Existing Letters of Credit

62

 

 

 

3.5

Reimbursement

63

 

 

 

ii

--------------------------------------------------------------------------------

 

3.6

Obligations Absolute

63

 

 

 

3.7

Letter of Credit Payments

64

 

 

 

3.8

Applications

64

 

 

 

3.9

Interim Interest

64

 

 

 

3.10

Cash Collateral

64

 

 

 

3.11

Additional Issuing Lenders

65

 

 

 

3.12

Resignation of the Issuing Lender

65

 

 

 

3.13

Applicability of ISP

66

 

 

 

3.14

Notices

66

 

 

 

SECTION 4

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

4.1

Financial Condition

66

 

 

 

4.2

No Change

67

 

 

 

4.3

Existence; Compliance with Law

67

 

 

 

4.4

Power, Authorization; Enforceable Obligations

67

 

 

 

4.5

No Legal Bar

68

 

 

 

4.6

Litigation

68

 

 

 

4.7

No Default

68

 

 

 

4.8

Ownership of Property; Liens; Investments

68

 

 

 

4.9

Intellectual Property

68

 

 

 

4.10

Taxes

68

 

 

 

4.11

Federal Regulations

69

 

 

 

4.12

Labor Matters

69

 

 

 

4.13

ERISA

69

 

 

 

4.14

Investment Company Act; Other Regulations

70

 

 

 

4.15

Subsidiaries

70

 

 

 

4.16

Use of Proceeds

70

 

 

 

4.17

Environmental Matters

70

 

 

 

4.18

Accuracy of Information, Etc.

71

 

 

 

4.19

Security Documents

71

 

 

 

4.20

Solvency

71

 

 

 

4.21

Designated Senior Indebtedness

71

 

 

 

4.22

Insurance

71

 

 

 

4.23

No Casualty

71

 

 

 

4.24

OFAC

72

 

 

 

4.25

Anti-Corruption Laws

72

 

 

 

SECTION 5

 

 

 

 

 

 

CONDITIONS PRECEDENT

 

 

 

 

5.1

Conditions to Effectiveness of this Agreement

72

 

 

 

5.2

Conditions to Each Extension of Credit

76

 

 

 

iii

--------------------------------------------------------------------------------

 

5.3

Post-Closing Conditions Subsequent

76

 

 

 

SECTION 6

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

6.1

Financial Statements

77

 

 

 

6.2

Certificates; Reports; Other Information

78

 

 

 

6.3

Payment of Obligations; Taxes

79

 

 

 

6.4

Maintenance of Existence; Compliance

80

 

 

 

6.5

Maintenance of Property; Insurance

80

 

 

 

6.6

Inspection of Property; Books and Records; Discussions

81

 

 

 

6.7

Notices

82

 

 

 

6.8

Environmental Laws

83

 

 

 

6.9

Operating Accounts

83

 

 

 

6.10

Audits

83

 

 

 

6.11

Additional Collateral, Etc.

83

 

 

 

6.12

Anti-Corruption Laws

85

 

 

 

6.13

Insider Subordinated Indebtedness

85

 

 

 

6.14

Use of Proceeds

85

 

 

 

6.15

Designated Senior Indebtedness

85

 

 

 

6.16

Further Assurances

85

 

 

 

SECTION 7

 

 

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

7.1

Financial Condition Covenants

85

 

 

 

7.2

Indebtedness

86

 

 

 

7.3

Liens

88

 

 

 

7.4

Fundamental Changes

90

 

 

 

7.5

Disposition of Property

91

 

 

 

7.6

Restricted Payments

92

 

 

 

7.7

Investments

93

 

 

 

7.8

ERISA

96

 

 

 

7.9

Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments

96

 

 

 

7.10

Transactions with Affiliates

96

 

 

 

7.11

Sale Leaseback Transactions

97

 

 

 

7.12

Swap Agreements

97

 

 

 

7.13

Accounting Changes

97

 

 

 

7.14

Negative Pledge Clauses

97

 

 

 

7.15

Clauses Restricting Subsidiary Distributions

97

 

 

 

7.16

Lines of Business

98

 

 

 

7.17

Designation of other Indebtedness

98

 

 

 

7.18

Amendments to Blue Angel Asset Acquisition Documents; Certification of Certain
Equity Interests

98

 

 

 

7.19

Amendments to Organizational Agreements and Material Contracts

98

 

 

 

iv

--------------------------------------------------------------------------------

 

7.20

Use of Proceeds

98

 

 

 

7.21

Subordinated Debt

98

 

 

 

7.22

Sanctions

99

 

 

 

7.23

Anti-Corruption Laws

99

 

 

 

7.24

Anti-Terrorism Laws

99

 

 

 

SECTION 8

 

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

8.1

Events of Default

99

 

 

 

8.2

Remedies Upon Event of Default

102

 

 

 

8.3

Application of Funds

102

 

 

 

SECTION 9

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

9.1

Appointment and Authority

104

 

 

 

9.2

Delegation of Duties

105

 

 

 

9.3

Exculpatory Provisions

105

 

 

 

9.4

Reliance by Administrative Agent

106

 

 

 

9.5

Notice of Default

106

 

 

 

9.6

Non-Reliance on Administrative Agent and Other Lenders

106

 

 

 

9.7

Indemnification

107

 

 

 

9.8

Agent in Its Individual Capacity

107

 

 

 

9.9

Successor Administrative Agent

107

 

 

 

9.10

Collateral and Guaranty Matters

108

 

 

 

9.11

Administrative Agent May File Proofs of Claim

109

 

 

 

9.12

No Other Duties, Etc.

109

 

 

 

9.13

Survival

109

 

 

 

SECTION 10

 

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

10.1

Amendments and Waivers

110

 

 

 

10.2

Notices

111

 

 

 

10.3

No Waiver; Cumulative Remedies

113

 

 

 

10.4

Survival of Representations and Warranties

113

 

 

 

10.5

Expenses; Indemnity; Damage Waiver

113

 

 

 

10.6

Successors and Assigns; Participations and Assignments

115

 

 

 

10.7

Adjustments; Set-off

120

 

 

 

10.8

Payments Set Aside

121

 

 

 

10.9

Interest Rate Limitation

121

 

 

 

10.10

Counterparts; Electronic Execution of Assignments

121

 

 

 

10.11

Severability

122

 

 

 

10.12

Integration

122

 

 

 

10.13

GOVERNING LAW

122

 

 

 

10.14

Submission to Jurisdiction; Waivers

122

v

--------------------------------------------------------------------------------

 

 

 

 

10.15

Acknowledgements

123

 

 

 

10.16

Releases of Guarantees and Liens

123

 

 

 

10.17

Treatment of Certain Information; Confidentiality

124

 

 

 

10.18

Automatic Debits

124

 

 

 

10.19

Judgment Currency

125

 

 

 

10.20

Patriot Act

125

 

 

 

10.21

Contractual Recognition Provision

125

 

 

 

 

vi

--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 1.1A:

 

Commitments

Schedule 1.1B:

 

Existing Letters of Credit

Schedule 4.4:

 

Governmental Approvals, Consents, Authorizations, Filings and Notices

Schedule 4.5:

 

Requirements of Law

Schedule 4.6:

 

Litigation

Schedule 4.15:

 

Subsidiaries

Schedule 4.17:

 

Environmental Matters

Schedule 4.19(a):

 

Financing Statements and Other Filings

Schedule 5.3

 

Post-Closing Matters

Schedule 7.2(d):

 

Existing Indebtedness

Schedule 7.3(f):

 

Existing Liens

Schedule 7.7

 

Existing Investments

EXHIBITS

Exhibit A:

 

Form of Guarantee and Collateral Agreement

Exhibit B:

 

Form of Compliance Certificate

Exhibit C:

 

Form of Secretary’s Certificate

Exhibit D:

 

Form of Closing Date Solvency Certificate

Exhibit E:

 

Form of Assignment and Assumption

Exhibits F-1 - F-4:

 

Forms of U.S. Tax Compliance Certificates

Exhibit G:

 

Form of Addendum

Exhibit H-1:

 

Form of Revolving Loan Note

Exhibit H-2:

 

Form of Swingline Loan Note

Exhibit H-3:

 

Form of Term Loan Note

Exhibit I:

 

Form of Notice of Borrowing

Exhibit J:

 

Form of Notice of Conversion/Continuation

Exhibit K:

 

Form of Pledge Agreement

 

 

 

vii

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of May 1, 2018, is entered
into by and among EXTREME NETWORKS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party hereto as lenders (each, a “Lender” and collectively, the
“Lenders”), BMO HARRIS BANK N.A., as an Issuing Lender and Swingline Lender (as
such terms are defined below), and BANK OF MONTREAL (“BMO”), as administrative
and collateral agent for the Lenders (in such capacity, the “Administrative
Agent”).

RECITALS

WHEREAS, the Borrower desires to obtain financing to provide ongoing working
capital and for other general corporate purposes of the Borrower and its
Subsidiaries, including the Refinancing;

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $230,000,000, consisting of a term loan facility
in the aggregate principal amount of $190,000,000, a revolving loan facility in
an aggregate principal amount of up to $40,000,000, a letter of credit
sub-facility in the aggregate availability amount of $10,000,000 (as a sublimit
of the revolving loan facility), and a  swingline sub-facility in the aggregate
availability amount of $5,000,000 (as a sublimit of the revolving loan
facility); and

WHEREAS, each of the Guarantors has agreed to guarantee the Secured Obligations
of the Loan Parties and to secure such guaranteed Secured Obligations by
granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of such Guarantor’s personal property assets
(other than any Excluded Assets) pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS

1.1Defined Terms. As used in this Agreement (including the recitals hereof), the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%, and (c) the Eurodollar Rate plus 1%; provided that in no event
shall the ABR be deemed to be less than 0%. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate, as the case may be, shall be effective as of the opening of business on
the effective day of the change in such rate.

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible).  Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower or any Subsidiary.

1

--------------------------------------------------------------------------------

 

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower or any Subsidiary.

“Addendum”: an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.

“Administrative Agent”: BMO, in its capacity as the administrative agent for the
Lenders and the collateral agent for the Secured Parties under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affected Lender”: as defined in Section 2.21.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Parties”: is defined in Section 10.2(d)(ii).

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Revolving Commitment then in effect (as
decreased pursuant to Section 2.9) or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding, and (c) without duplication of clause (b), the L/C Commitment of
such Lender then in effect (as a sublimit of the Revolving Commitment of such
Lender).

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Agreement Currency”: as defined in Section 10.19.

“Applicable Margin”: with respect to each Eurodollar Loan, each ABR Loan
(including each Swingline Loan) and each Letter of Credit, the applicable rates
per annum set forth under the relevant column heading below:

2

--------------------------------------------------------------------------------

 

TERM LOANS AND REVOLVING LOANS

 

Level

Consolidated Leverage Ratio

Eurodollar Loans– Eurodollar Rate Plus

ABR Loans– ABR Plus

I

< 1.50:1.00

1.50%

0.50%

II

> 1.50:1.00 but < 1.75:1.00

1.75%

0.75%

III

> 1.75:1.00 but < 2.75:1.00

2.25%

1.25%

IV

> 2.75:1.00

2.75%

1.75%

 

SWINGLINE LOANS

 

Level

Consolidated Leverage Ratio

Swingline Loans–ABR Plus

I

< 1.50:1.00

0.50%

II

> 1.50:1.00 but < 1.75:1.00

0.75%

III

> 1.75:1.00 but < 2.75:1.00

1.25%

IV

> 2.75:1.00

1.75%

 

LETTERS OF CREDIT

 

Level

Consolidated Leverage Ratio

Letters of Credit–Letter of Credit Fee

I

< 1.50:1.00

1.50%

II

> 1.50:1.00 but < 1.75:1.00

1.75%

III

> 1.75:1.00 but < 2.75:1.00

2.25%

IV

> 2.75:1.00

2.75%

 

Notwithstanding the foregoing, (a) until the delivery of the Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Section 6.1 in
respect of the fiscal quarter of the Borrower ending on or about June 30, 2018,
the Applicable Margin  shall be the rates corresponding to Level III in the
foregoing table, (b) if the Borrower fails to deliver the financial statements
required by Section 6.1 and
the  related  Compliance  Certificate  required  by  Section 6.2(b) by the
respective date required thereunder after the end of any related fiscal quarter
of the Borrower, the Applicable Margin shall be the rates corresponding to Level
III in the foregoing table until such financial statements and Compliance
Certificate are delivered (after which delivery the Applicable Margin shall be
determined with reference to such financial statements and Compliance
Certificate), and (c) no reduction of the Applicable Margin shall become
effective at any time when an Event of Default has occurred and is continuing.

3

--------------------------------------------------------------------------------

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date and with reference to any applicable period
then ended was inaccurate and (y) a proper calculation of the Consolidated
Leverage Ratio as of such date and with reference to such period would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall automatically and retroactively be obligated to
pay to the Administrative  Agent, for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Consolidated Leverage Ratio would have resulted in
lower pricing for such period, neither the Administrative  Agent  nor  any
Lender  shall  have  any obligation  to repay any interest  or  fees  to the
Borrower, nor shall the Borrower or any other Loan Party have any right of
offset against any subsequent payment due and payable by any Loan Party under
any Loan Document by reason of such lower pricing for such period.
Notwithstanding the foregoing or anything to the contrary set forth in any Loan
Document, the Borrower shall not be required to pay any amounts pursuant to this
paragraph as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties that occurs after the Discharge of Obligations.

“Application”: an application, in such form as any Issuing Lender may specify
from time to time, requesting such Issuing Lender to issue a Letter of Credit.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrowhead Acquired Assets”: the assets purchased by the Borrower from the
Arrowhead Seller pursuant to the Arrowhead Asset Purchase Agreement and the
other Arrowhead Asset Acquisition Documents.

“Arrowhead Asset Acquisition”: the acquisition by the Borrower from the
Arrowhead Seller of the Arrowhead Acquired Assets pursuant to the Arrowhead
Asset Purchase Agreement and the other Arrowhead Asset Acquisition Documents.

“Arrowhead Asset Acquisition Documents”: collectively, the Arrowhead Asset
Purchase Agreement, together with all of the other documents, agreements,
certificates and other information executed and/or delivered by or on behalf of
the Borrower or the Arrowhead Seller pursuant to or in connection with the
Arrowhead Asset Purchase Agreement and/or the Arrowhead Asset Acquisition
(including, without limitation and for the avoidance of doubt, any audited or
unaudited financial statements of the Arrowhead Seller that indicate to the
extent reasonably required by the Administrative Agent the financial performance
of solely the Arrowhead Acquired Assets for any period).

“Arrowhead Asset Purchase Agreement”: that certain Asset Purchase Agreement,
dated as of March 7, 2017, between the Borrower and the Arrowhead Seller.

“Arrowhead Seller”: Avaya Inc., the third party seller of the Arrowhead Acquired
Assets that is the Borrower’s counterparty under the Arrowhead Asset Purchase
Agreement.

“Asset Acquisition”: the acquisition by the Borrower from Zebra Technologies
Corporation of certain assets pursuant to the Asset Purchase Agreement and the
other Asset Acquisition Documents.

“Asset Acquisition Documents”: collectively, the Asset Purchase Agreement, the
German Regulatory Approval, and all schedules, exhibits and annexes thereto and
all side letters and agreements affecting the terms thereof or entered into in
connection therewith.

4

--------------------------------------------------------------------------------

 

“Asset Purchase Agreement”: that certain Asset Purchase Agreement, dated as of
September 13, 2016, between the Borrower and Zebra Technologies Corporation (as
amended, supplemented or otherwise modified from time to time, in accordance
with the provisions hereof and thereof).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses (a)
through (n) of Section 7.5) that yields Net Cash Proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $1,500,000, for purposes of
Section 6.7(e).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent (to the
extent required by Section 10.6), in substantially the form of Exhibit E, or any
other form (including electronic documentation generated by an electronic
platform) approved by the Administrative Agent.

“Assumption Agreement”: any Assumption Agreement delivered pursuant to the
Guarantee and Collateral Agreement.

“Available Revolving Commitments”: at any time, an amount equal to (a) the Total
Revolving Commitments in effect at such time (as decreased pursuant to Section
2.9), minus (b) the Dollar Equivalent of the  aggregate  undrawn amount  of  all
outstanding Letters of Credit at  such time, minus

(c) the Dollar Equivalent of the aggregate amount of all L/C Disbursements that
have not yet been reimbursed or converted into Revolving Loans at such time,
minus (d) the aggregate principal balance of any Revolving Loans outstanding at
such time; provided that for purposes of calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s available
Revolving Commitment pursuant to Section 2.8(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.

“Average Unused Total Revolving Commitments”: has the meaning specified in
Section 2.8(a).

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Services”: any products, credit services and/or financial accommodations
previously,  now, or hereafter provided to any Group Member by any Bank Services
Provider, including any letters of credit (other than any Letters of Credit
provided for the account of the Borrower hereunder), cash management services
(including merchant services, direct deposit payroll, business credit cards and
check cashing services), interest rate swap arrangements (other than to the
extent constituting Specified Swap Agreements), and foreign exchange services
(including with respect to FX Contracts), as any such products or services may
be identified in such Lender’s various agreements related thereto (each, a “Bank
Services Agreement”).

“Bank Services Agreement”: as defined in the definition of “Bank Services”.

“Bank Services Provider”: any Person that (a) at the time that it enters into a
Bank Services Agreement or an FX Contract, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Bank Services Agreement or an FX Contract, in each case, in its capacity as a
party to such Bank Services Agreement or FX Contract.

5

--------------------------------------------------------------------------------

 

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Benefitted Lender”: as defined in Section 10.7(a).

“Blocked Person”: as defined in Section 7.24.

“Blue Angel Acquired Assets”: the assets purchased by the Borrower from the Blue
Angel Seller pursuant to the Blue Angel Asset Purchase Agreement and the other
Blue Angel Asset Acquisition Documents.

“Blue Angel Asset Acquisition”: the acquisition by the Borrower from the Blue
Angel Seller of the Blue Angel Acquired Assets pursuant to the Blue Angel Asset
Purchase Agreement and the other Blue Angel Asset Acquisition Documents.

“Blue Angel Asset Acquisition Consideration”: the aggregate amount of
consideration paid by the Borrower to or for the benefit of the Blue Angel
Seller pursuant to the terms of the Blue Angel Asset Purchase Agreement and in
connection with the Blue Angel Asset Acquisition (which consideration, for the
avoidance of doubt, shall include any Blue Angel Deferred Payment Obligations
and Blue Angel Earn-Out Payment Obligations).

“Blue Angel Asset Acquisition Documents”: collectively, the Blue Angel Asset
Purchase Agreement, together with all of the other documents, agreements,
certificates and other information executed and/or delivered by or on behalf of
the Borrower or the Blue Angel Seller pursuant to or in connection with the Blue
Angel Asset Purchase Agreement and/or the Blue Angel Asset Acquisition.

“Blue Angel Asset Purchase Agreement”: that certain Asset Purchase Agreement,
dated as of October 3, 2017, between the Borrower and the Blue Angel Seller.

“Blue Angel Deferred Payment”: any payment (other than, for the avoidance of
doubt, in respect of any Blue Angel Earn-Out Payment Obligation) by or on behalf
of the Borrower to or to the order of the Blue Angel Seller of any deferred
portion of the Blue Angel Asset Acquisition Consideration.

“Blue Angel Deferred Payment Obligations”: the obligations of the Borrower
arising under the Blue Angel Asset Purchase agreement to make deferred purchase
price payments to the Blue Angel Seller.

“Blue Angel Earn-Out Payment”: any earn-out payment (however designated) made by
or on behalf of the Borrower to or to the order of the Blue Angel Seller
pursuant to the terms of the Blue Angel Asset Purchase Agreement.

“Blue Angel Earn-Out Payment Obligations”: the obligations of the Borrower
arising under the Blue Angel Asset Purchase Agreement to make Blue Angel
Earn-Out Payments to or to the order of the Blue Angel Seller.

“Blue Angel Seller”: Brocade Communications Systems, Inc., in its capacity as
the third-party seller of the Blue Angel Acquired Assets that is party to the
Blue Angel Asset Purchase Agreement.

“BMO”: as defined in the preamble hereto.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

6

--------------------------------------------------------------------------------

 

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Canadian Dollar” and “CAD”: the lawful currency of Canada.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or  other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing from such
Person; provided, however, that any Indebtedness convertible into Equity
Interests shall not constitute Capital Stock prior to the date of any applicable
conversion.

“Cash Collateralize”: to deposit in a blocked account at a commercial bank
selected by the Administrative Agent, in the name of the Borrower and under the
sole dominion and control (within the meaning of the UCC) of the Administrative
Agent, or to pledge and deposit with or deliver to (a) with respect to
Obligations in respect of Letters of Credit, the Administrative Agent, for the
benefit of one of more of the Issuing Lenders and one or more of the Lenders, as
applicable, as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of at least 105% of the L/C Exposure or, if the Administrative
Agent and the applicable Issuing Lender shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent    and such Issuing Lender;

(b) with respect to Obligations arising under any Bank Services Agreement in
connection with Bank Services, the applicable Bank Services Provider for its own
benefit, as provider of such Bank Services or FX Contracts, cash or Deposit
Account balances having an aggregate value of at least 105% of the aggregate
amount of the Obligations of the Group Members arising under all such Bank
Services Agreements and FX Contracts evidencing such Bank Services and FX
Contracts; or (c) with respect to Obligations in respect of any Specified Swap
Agreements, the applicable Qualified Counterparty, as Collateral for such
Obligations, cash or Deposit Account balances or, if such Qualified Counterparty
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance  satisfactory  to  such
Qualified  Counterparty.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued (i) by any Lender or (ii) by any commercial bank organized under the laws
of the United States or any state

7

--------------------------------------------------------------------------------

 

thereof having combined capital and surplus of not less than $250,000,000; (c)
commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) money market mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition; or (h) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

“Certificated Securities”: as defined in Section 4.19.

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more of the ordinary voting power for
the election of directors of the Borrower (determined on a fully diluted basis);
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body,   or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c)  at any time, the
Borrower shall  cease to own and control, of record and beneficially, directly
or indirectly, 100% of each class of outstanding Capital Stock of each Guarantor
free and clear of all Liens (except Liens  permitted by Section 7.3), other than
as a result of a Disposition permitted by Section 7.5 or a merger, consolidation
or amalgamation permitted by Section 7.4, in any such case, as a result of which
any applicable Guarantor ceases to be a Subsidiary.

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Closing Date Solvency Certificate”: the Closing Date Solvency Certificate,
dated the Closing Date, delivered to the Administrative Agent pursuant to
Section 5.1(l), which Closing Date Solvency Certificate shall be in
substantially the form of Exhibit D.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties and Enterasys, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document. Notwithstanding the foregoing or any contrary provision contained
herein or in any other Loan Document, no Excluded Asset (as such term is defined
in the Guarantee and Collateral Agreement) shall constitute “Collateral.”

8

--------------------------------------------------------------------------------

 

“Collateral Information Certificate”: the Collateral Information Certificate
relating to the Loan Parties and executed and delivered by the Borrower pursuant
to Section 5.1 on the Closing Date, which certificate shall be in form and
substance satisfactory to the Administrative Agent.

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party or Enterasys.

“Commitment”: as to any Lender, the sum of its Term Commitment and its Revolving
Commitment.

“Commitment Fee”: as defined in Section 2.8(a).

“Commitment Fee Rate”: the rate per annum set forth under the relevant column
heading below:

 

Level

Consolidated Leverage Ratio

Commitment Fee Rate

I

< 1.50:1.00

0.250%

II

> 1.50:1.00 but < 1.75:1.00

0.300%

III

> 1.75:1.00 but < 2.75:1.00

0.350%

IV

> 2.75:1.00

0.400%

 

Notwithstanding the foregoing, (a) until the delivery of the Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Section 6.1 in
respect of the fiscal quarter of the Borrower ending on or about June 30, 2018,
the Commitment Fee Rate shall be the rates corresponding to Level III in the
foregoing table, (b) if the Borrower fails to deliver the financial statements
required by Section 6.1 and
the  related  Compliance  Certificate  required  by  Section 6.2(b) by the
respective date required thereunder after the end of any related fiscal quarter
of the Borrower, the Commitment Fee Rate shall be the rate corresponding to
Level III in the foregoing table until such financial statements and Compliance
Certificate are delivered (after which delivery the Commitment Fee Rate shall be
determined with reference to such financial statements and Compliance
Certificate), and (c) no reduction of the Commitment Fee Rate shall become
effective at any time when an Event of Default has occurred and is continuing.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. section 1 et
seq.), as amended from time to time, and any successor statute.

“Communications”:  is defined in Section 10.2(d)(ii).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures”: for any period, with respect to the
Borrower and its consolidated Subsidiaries, the aggregate of all expenditures
(whether paid in cash or other consideration  or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on  the
consolidated balance sheet of the

9

--------------------------------------------------------------------------------

 

Borrower) by such Group Members during such period for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that, in conformity with GAAP, are included in “additions to
property, plant or equipment” or comparable items reflected in the consolidated
statement of cash flows of the Borrower; provided that “Consolidated Capital
Expenditures” shall not include (a) expenditures in respect of normal
replacements and maintenance which are properly charged to current operations,
(b) expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (i) from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (c) expenditures made as a tenant as
leasehold improvements during such period to the extent reimbursed by the
landlord during such period, or (d) expenditures made in connection with
Permitted Acquisitions.

“Consolidated EBITDA”: with respect to the Borrower and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus, in the case of the
following clauses (a)(ii) through (a)(xi), to the extent the same was deducted
(and not added back) in determining such Consolidated Net Income: (ii) total
interest expense (including that portion of any Capital Lease Obligations that
is treated as interest in accordance with GAAP) of the Borrower and its
consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
plus (iii) provisions for taxes based on income, plus (iv) total depreciation
expense, plus (v) total amortization expense, plus (vi) fees and out-of-pocket
transaction costs and expenses incurred by the Loan Parties in connection with
this Agreement and the other Loan Documents; provided that the aggregate amount
of all such fees, costs, and expenses shall not exceed $2,000,000 in any
four-quarter period for purposes of this definition, plus (vii) fees and
out-of-pocket transaction costs and expenses incurred by the Loan Parties in
connection with Permitted Acquisitions (whether or not consummated), provided
that the aggregate amount of all such fees, costs and expenses considered for
purposes of this definition shall not exceed $2,250,000 with respect to any such
particular Permitted Acquisition, plus (viii) without duplication,  other cash
items reducing Consolidated Net Income and other items, in each case approved by
the Administrative Agent and the Required Lenders in writing as an ‘add back’ to
Consolidated Net Income, plus (ix) without duplication, other non-cash items
(for the avoidance of doubt this shall include share based payments and
write-offs of prior unamortized loan fees and expenses) reducing Consolidated
Net Income (excluding any such non cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), plus (x) acquisition,
integration and restructuring costs associated with the Asset Acquisition, the
Arrowhead Asset Acquisition and/or the Blue Angel Asset Acquisition and actually
expensed by the Borrower during any fiscal quarter of the Borrower ending on or
prior to September 30, 2018; provided that (A) not more than an aggregate of
$15,000,000 of such acquisition, integration and restructuring costs may be
added back to Consolidated Net Income pursuant to this clause (x) during the
term of this
Agreement,  and  (B)  any  such  costs  actually  expensed  and  added-back  to  Consolidated  Net
Income pursuant to this clause (x) must be identifiable and verifiable to the
reasonable satisfaction of the Administrative Agent, plus (xi) non-recurring
charges, expenses or losses; provided that the aggregate add-backs pursuant to
this clause (xi) and clause (xii) below shall not exceed 10% of Consolidated
EBITDA for such period (calculated prior to giving effect to any such
add-backs), plus (xii) expected cost savings for such period related to
restructuring initiatives which are reasonably identifiable and factually
supportable and projected by the Borrower in good faith to result from actions
with respect to which substantial steps have been taken, will be taken, or are
expected to be taken; provided that (x) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 6.2(b), certifying that such cost savings are (i) reasonably
supportable and quantifiable in the  good faith judgment of the Borrower, and
(ii) reasonably anticipated to be realized within 12 months after the
consummation of such initiative, (y) no cost savings shall be added pursuant to
this clause (xii) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period and (z) the aggregate add-backs pursuant to clause
(xi) and this clause (xii) shall not exceed 10% of Consolidated EBITDA for such
period (calculated prior to giving effect to any such add-backs); minus (b) the
sum, without duplication of the amounts for such period of (i)

10

--------------------------------------------------------------------------------

 

other non cash items increasing Consolidated Net Income for such period
(excluding any such non cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period), plus (ii)
interest income; provided that Consolidated EBITDA for any period shall be
determined on a Pro Forma Basis to give effect to any Permitted Acquisitions or
any Disposition of any business or assets consummated during such period, in
each case as if such transaction occurred on the first day of such period.
Notwithstanding anything to the contrary set forth herein, (1) Consolidated
EBITDA for the fiscal quarter of the Borrower ended March 31, 2017 shall be
deemed to be $9,600,000 for all purposes under this Agreement, (2) Consolidated
EBITDA for the fiscal quarter of the Borrower
ended  June  30,  2017  shall  be  deemed  to  be  $41,600,000  for  all  purposes  under  this  
Agreement, (3) Consolidated EBITDA for the fiscal quarter of the Borrower ended
September 30, 2017 shall be deemed to be $38,000,000 for all purposes under this
Agreement, and (4) Consolidated EBITDA for the fiscal quarter of the Borrower
ended December 31, 2017 shall be deemed to be $31,700,000 for all purposes under
this Agreement.

“Consolidated Fixed Charge Coverage Ratio”: with respect to the Borrower and its
consolidated Subsidiaries for any period, the ratio of (a) the sum of (i)
Consolidated EBITDA for such period minus (ii) the portion of taxes based on
income actually paid in cash (net of any cash refunds received) during such
period; minus (iii) Consolidated Capital Expenditures (excluding the principal
amount funded with Indebtedness) incurred in connection with such expenditures;
to (b) Consolidated Fixed Charges for such period. Each of the financial
performance measures specified in the foregoing clauses (a) and (b) of this
definition shall be calculated as follows for purposes of testing the Borrower’s
compliance with Section 7.1(a) as of the last day of any fiscal quarter of the
Borrower: each such financial performance measure shall mean an amount equal to
the amount of such financial performance measure for the four fiscal quarter
period then ended.

“Consolidated Fixed Charges”: with respect to the Borrower and its consolidated
Subsidiaries  for any period ending on any determination date (the
“determination date”), the sum (without  duplication) of (a) Consolidated
Interest Expense for such period, plus (b) scheduled payments made during such
period on account of principal of Indebtedness of the Borrower and its
consolidated Subsidiaries (including scheduled principal payments in respect of
the Term Loans but excluding (i) principal payments in respect of the Revolving
Loans (except to the extent there is an equivalent permanent reduction in
Revolving Commitments) and (ii) the aggregate amount of Blue Angel Deferred
Payments made during such period), plus (c) an amount equal to the aggregate
amount of scheduled Blue Angel Deferred Payments made during such period.

“Consolidated Interest Expense”: for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), but excluding the
amortization of any deferred financing costs in connection with such
Indebtedness.

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Indebtedness as of the last day of such period, to (b)
Consolidated EBITDA for such period; provided that for purposes of this
definition, Consolidated EBITDA for any period shall be determined on a Pro
Forma Basis to give effect to any Permitted Acquisitions or any Disposition of
any business or assets consummated during such period, in each case as if such
transaction occurred on the first day of such period. Subject to the terms and
conditions set forth in each of the definitions of “Applicable Margin” and
“Commitment Fee Rate”, Consolidated EBITDA shall be calculated as follows for
purposes of determining the Applicable Margin and the Commitment Fee Rate and
testing the Borrower’s compliance with Section 7.1(b) as of the last day of any
fiscal quarter of the Borrower: Consolidated EBITDA shall mean an amount equal
to Consolidated EBITDA for the four fiscal quarter period then ended.

11

--------------------------------------------------------------------------------

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of  the Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance  with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or one of its Subsidiaries, (b)
the income (or deficit) of any such Person (other than a Subsidiary of the
Borrower) in which the Borrower or one of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions,
and (c) the  undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any Requirement of Law
applicable to such Subsidiary or any owner of Capital Stock of such Subsidiary.

“Consolidated Tangible Net Worth”: as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
difference between (a) Shareholders’ Equity of the Borrower and its consolidated
Subsidiaries on such date (determined in accordance with GAAP) minus (b) the
Intangible Assets of the Borrower and its consolidated Subsidiaries on such
date; provided, however, that there shall be excluded from the calculation of
“Consolidated Tangible Net Worth” any effects resulting from the application of
FASB ASC No. 715:  Compensation—Retirement Benefits.

“Consolidated Total Indebtedness”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its consolidated Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP, but (i)
excluding any liabilities referred to in clauses (f) and (g) of the definition
of “Indebtedness” and (ii) excluding obligations under any Swap Agreement unless
such obligations are payment obligations that relate to a Swap Agreement that
has terminated.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

“Copyright License”: any written agreement which (a) names a Loan Party
as  licensor  or licensee (including those listed on Schedule 6 of the Guarantee
and Collateral Agreement), or (b) grants any right under any Copyright to a Loan
Party, including any right to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6 of the Guarantee and Collateral Agreement), all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating any copyrights, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
USCRO, and (b) the right to obtain any renewals thereof.

“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or  other applicable jurisdictions from
time to time in effect.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

12

--------------------------------------------------------------------------------

 

“Default Rate”: as defined in Section 2.13(c).

“Defaulting Lender”: subject to Section 2.22(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s reasonable determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender  or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject  of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments  or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Lender, the Swingline Lender and each Lender.

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determination Date”: as defined in the definition of “Pro Forma Basis”.

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of
the  Obligations  (including all such Obligations relating to Bank Services and
FX Contracts) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Bank Services and FX Contracts, all fees and all other expenses or
amounts payable under any Loan Document and any Bank Services Agreement and FX
Contract (other than inchoate indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document or any Bank
Services Agreement or FX Contract specifically survive repayment of the Loans
for which no claim has been made), and other Obligations under or in respect of
Specified Swap Agreements and Bank Services Agreements and FX Contracts, to the
extent (a) no default or termination event shall have occurred and be continuing
thereunder, (b) any such Obligations in respect of Specified Swap Obligations
and/or Bank Services and

13

--------------------------------------------------------------------------------

 

FX Contracts have, if required by the applicable Bank Services Provider or any
applicable Qualified Counterparties, as applicable, been Cash Collateralized,
(c) no Letter of Credit shall be outstanding (or, as applicable, each
outstanding and undrawn Letter of Credit has been Cash Collateralized in
accordance with the terms hereof), (d) no Obligations in respect of any Bank
Services or FX Contracts are  outstanding (or, as applicable, all such
outstanding Obligations in respect of Bank Services and FX Contracts have been
Cash Collateralized in accordance with the terms hereof), and (e) the aggregate
Commitments of the Lenders are terminated.

“Disposition”: with respect to any property (including, without limitation, any
Capital Stock of any Person), any sale, lease, Sale Leaseback Transaction,
assignment, conveyance, transfer, encumbrance or other disposition thereof and
any issuance of Capital Stock of the Borrower or any of its Subsidiaries. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent, at such time on the basis of the Exchange Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Election Period”: has the meaning specified in Section 2.24(b).

“Eligible Assignee”: any
Person  that  meets  the  requirements  to  be  an  assignee  under  Section
10.6(b)(iii),  (v) and  (vi)
(subject  to  such  consents,  if  any,  as  may  be  required   under Section
10.6(b)(iii)).

“Enterasys”: Enterasys Networks, Inc., a Delaware corporation.

“Enterasys Pledge Agreement”: the Pledge Agreement, dated as of the date hereof,
executed and delivered by Enterasys, substantially in the form of Exhibit K.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

14

--------------------------------------------------------------------------------

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase  or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests
in)  such Person, all of the securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or acquisition from such
Person of such shares (or such other interests), and all of the other ownership
or profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member  of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a
complete  or  partial  withdrawal  (within  the  meaning  of  Section 4203 and
4205 of ERISA) from any Multiemployer Plan if there is any potential liability
therefor, or the receipt by any Loan Party or, to the knowledge of any Loan
Party, any ERISA Affiliate thereof of notice from any Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA;
(e) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) the imposition of liability on any Loan Party or any
ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the failure by any
Loan Party or any ERISA Affiliate  thereof to make any required contribution to
a Pension Plan, or the failure to meet the minimum funding standard of Section
412 of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered to critical status within the meaning of Sections 430,
431 and 432 of the  Code or Sections 303, 304 and 305 of ERISA; (i) an event or
condition which might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (j) the imposition of any
liability under Title I or Title IV of ERISA, other than PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate thereof; (k) an application for a funding waiver under Section 303 of
ERISA or an extension of any amortization

15

--------------------------------------------------------------------------------

 

period pursuant to Section 412 of the Code with respect to any Pension Plan; (l)
the occurrence of a non-exempt prohibited transaction under Sections 406 or 407
of ERISA for which any Loan Party or any Subsidiary thereof may be directly or
indirectly liable; (m) the occurrence of an act or omission which could give
rise to the imposition on any Loan Party or any ERISA Affiliate thereof of
fines, penalties, taxes or related charges under Chapter 43  of the Code or
under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (n) the assertion of a
material claim (other than routine claims for benefits) against any Pension Plan
or the assets thereof, or against any Loan Party or any Subsidiary thereof in
connection with any such Pension Plan; (o) receipt from the IRS of notice of the
failure of any Pension Plan to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to fail
to  qualify  for  exemption  from  taxation  under  Section 501(a) of the Code;
or (p) the imposition of any lien (or the fulfillment of the conditions for the
imposition of any lien) on any of the rights, properties or assets of any Loan
Party or any ERISA Affiliate thereof,  in  either  case  pursuant to Title I
or  IV,  including Section 302(f) or  303(k)  of  ERISA  or   to Section
401(a)(29) or 430(k) of the Code.

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“EU Bail-In Legislation Schedule”: the EU Legislation Bail-In Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro”: the single currency of the participating member states of the European
Union.

“Eurocurrency Reserve  Requirements”: for  any day as applied to a Eurodollar
Loan, the aggregate
(without  duplication)  of  the  maximum  rates  (expressed  as  a  decimal  fraction)  of
reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves) under any regulations of the Board or other
Governmental Authority having jurisdiction with respect thereto dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board) maintained by a
member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration (or any
successor thereto if the ICE Benchmark Administration is no longer making a
London Interbank Offered Rate available) as the LIBO Rate (“LIBOR”) or a
comparable or successor rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time)   two
(2)Business Days prior to the beginning of such Interest Period (as set forth by
Bloomberg Information Service or any successor thereto or any other commercially
available service selected by the Administrative Agent which provides quotations
of LIBOR); provided that the Eurodollar Base Rate shall not be less than 0%. If
for any reason the Administrative Agent cannot determine the LIBO Rate fixed by
the ICE Benchmark Administration (or any successor administrator of LIBO Rates),
the Administrative Agent may, in its sole but reasonable discretion, use an
alternative method to select a rate calculated by the Administrative Agent to
reflect its cost of funds; provided that to the extent a comparable,
successor  or alternative rate is approved by the Administrative Agent in
connection herewith, such approved rate shall be selected in accordance with,
and applied in a manner consistent with, general market practice;  and provided,
further that to the extent the application of such rate in accordance with
general market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent; provided that, in all events, such
Eurodollar Base Rate shall not be less than 0%.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

16

--------------------------------------------------------------------------------

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

The Eurodollar Rate shall be adjusted  automatically as of  the effective date
of any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934.

“Exchange Rate”: on any day, with respect to any Foreign Currency, the rate at
which such Foreign Currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M. (London, England time), on such date on the relevant
Reuters World Currency Page for such Foreign Currency (subject to delivery to
the Borrower of a “screen shot” of such Reuters World Currency Page).  In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate with  respect to such Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the Administrative Agent or, in the event no
such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical average of the spot exchange rates of the
Administrative Agent for such Foreign Currency on the London market at 11:00
A.M. (London, England time), on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

“Excluded Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of
such Loan  Party (a) that is a “controlled foreign corporation” as defined in
Section 957 of the Code, (b) that is a Subsidiary (whether direct or indirect)
of a “controlled foreign corporation” as defined in Section 957 of the Code, or
(c) substantially all of the assets of which are Equity Interests (or Equity
Interests and debt interests) in one or more “controlled foreign corporations”
as defined in Section 957 of the Code.

“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.6 of the Guarantee and Collateral
Agreement and any other “keep well, support or other agreement” provided for the
benefit of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time such Guarantee Obligation of such
Guarantor, or the grant by such Guarantor of such Lien, becomes effective with
respect to such Swap Obligation. If such a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee Obligation or Lien is or becomes excluded in accordance with the first
sentence of this definition.

17

--------------------------------------------------------------------------------

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent otherwise constituting Other Connection Taxes;
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.21) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.18, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office; (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.18(f);
and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit”:  the letters of credit described on Schedule 1.1B.

“Facility and Facilities”: each or all of (as applicable) (a) the Term Facility,
(b) the L/C Facility (which is a subfacility of the Revolving Facility), and (c)
the Revolving Facility.

“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.

“FATCA”: collectively, Sections 1471 through 1474 of the Code, as of the date of
this  Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing and any law, regulation, or practice adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal  funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by BMO from three federal funds brokers of
recognized standing selected by it.

“Fee Letter”: each of (i) that certain Fee Letter, dated April 9, 2018, among
the Borrower, BMO Capital Markets Corp. and BMO, (ii) that certain Fee Letter,
dated April 9, 2018, among the Borrower and JPMorgan Chase Bank, N.A. and (iii)
that certain Fee Letter, dated April 9, 2018, among the Borrower, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Bank of America, N.A.; collectively, the
“Fee Letters”.

“First Tier Foreign Subsidiary”: at any date of determination with respect to a
Loan Party or Enterasys, each direct Foreign Subsidiary in which such Loan Party
or Enterasys, as applicable, owns directly more than 50%, in the aggregate, of
the Voting Stock of such Foreign Subsidiary.

“First Tier Foreign Subsidiary Holding Company”: at any date of determination
with respect to any Loan Party or Enterasys, each direct Domestic Subsidiary of
such Loan Party or Enterasys, as applicable, substantially all of the assets of
which consist of Equity Interests (or Equity Interests and  debt interests) of
Foreign Subsidiaries and assets incidental thereto.

18

--------------------------------------------------------------------------------

 

“Flood Insurance Documents”: collectively, (a) notices to (and confirmations of
receipt by) the Borrower as to the existence of a special flood hazard with
respect to any improved real property of any Loan Party that constitutes
Collateral and, if applicable, the unavailability of flood hazard insurance in
respect thereof under the National Flood Insurance Program and (b) evidence of
applicable flood insurance covering any improved real property of any Loan Party
that constitutes Collateral, if available, in each case in such form, on such
terms and in such amounts as are required by the National Flood Insurance Reform
Act of 1994 or as otherwise required by the Administrative Agent.

“Flow of Funds Agreement”: the letter agreement between the Borrower and the
Administrative Agent regarding the disbursement of Loan proceeds on the Closing
Date (which shall include  any proposed disbursements by the Administrative
Agent to consummate the Refinancing), the funding and the payment of the
Administrative Agent’s reasonable and documented expenses and the reasonable and
documented expenses of the Administrative Agent’s counsel and the Borrower’s
counsel, and such other matters as may be agreed to by the Borrower and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.

“Foreign Currency”: lawful money of a country other than the United States.

“Foreign Investment Limit”: at any time, with respect to all of the Loan Parties
and in respect of (a)the aggregate amount of all Investments (other than
Investments that are intercompany Indebtedness) made by any Loan Party in any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party, in each
case to the extent such Investments are made on or after the Closing Date and
remain outstanding at such time, (b) the aggregate amount of all intercompany
Indebtedness incurred by any Subsidiary (including any Foreign Subsidiary) that
is not a Loan Party and owing to a Loan Party, in each case to the extent such
intercompany Indebtedness is incurred on or after the Closing Date and remains
outstanding  at such time, (c) the aggregate amount of all Restricted Payments
made on or after the Closing Date by any Loan Party to any Subsidiary (including
any Foreign Subsidiary) that is not a Loan Party, (d) the aggregate amount of
all Dispositions made on or after the Closing Date by any Loan Party to any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party and (e)
without duplication, the book value of the assets of any Loan Party that is
merged or consolidated with or into any Subsidiary (including any Foreign
Subsidiary) that is not a Loan Party if the surviving entity in such merger is
not, or does not immediately become, a Loan Party, an aggregate amount for all
of the foregoing clauses (a) through (e) not exceeding 10% of Consolidated
Tangible Net Worth (measured as of the date of the financial statements most
recently delivered to the Administrative Agent pursuant to Section 6.1 (or,
prior to the date financial statements are first delivered to the Administrative
Agent pursuant to Section 6.1, as of December 31, 2017)); provided that for
purposes of this definition, any Investments, intercompany Indebtedness,
Restricted Payments, and Dispositions that are made in connection with (i) the
lease at Eton House, Maidenhead Office Park in the United Kingdom and (ii) the
Irish Intellectual Property License shall be excluded from all of clauses (a)
through (d).

“Foreign Law Pledge Agreement”: in respect of the grant by any Loan Party or
Enterasys to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any First Tier Foreign
Subsidiary owned by such Loan Party or Enterasys, as applicable, any pledge
agreement (however designated) reasonably required by the Administrative Agent
to be prepared under the laws of the foreign jurisdiction in which such First
Tier Foreign Subsidiary is organized and executed by such Loan Party or
Enterasys (and, as applicable, such First Tier Foreign Subsidiary) for the
purpose of creating, perfecting and otherwise protecting such Lien to the
maximum extent possible under the laws of such foreign jurisdiction.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b)if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

19

--------------------------------------------------------------------------------

 

“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party or Enterasys to the Administrative Agent (for the ratable benefit of the
Secured Parties) of a Lien on certain of the Equity Interests in any First Tier
Foreign Subsidiary owned by such Loan Party or Enterasys, as applicable, any
related Foreign Law Pledge Agreement, any related filings, an opinion delivered
by local counsel in the foreign jurisdiction in which such First Tier Foreign
Subsidiary is organized and addressing the effectiveness of the pledge by such
Loan Party or Enterasys, as applicable, to the Administrative Agent (for the
ratable benefit of the Secured Parties) of the pledged Equity Interests in such
First Tier Foreign Subsidiary having been issued to such Loan Party or
Enterasys, as applicable, any related authorizing resolutions adopted by the
Board of Directors (or equivalent) of such Loan Party or Enterasys, as
applicable, in connection with such pledge, any amendments to the organizational
documents of such First Tier Foreign Subsidiary required by the Administrative
Agent to facilitate the pledge by such Loan Party or Enterasys, as applicable,
to the Administrative Agent (for the ratable benefit of the Secured Parties) of
such pledged Equity Interests, and any other agreements, documents, instruments,
notices, filings or other items reasonably required by the Administrative Agent
to be executed and/or delivered in connection with any of the foregoing.

“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lenders, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person (or a holding company,
investment vehicle or trust for, owned and operated for the primary benefit of,
a natural Person)) that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course of its activities.

“Funding Office”: the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.

“FX Contract”: is any foreign exchange contract by and between the Borrower or
another Group Member, on the one hand, and any Bank Services Provider, on the
other hand, under which the Borrower or such other Group Member, as applicable,
commits to purchase from or sell to such Bank Services Provider a specific
amount of a currency other than Dollars on a specified date.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees, if requested by the
Borrower or the Required Lenders in writing, to enter into negotiations to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

20

--------------------------------------------------------------------------------

 

“German Regulatory Approval”: has the meaning given to such term in the Asset
Purchase Agreement.

“Governmental Approval”: any consent, authorization, approval, order,
license,  franchise,  permit, certificate, accreditation, registration, filing
or notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority (including, for the avoidance of doubt, the German
Regulatory Approval).

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra- national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the date hereof, executed and delivered by the Borrower and each
Guarantor, substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation,  including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the
maximum  amount  for  which  such  guaranteeing  person  may  be  liable  pursuant  to  the  terms  of  the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: a collective reference to the Borrower and each Domestic
Subsidiary of the Borrower which has become a Guarantor pursuant to the
Guarantee and Collateral Agreement. Notwithstanding the foregoing or any
contrary provision herein or in any other Loan Document, (a) no Excluded Foreign
Subsidiary shall be a Guarantor and (b) no Immaterial Subsidiary shall be
required to be a Guarantor, but the Borrower may elect to make any Immaterial
Subsidiary a Guarantor.

“Immaterial Subsidiary”: at any date of determination, any Subsidiary of the
Borrower designated in writing as such by the Borrower after the Closing Date
and which as of such date holds assets representing 10% or less of the
Borrower’s consolidated total assets as of such date (determined in accordance
with GAAP), or which has generated 10% or less of the Borrower’s consolidated
total revenues (determined in accordance with GAAP) for the four fiscal quarter
period ending on the last day of the most recent period for which financial
statements have been delivered after the Closing Date pursuant to Section 6.1(a)
or (b) (or, prior to the date financial statements are first

21

--------------------------------------------------------------------------------

 

delivered to the Administrative Agent pursuant to Section 6.1(a) or (b), for the
four fiscal quarter period ending on December 31, 2017); provided that all
Domestic Subsidiaries of the Borrower that are individually “Immaterial
Subsidiaries” shall not have aggregate consolidated total assets that would
represent 10% or more of the Borrower’s consolidated total assets as of such
date or have generated 10% or more of the Borrower’s consolidated total revenues
for such four fiscal quarter period, in each case determined in accordance with
GAAP.

“Increase Effective Date”: has the meaning specified in Section 2.24(c).

“Incremental Revolving Credit Commitment”: has the meaning specified in Section
2.24(b).

“Incremental Revolving Loans”: has the meaning specified in Section 2.24(b).

“Incremental Term Loan” and “Incremental Term Loans”: have the meanings
specified in Section 2.24(a).

“Incurred”:  as defined in the definition of “Pro Forma Basis”.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business but
including, for the avoidance of doubt, the entire amount of the Blue Angel
Deferred Payment Obligations which remain outstanding); provided that, for the
avoidance of doubt, no Blue Angel Earn-Out Payment Obligations shall be deemed
to constitute “Indebtedness” for any purposes hereunder; (c) all obligations  of
such Person evidenced by notes, bonds, debentures or other similar instruments;
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property); (e)
all Capital  Lease Obligations and all Synthetic Lease Obligations of such
Person; (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements; (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses (a)
through (f) above, (h) all obligations of the kind referred to in clauses (a)
through (g) above secured by (or for which the holder of such obligation has
an   existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation (but only to the extent of such Lien if such Indebtedness is
non-recourse), and (i) the net obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes. “Indemnitee”:  is defined in Section 10.5(b).

“Initial Term Commitment”: as to any Term Lender, the obligation of such Lender
to make one or more Initial Term Loans hereunder on the Closing Date under this
Agreement in an aggregate principal amount not to exceed, with respect to a
particular Lender, the respective amount set forth opposite such Lender’s name
under the heading “Initial Term Commitment” on Schedule 1.1A. The original
aggregate principal amount of the Initial Term Commitments as of the Closing
Date is $190,000,000.

“Initial Term Lender”: each Lender that has an Initial Term Commitment or that
holds an Initial Term Loan.

22

--------------------------------------------------------------------------------

 

“Initial Term Loan”: any of the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.1.

“Initial Term Percentage”: as to any Initial Term Lender at any time, the
percentage which the amount of such Lender’s aggregate respective Initial Term
Commitments then constitutes of the  aggregate Initial Term Commitments of all
of the Initial Term Lenders at such time or, at any time from and after the
Closing Date, the percentage which the respective aggregate principal amount of
such Lender’s Initial Term Loans then outstanding constitutes of the aggregate
principal amount of the Initial Term Loans of all of the Initial Term Lenders
then outstanding.

“Insider Indebtedness”: any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.

“Insider Subordinated Indebtedness”: is any Insider Indebtedness which is also
Subordinated Indebtedness.

“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.

“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent (for
the ratable benefit of the Secured Parties) pursuant to the terms of the
Guarantee and Collateral Agreement, together with each other intellectual
property security agreement and supplement thereto delivered pursuant to Section
6.11, in each case as amended, restated, supplemented or otherwise modified from
time to time.

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such day is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected

23

--------------------------------------------------------------------------------

 

by the Borrower by irrevocable notice to the Administrative Agent in a Notice of
Conversion/Continuation not later than 10:00 A.M., Pacific time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date (in the case of
Revolving Facility) or beyond the Term Loan Maturity Date (in the case of Term
Loans);

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)the Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.7.

“Irish Intellectual Property License”: the licensing of Intellectual Property
solely in jurisdictions outside of the United States by the Borrower to Extreme
Networks Ireland Limited on terms and conditions approved by the Administrative
Agent, including that such license shall be (i) subject and subordinate to the
security interest granted to the Administrative Agent under the Loan Documents,
terminable upon an Event of Default at the direction of the Administrative
Agent, and (iii) enforceable by the Administrative Agent as a intended
third-party beneficiary (such approval not to be unreasonably withheld, delayed
or conditioned; provided that it shall be deemed reasonable for the
Administrative Agent to withhold, delay or condition such approval to the extent
such license or the proposed terms thereof materially adversely affect the value
of the Collateral, the security interest in the Collateral granted under the
Loan Documents, or the Administrative Agent’s rights and remedies under the Loan
Documents).

“IRS”: the Internal Revenue Service, or any successor thereto.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

24

--------------------------------------------------------------------------------

 

“Issuing Lender”: as the context may require, (a) BMO Harris Bank N.A. or any
Affiliate thereof, in its capacity as issuer of any Letter of Credit (other than
an Existing Letter of Credit), (b) SVB or any Affiliate thereof, in its capacity
as issuer of any Existing Letters of Credit, and (c) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

“Issuing Lender Fees”: as defined in Section 3.3(a).

“Judgment Currency”: as defined in Section 10.19.

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to Section
3.5(b)) in an aggregate principal amount not to exceed the amount set forth
under the heading “L/C Commitment” opposite such L/C Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such L/C Lender
becomes a party hereto, as the amount of any such obligation may be (i) changed
from time to time pursuant to the terms hereof, or (ii) limited by  restrictions
on availability set forth herein (including Sections 2.4 and 3.1(a)). For the
avoidance of doubt, (x) the original amount of the Total L/C Commitments is
$10,000,000, subject to the availability limitations set forth herein, (y) the
Total L/C Commitments are a sublimit of, and not in addition to, the Total
Revolving Commitments, and (z) the aggregate amount of the respective L/C
Commitments of the Lenders shall not exceed the amount of the Total L/C
Commitments at any time.

“L/C Disbursements”: a payment or disbursement made by any Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”: at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time, plus
(b) the Dollar Equivalent of the aggregate amount of all L/C Disbursements that
have not yet been reimbursed or converted into Revolving Loans at such time. The
L/C Exposure of any L/C Lender at any time shall equal its L/C Percentage of the
aggregate L/C Exposure at such time.

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”: as defined in Section 3.3(a).

“L/C Lender”: a Lender with an L/C Commitment.

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.21.

“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to any Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of such Issuing Lender’s
standard form documents for letter of credit issuances.

25

--------------------------------------------------------------------------------

 

“Lead Arrangers”: the Joint Lead Arrangers and Joint Bookrunners listed on the
cover page to this Agreement.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lenders and the Swingline Lender.

“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”:  as defined in Section 3.3(a).

“Letter of Credit Fronting Fees”:  as defined in Section 3.3(a).

“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, each Security Document, each  Assignment  and
Assumption, each Addendum, each Note, each Fee Letter, the Flow of Funds
Agreement, the Closing  Date Solvency Certificate, the Collateral Information
Certificate, each L/C-Related Document, each Compliance Certificate, each Notice
of Borrowing, each Notice of Conversion/Continuation, each Bank Services
Agreement, each FX Contract, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 3.10, and any amendment,
waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: the Borrower and each Guarantor. Notwithstanding the foregoing
or any contrary provision herein or in any other Loan Document, no Excluded
Foreign Subsidiary shall be a Loan Party.

“Material Adverse Effect”: the occurrence of any of (a) a material adverse
change in, or a material adverse effect on, the operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of the
Borrower, individually, or of the Borrower and its Subsidiaries, taken as a
whole; (b) a material impairment of the rights and remedies of the Agent or the
Lenders under any Loan Document, or of the ability of any Loan Party or
Enterasys to perform its respective Obligations under any Loan Document to which
it is a party; (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party or Enterasys of any Loan
Document to which it is a party; or (d) a material impairment, not caused by any
action of the Agent or any Lender, in (i) the perfection or priority of the
Agent’s Lien in the Collateral (held for the ratable benefit of the Secured
Parties), or (ii) the value of the Collateral pledged by any Loan Party or
Enterasys pursuant to any Security Document.

“Material Domestic Subsidiary”: any Material Subsidiary which is also a Domestic
Subsidiary.

26

--------------------------------------------------------------------------------

 

“Material Real Property”: any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $5,000,000 (as reasonably estimated by the Borrower in good faith).

“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“MFN Protection”: has the meaning specified in Section 2.24(h).

“Minority Lender”: as defined in Section 10.1(b).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgages”: collectively, the deeds of trust, trust deeds and mortgages made by
the Loan Parties in favor or for the benefit of the Administrative Agent on
behalf of the Secured Parties creating and evidencing a Lien on a Material Real
Property in form and substance reasonably satisfactory to the Administrative
Agent and any other mortgage executed and delivered pursuant to Sections 6.11,
as the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of Section
3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof makes, is
making, or is obligated or has ever  been obligated to make, contributions, or
to which any Loan Party or any ERISA Affiliate thereof may have any liability.

“Net Cash Proceeds”: (a) in connection with (i) any Asset Sale undertaken by any
Person or (ii) any Disposition of property or series of related Dispositions of
property pursuant to Section 7.5(l), the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Disposition (other than any Lien pursuant to a Security Document) and other
customary costs, fees and expenses actually incurred in connection therewith and
net of taxes paid and such Person’s reasonable and good faith estimate of
income, franchise, sales, and other applicable taxes required to be paid by such
Person in connection with such Asset Sale or Disposition in the taxable year
that such Asset Sale or Disposition is consummated, the computation of which
shall, in each such case, take into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes, and (b)
in connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary costs, fees and expenses actually
incurred (or reasonably expected to  be incurred) in connection therewith.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all (or all affected) Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

27

--------------------------------------------------------------------------------

 

“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”: a notice substantially in the form of Exhibit I.

“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit J.

“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, any Issuing Lender, any other Lender, any Bank Services
Provider (in its or their capacity as provider of Bank Services and/or FX
Contracts), and any Qualified Counterparty party to a Specified Swap Agreement,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document (including, for the avoidance of
doubt, any Bank Services Agreement), the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, payment obligations, fees, indemnities, costs, expenses (including
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent, any Issuing Lender, any other Lender, any Bank Services
Provider, to the extent that any applicable Bank Services Agreement or FX
Contract requires the reimbursement by any applicable Group Member of any such
expenses), and any Qualified Counterparty party to a Specified Swap Agreement
that are required to be paid by any Loan Party pursuant any Loan Document, Bank
Services Agreement or FX Contract or otherwise, and (b) any obligations of any
other Group Member arising in connection with any Bank Services Agreement or FX
Contract. For the avoidance of doubt, the Obligations shall not include solely
with respect to any Guarantor that is not a Qualified ECP Guarantor, any
Excluded Swap Obligations of such Guarantor.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement),  and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a  present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.21).

“Participant”: as defined in Section 10.6(d).

“Participant Register”: as defined in Section 10.6(d).

28

--------------------------------------------------------------------------------

 

“Patent License”: any written agreement which (a) names a Loan Party as licensor
or licensee and (b) grants to such Loan Party any right under a Patent,
including the right to manufacture, use or sell any invention covered in whole
or in part by such Patent, including any such agreements referred to on Schedule
6 of the Guarantee and Collateral Agreement.

“Patents”: (a) all letters patent of the United States, any other country or
any  political  subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to on
Schedule 6 of the Guarantee and Collateral Agreement, (b) all applications for
letters patent of the United States or any other country and all divisions,
continuations   and continuations-in-part thereof, including, without
limitation, any of the foregoing referred to on Schedule 6 of the Guarantee and
Collateral Agreement, and (c) all rights to obtain any reissues or extensions of
the foregoing.

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan that is subject to the provisions of Title IV of
ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and
in respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

“Permitted Acquisition”: as defined in Section 7.7(m).

“Permitted Encumbrance”: is, with respect to each fee-owned or leasehold real
property of any Group Member (or similar property interests under local law),
any lien, encumbrance or other matter affecting title, zoning, building codes,
land use and other similar Requirements of Law and municipal ordinances and
other similar items, which in any such case, do not impair, in any material
respect, the use or ownership of such property for its intended purpose, in the
ordinary course of business.

“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security therefor are
subordinated to the Obligations, such Refinancing Indebtedness and any Guarantee
Obligations thereof and any security therefor remain so subordinated on terms no
less favorable to the Lenders and the other Secured Parties, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding extension, renewal or replacement are the only obligors on such
Refinancing Indebtedness and (e) any Guarantee Obligations which constitute all
or a portion of such Refinancing Indebtedness, taken as a whole, are determined
in good faith by a Responsible Officer  of such Person to be no less favorable
to such Person and the Lenders and the other Secured Parties in any material
respect than the covenants and events of default or Guarantee Obligations, if
any, applicable to such Refinanced Indebtedness.

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

29

--------------------------------------------------------------------------------

 

“Platform”: is defined in Section 10.2(d)(i).

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Pledge Supplement”: any Pledge Supplement delivered pursuant to the Guarantee
and Collateral Agreement.

“Preferred Stock”: the preferred Capital Stock of any Loan Party.

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates Section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates Section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the  “Prime Rate” shall mean the rate of interest per
annum announced by BMO as its prime rate in effect at its principal office in
the State of New York (such BMO announced Prime Rate not being intended to be
the lowest rate of interest charged by BMO in connection with extensions of
credit to debtors).

“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:

(a)pro forma effect will be given (i) to any Indebtedness incurred (“Incurred”)
by such  Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness or by a Person becoming a Subsidiary after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period, and (ii) to the application of the proceeds of any such
Indebtedness;

(b)pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c)Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of such period; and

(d)pro forma effect will be given to: (i) the acquisition or Disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or Disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (ii) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of
its Subsidiaries following the Determination Date; in each case of clauses (i)
and (ii), that have occurred since the beginning of the applicable period and
before the Determination Date as if such events had occurred, and, in the case
of any Disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
Disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act based upon the most recent four full fiscal quarters for
which the relevant financial information is available.

“Pro Forma Financial Model”: the most recent financial projection model
information delivered by the Borrower to the Administrative Agent and the
Lenders prior to the Closing Date and approved by the Administrative Agent.

30

--------------------------------------------------------------------------------

 

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the date hereof, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has  total assets exceeding $10,000,000 at the time the relevant Guarantee
Obligation of such Guarantor provided in respect of, or the Lien granted by such
Guarantor to secure, such Swap Obligation (or guaranty thereof) becomes
effective with respect to such Swap Obligation, and (b) any other Guarantor that
(i) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder, or (ii) can cause another Person
(including, for the avoidance of doubt, any other Guarantor not then
constituting a “Qualified ECP Guarantor”) to qualify as an “eligible contract
participant” at such time by entering into a “keep well, support, or other
agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

“Recipient”: the Administrative Agent or a Lender, as applicable.

“Refinancing”: as defined in Section 5.1(f).

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: is defined in Section 10.6(c).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Related Parties”: with  respect  to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

“Replacement Lender”: as defined in Section 2.21.

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Term Loans and the Total Revolving Commitments, such Lender; and (b) if more
than one Lender holds the outstanding Term Loans and the Total Revolving
Commitments, then at least two Lenders who hold more than 50%  of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding, and
(ii) the Total Revolving Commitments (including, without duplication, the L/C
Commitments) then in effect or,  if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that for the purposes of this clause (b), the outstanding principal amount of
the  Term Loans held by any Defaulting Lender and the Revolving Commitments of,
and the portion of the Revolving Loans and participations in L/C Exposure and
Swingline Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.

“Requirement of Law”: as to any Person, (a) the Operating Documents of such
Person, (b) any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority (including, for the
avoidance of doubt, the Basel Committee on Banking Supervision and any successor
thereto  or  similar  authority  or  successor  thereto)  and  (c)
the  Dodd-Frank  Wall  Street  Reform   and Consumer Protection Act of 2010, and
any rules, regulations, interpretations, guidelines, or directives promulgated
thereunder in each case of the foregoing clauses (a), (b) and (c), applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

31

--------------------------------------------------------------------------------

 

“Responsible Officer”: the chief executive officer, president, vice president,
chief  financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a written notice delivered to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate,  partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payments”: as defined in Section 7.6.

“Revaluation Date”: with respect to any Letter of Credit, each of the following:
(i) a date on or about the date on which the applicable Issuing Lender receives
a request from the Borrower for the issuance of a Letter of Credit denominated
in Euros or Canadian Dollars, (ii) each date of an amendment of any such Letter
of Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by any Issuing Lender under any Letter of Credit denominated in
Euros or Canadian Dollars,  and (iv) during an Event of Default, such additional
dates as the Administrative Agent or any Issuing Lender shall reasonably
request.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and to participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as the amount of any such obligation may be (a) changed from time
to time pursuant to the terms hereof (including (i) in connection with
assignments permitted hereunder, (ii) pursuant to Section 2.9 and (iii) in
connection with Incremental Revolving Credit Commitments pursuant to Section
2.24), or (b) limited by restrictions on availability set forth herein
(including in Section 2.4).

“Revolving Commitment Period”:the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Excess”: as defined in Section 2.10(b).

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Letters of Credit (including any Existing Letters of Credit) at such
time, plus (c) such Lender’s L/C Percentage of the Dollar Equivalent of the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, plus (d) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: the Revolving Commitments, any Incremental Revolving
Credit Commitments and the extensions of credit made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment, an Incremental
Revolving Credit Commitment or that holds Revolving Loans.

“Revolving Loan Conversion”: as defined in Section 3.5(b).

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

32

--------------------------------------------------------------------------------

 

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as the same
may be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”: is the date occurring on the five-year anniversary
of the Closing Date.

“S&P”: S&P Global Ratings, a division of S&P Global Inc.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, and the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as an Issuing Lender and
any Swingline Lender in its capacity as Swingline Lender), any Bank Services
Provider (in its or their respective capacities as providers of Bank Services or
FX Contracts), and any Qualified Counterparties.

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral   Agreement, (b) the Enterasys Pledge Agreement, (c) each
Intellectual Property Security Agreement, (d) each Foreign Pledge Document, (e)
all other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the Obligations of any
Loan Party arising under any Loan Document, (f) all other security documents
hereafter delivered to any Bank Services Provider granting a Lien on any
property of any Person to secure the Obligations of any Group Member arising
under any Bank Services Agreement or FX Contract, (g) each Pledge Supplement,
(h) each Assumption Agreement, (i) each Mortgage and (j) all financing
statements, fixture filings, Patent, Trademark and Copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.

33

--------------------------------------------------------------------------------

 

“Shareholders’ Equity”: as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its  business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition, (i)
”debt” means liability on a “claim,” and (ii) ”claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of currencies or interest rates to the extent permitted under Section
7.12.

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Loan Party or any of their respective Subsidiaries
and evidencing Indebtedness of such Loan Party or such Subsidiary which is
subordinated to the payment of the Obligations in a manner approved in writing
by the Administrative Agent and the Required Lenders, and any renewals,
modifications, or amendments thereof which are approved in writing by the
Administrative Agent and the Required Lenders.

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations or the Guaranteed Obligations, as applicable, pursuant to
subordination terms (including payment, lien and remedies subordination terms,
as applicable) reasonably acceptable to the Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a
contingency)  to  elect  a  majority  of  the  board  of  directors  or  other  managers  of  such  
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”: Silicon Valley Bank.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or  derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

34

--------------------------------------------------------------------------------

 

“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement,  as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $5,000,000 (as such amount may be adjusted from time
to time pursuant to the terms hereof). “Swingline Lender”:  BMO, in its capacity
as the lender of Swingline Loans.

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as the same
may be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”:  as defined in Section 2.7(c).

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make one or more Term Loans, including Initial Term Loans, as set forth on
Schedule 1.1A , as the same may be amended, restated, amended and restated or
supplemented in accordance with Section 2.24.

“Term Facility”: the Term Commitments and the Term Loans made thereunder. “Term
Lender”:  each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: any of the term loans made
by  the  Lenders  to  the  Borrower  pursuant  to  Section 2.1 or Section 2.24,
which shall include, for the avoidance of doubt, all Initial Term Loans and all
Incremental Term Loans.

“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“Term Loan Maturity Date”: is the date occurring on the five-year anniversary of
the Closing Date.

“Term Loan Note”: a promissory note in the form of Exhibit H-3, as the same may
be amended, supplemented, amended and restated or otherwise modified from time
to time.

35

--------------------------------------------------------------------------------

 

“Term Percentage”: as to any Term Lender at any time, the percentage which the
amount of  such Lender’s aggregate respective Term Commitments then constitutes
of the aggregate Term Commitments of all of the Term Lenders at such time or, at
any time from and after the Closing Date or any subsequent date or dates
occurring after any Incremental Term Loans are made pursuant to and in
accordance with the terms and provisions hereof, the percentage which the
respective aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans of
all of the Term Lenders then outstanding.

“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.9 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000, which Total L/C Commitments are part of, and not in addition to,
the Revolving Commitments.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. For the avoidance of doubt, the amount of
the Total Revolving Commitments in effect as of the Closing Date is $40,000,000,
subject to the availability limitations set forth herein, and the Total L/C
Commitments and the Swingline Commitment are sublimits of, and not in addition
to, the Total Revolving Commitments.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Trade Date”: is defined in Section 10.6(b)(i)(B).

“Trademark License”: any written agreement which (a) names a Loan Party as
licensor or licensee and (b) grants to such Loan Party any right to use any
Trademark, including any such agreement referred to on Schedule 6 of the
Guarantee and Collateral Agreement.

“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the USPTO or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including any
of the foregoing referred to on Schedule 6 of the Guarantee and Collateral
Agreement, and (b) the right to obtain all renewals thereof.

“Transactions”: collectively, the execution and delivery of the Loan Documents
on the Closing Date, the Refinancing and the funding on the Closing Date of the
Initial Term Loans and any other Loans hereunder.

“Transferee”: any Eligible Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

36

--------------------------------------------------------------------------------

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”: the United States of America.

“USCRO”: the US Copyright Office.

“U.S. Person”: any Person that is a “United States person” as defined in Section
7701(a)(30) of the Code.

“USPTO”: the US Patent and Trademark Office.

“U.S. Tax Compliance Certificate”: as defined in Section 2.18(f).

“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of a Loan Party.

“Withholding Agent”: any Loan Party and the Administrative Agent, as the context
may require.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Other Definitional Provisions.

(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement and each other Loan Document) or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time. Notwithstanding the foregoing clause (i),
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of any
Group Member shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

37

--------------------------------------------------------------------------------

 

(c)The words “hereof,” “herein” and “hereunder” and words of similar
import,  when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (I) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (ii)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

1.3The Exchange Rate. The Administrative Agent shall determine the applicable
Exchange Rate as of each Revaluation Date to be used for calculating the Dollar
Equivalent amount of Letters of Credit that are denominated in Euros or Canadian
Dollars. Such Exchange Rate shall become effective as of such Revaluation Date
and shall be the Exchange Rate employed in converting any amount between Euros
and Dollars or Canadian Dollars and Dollars until the next occurring Revaluation
Date.

1.4Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any L/C-Related Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to  all  such increases, whether or
not such maximum stated amount is in effect at such time.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1Term Commitments. Subject to the terms and conditions hereof, each Initial
Term Lender agrees to make an Initial Term Loan to the Borrower on the Closing
Date in an amount equal to the amount of the Initial Term Commitment of such
Lender. Such Term Loans may from time to time be Eurodollar Loans or ABR Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.11, and once repaid in accordance with the
provisions hereof may not be reborrowed.

2.2Procedure for Term Loan Borrowing. The Borrower shall give the Administrative
Agent an irrevocable Notice of Borrowing (which must be received by the
Administrative Agent prior to 10:00 A.M., Pacific time, one Business Day prior
to the anticipated Closing Date (with originals to follow within three Business
Days)) requesting that the Term Lenders make Initial Term Loans on the Closing
Date and specifying the amount to be borrowed. Upon receipt of any such Notice
of Borrowing, the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 12:00 P.M., Pacific Time, on the Closing Date, each Term
Lender shall make available to the Administrative Agent at the Term Loan Funding
Office an amount in immediately available funds equal to the Initial Term Loan
or Initial Term Loans to be funded by such Lender on such Borrowing Date. The
Administrative  Agent  shall credit the account of the Borrower on the books of
such office of the Administrative Agent (or such other account(s) designated by
the Borrower in writing) with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

38

--------------------------------------------------------------------------------

 

2.3Repayment of Term Loans.

(a)Term Loans. The principal amount of the Initial Term Loans of the Initial
Term Lenders will be subject to amortization in accordance with the table
appearing immediately below on the last Business Day of each calendar quarter,
beginning on September 28, 2018, with a final payment on the Term Loan Maturity
Date of all remaining Initial Term Loan principal then outstanding. In respect
of each calendar quarter indicated below, the Borrower shall pay to the
Administrative Agent the portion of the outstanding Initial Term Loan principal
indicated below opposite of such calendar quarter, and the Administrative agent
shall distribute each such installment payment made by the Borrower to the
Initial Term Lenders in accordance with the respective Initial Term Percentages
of such Initial Term Lenders.

 

Calendar Quarters from and after the Closing Date

Quarterly Amortization of Original Aggregate Term Loan Principal Amounts

Quarters 1-8

1.25% per quarter (aggregate of 5.0% annually)

Quarters 9-16

1.875% per quarter (aggregate of 7.5% annually)

Quarters 17-19

2.50% per quarter (aggregate of 10% annually)

Term Loan Maturity Date

67.50%

 

(b)Incremental Term Loans. The amortization of Incremental Term Loans shall be
as agreed between the Borrower, the Administrative Agent and the Lenders funding
such Incremental Term Loans, in each case, subject to the provisions of Section
2.24(i).

For the avoidance of doubt, to the extent not previously paid, all then
outstanding Term Loans (including all then outstanding principal of any Initial
Term Loans and any Incremental Term Loans) shall be due and payable on the Term
Loan Maturity Date, together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment.

2.4Revolving Commitments.

(a)Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when  added to the
aggregate principal amount of any then outstanding Revolving Loans, any
Swingline Loans, the aggregate undrawn amount of all then outstanding Letters of
Credit, and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the Borrower
and owing to such Lender, does not exceed the amount of such Lender’s Revolving
Commitment. In addition, the amount of the Total Revolving Extensions of Credit
outstanding after giving effect to any requested borrowing of Revolving Loans
shall not exceed the Available Revolving Commitments then in effect. During the
Revolving Commitment Period, the Borrower may  use the Available Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
borrowing, all in accordance with the terms and conditions hereof. The Revolving
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.11. Notwithstanding anything to the contrary contained
herein, during the existence of an Event of Default, no Revolving Loan may be
borrowed as, converted to or continued as a Eurodollar Loan.

(b)The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

39

--------------------------------------------------------------------------------

 

2.5Procedure for Revolving Loan Borrowing. The Borrower may borrow up to the
Available Revolving Commitments under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the  Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans (in each case, with originals to follow within three
Business Days)) (provided that any such Notice of Borrowing of ABR Loans under
the Revolving Facility to finance payments under Section 3.5(a) may be given not
later than 10:00 A.M., Pacific time, on the date of the proposed borrowing), in
each such case specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, and (iv) instructions for
remittance of the  proceeds of the applicable Loans to be borrowed. Each
borrowing of, conversion to or continuation of a Eurodollar Loan shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount). Except as provided in Sections 3.5(b) and
2.7(b), each borrowing of or conversion to ABR Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount). Upon receipt of any such Notice of Borrowing from the Borrower,
the Administrative Agent shall promptly notify each Revolving Lender thereof.
Each Revolving Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific time, on the
Borrowing Date requested by  the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting such account as is designated in writing
to the Administrative Agent by the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.

2.6Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment  Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”)  to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only and shall be made only in Dollars. To the extent
not otherwise required by the terms hereof to be repaid prior thereto, the
Borrower shall repay to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the Revolving Termination Date.

2.7Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a)Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M., Pacific time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed, (ii)
the requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period), and (iii) instructions for the remittance of the proceeds of
such Loan. Each borrowing under the Swingline Commitment shall be made in whole
multiples of $1,000,000. Promptly thereafter, on the Borrowing Date specified in
a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Borrower an amount in immediately available funds equal to the
amount of the Swingline Loan to be made by depositing such amount in the account
designated in writing to the Administrative Agent by the Borrower. Unless a
Swingline Loan is sooner refinanced by the advance of a Revolving Loan pursuant
to Section 2.7(b), such Swingline Loan shall be repaid by the Borrower no later
than five (5) Business Days after the advance of such Swingline Loan.

40

--------------------------------------------------------------------------------

 

(b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific Time, one Business Day after the date of such
notice. The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

(c)If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to Section
2.7(b), one of the events described in Section 8.1(f) shall have occurred or if
for any other reason, as determined by the Swingline Lender in its reasonable
discretion, Revolving Loans may not be made as contemplated by Section 2.7(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) or on the date
requested by the Swingline Lender (with at least one Business Days’ notice to
the Revolving Lenders), purchase for cash an undivided participating interest in
the then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Percentage times (ii) the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.

(d)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e)Each Revolving  Lender’s  obligation  to  make  the  Loans  referred  to  in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in   Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(f)The Swingline Lender may resign at any time by giving 30 days’ prior notice  
to the Administrative Agent, the Lenders, and the Borrower. After the
resignation of the Swingline Lender hereunder, (i) the retiring Swingline Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans, and (ii)
another Lender may be appointed as the new Swingline Lender hereunder so long as
(A) each of the Borrower and the Administrative Agent agree in writing and in
their reasonable discretion to such appointment and (B) the Borrower,

41

--------------------------------------------------------------------------------

 

the Administrative Agent and the applicable Lenders execute and deliver any such
Swingline Loan Note and amendments to the Loan Documents as are reasonably
deemed necessary by the Administrative Agent to give effect to such appointment.

2.8Fees.

(a)Commitment Fee. As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, a fee for the Borrower’s non-use of available funds under the
Revolving Facility (the “Commitment Fee”), payable quarterly in arrears on the
first Business Day of each calendar quarter occurring prior to the Revolving
Termination Date, and on the Revolving Termination Date, in an amount equal to
the Commitment Fee Rate multiplied by the average unused portion of the Total
Revolving Commitments, as reasonably determined by the Administrative Agent. The
average unused portion of the Total Revolving Commitments measured as of any
date and for any period ending on such date (the “Average Unused Total Revolving
Commitments” as of such date and for such period), for purposes of this
calculation,  shall equal the difference between (i) the Total Revolving
Commitments as of such date (as the same shall be reduced from time to time
pursuant to Section 2.9), and (ii) the sum of (A) the average for such period of
the daily closing balance of the Revolving Loans outstanding, (B) the aggregate
undrawn amount of all Letters of Credit outstanding as of such date, and (C) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans as of such date. For the avoidance of doubt, the
amount of any Swingline Loans at any time outstanding during such period shall
not be counted towards or considered usage of the Total Revolving Commitments
for purposes of determining the Commitment Fee.

(b)Fee Letter Fees. The Borrower agrees to pay to the Administrative Agent and
each Lender and/or their respective Affiliates, as applicable, the fees in the
amounts and on the dates specified in each of the Fee Letters, and to perform
any other obligations contained therein.

(c)Fees Nonrefundable. All fees payable under this Section 2.8 shall be fully
earned on the date paid and nonrefundable.

2.9Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.

(a)Termination or Reduction of Total Revolving Commitments. The Borrower shall
have the right, upon not less than three Business Days’ written notice delivered
to the Administrative Agent, to terminate the Total Revolving Commitments or
from time to time to reduce the amount of the Total Revolving Commitments;
provided that no such termination or reduction shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans to be made on the effective date thereof the amount of the Total
Revolving Extensions of Credit then outstanding would exceed the Total Revolving
Commitments then in effect. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $1,000,000 in excess thereof (or if less, not
less than an amount equal to the remaining outstanding Total Revolving
Extensions of Credit), and shall reduce permanently the Total Revolving
Commitments then in effect; provided that, if in connection with any such  
reduction or termination of the Total Revolving Commitments a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.19.
Any reduction of the Total Revolving Commitments shall be applied to the
Revolving Commitments of each Lender according to its respective Revolving
Percentage. All fees accrued until the effective date of any termination of the
Total Revolving Commitments shall be paid on the effective date of such
termination.

42

--------------------------------------------------------------------------------

 

(b)Termination or Reduction of Total L/C Commitments. The Borrower shall have
the right, upon not less than three Business Days’ written notice delivered to
the Administrative Agent, to terminate the Total L/C Commitments available to
the Borrower or, from time to time, to reduce the amount of the Total L/C
Commitments available to the Borrower; provided that, in any such case, no such
termination or reduction of the Total L/C Commitments shall be permitted if,
after giving effect thereto, the Total L/C Commitments shall be reduced to an
amount that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced). Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple of $1,000,000 in excess thereof, and shall
reduce permanently the Total L/C Commitments then in effect. Any reduction of
the Total L/C Commitments shall be applied to the L/C Commitments of each Lender
according to its respective L/C Percentage. All fees accrued until the effective
date of any termination of the Total L/C Commitments shall be paid on the
effective date of such termination.

2.10Loan Prepayments.

(a)Optional Prepayments Generally. The Borrower may at any time and from
time  to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent no later than
10:00 A.M., Pacific time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the  Interest Period applicable thereto,
the  Borrower  shall  also  pay  any  amounts  owing  pursuant  to Section 2.19;
provided further that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing or in connection
with the consummation of a specified transaction, such notice of prepayment may
be revoked if the financing or specified transaction is not consummated. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given and not revoked, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans and Revolving Loans shall be in an aggregate principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $100,000 or a whole multiple thereof. Prepayments of the Term Loans made
pursuant to this Section 2.10(a) shall be applied to the prepayment of
installments due in respect of the Term Loans in reverse order of maturity and
in accordance with Section 2.3 and 2.16(b).

(b)Revolving Excess. If for any reason Total Revolving Extensions of Credit at
any time exceed the Total Revolving Commitments then in effect (a “Revolving
Excess”), the Borrower shall promptly prepay Revolving Loans and Swingline Loans
and/or Cash Collateralize the L/C Exposure of the Issuing Lenders in an
aggregate amount equal to such Revolving Excess; provided that the Borrower
shall not be required to Cash Collateralize the L/C Exposure of the Issuing
Lenders pursuant to this Section 2.10(b) unless after the prepayment in full of
the Revolving Loans and Swingline Loans such Total Revolving Extensions of
Credit exceed the Total Revolving Commitments then in effect.

(c)Dispositions. If the Borrower or any of its Subsidiaries makes any
Disposition or series of related Dispositions pursuant to Section 7.5(l), which
results in the realization or receipt by any Group Member of Net Cash Proceeds
in an aggregate amount (I) for any transaction or series of related transactions
in excess of $250,000 or (II) for all transactions not included in clause (I)
above in excess of $1,000,000 in any fiscal year, then (x) the Borrower shall
promptly, and in any event not later than 5 Business Days after receipt of such
Net Cash Proceeds, notify the Administrative Agent of such Disposition
(including the amount of Net Cash Proceeds to be received thereof) and (y)
promptly upon receipt by such Group Member of such Net Cash Proceeds of such
Disposition, the Borrower shall apply an aggregate amount equal to 100% of the
amount of all such Net Cash Proceeds less any amount that such Group Member
plans to reinvest as permitted pursuant to the subsequent sentence to prepay (A)
until the Terms Loans have been repaid in full, the Term Loans and (B)
thereafter, the Revolving Loans (without any reduction in related Revolving
Commitments). With respect to any Net Cash Proceeds received with respect to any
such Disposition, at the option of the Borrower, upon notice to the

43

--------------------------------------------------------------------------------

 

Administrative Agent, any Group Member may reinvest all or any portion of such
Net Cash Proceeds in assets used or useful for its business within twelve (12)
months following receipt of such Net Cash Proceeds; provided that, if any Net
Cash Proceeds (i) are no longer intended to be or cannot be so reinvested at any
time after delivery of a notice of reinvestment election, an amount equal to any
such Net Cash Proceeds shall be applied within five (5) Business Days after the
Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested to the prepayment  of (A) until the
Terms Loans have been repaid in full, the Term Loans and (B) thereafter, the
Revolving Loans (without any reduction in related Revolving Commitments) and
(ii) are received by a Loan Party or Enterasys in respect of a Disposition of
Collateral, if a reinvestment election is made, such Net Cash Proceeds must be
reinvested in assets constituting Collateral owned by a Loan Party or Enterasys,
as applicable. Prepayments of Term Loans under this Section 2.10(c) shall be
applied to the remaining scheduled installments of principal thereof in reverse
order of maturity and in accordance with Section 2.16(b).

2.11Conversion and Continuation Options.

(a)The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto. Subject to Section 2.15, the Borrower may
elect from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b)Subject to Section 2.15, any Eurodollar Loan may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Borrower giving irrevocable notice in a Notice of Conversion/Continuation to the
Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the
term  “Interest  Period”  set  forth  in  Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing; provided further that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall automatically
be converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.

2.12Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $1,000,000 or a whole multiple of $100,000 in excess
thereof, and (b) no more than seven Eurodollar Tranches shall be outstanding at
any one time.

2.13Interest Rates and Payment Dates.

(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to (I) the Eurodollar Rate
determined for such day   plus (ii) the Applicable Margin.

(b)Each ABR Loan (including any Swingline Loan) shall bear interest at a rate
per annum equal to (i) the ABR plus (ii) the Applicable Margin.

44

--------------------------------------------------------------------------------

 

(c)If requested by Required Lenders in writing during the continuance of an
Event  of Default, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender notice thereof upon the occurrence of any Event of
Default arising under Section 8.1(a) or Section 8.1(f).

(d)Interest on the outstanding principal amount of each Loan shall be payable in
arrears on each Interest Payment Date; provided that interest accruing pursuant
to Section 2.13(c) shall be payable from time to time on demand.

2.14Computation of Interest and Fees.

(a)Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime Rate
(or, as applicable, on the basis of the Eurodollar Rate), the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate (and, as applicable, of the determination of the Eurodollar
Rate applicable to such ABR Loan). Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

 

2.15

Inability to Determine Interest Rate.

(a)If prior to the first day of any Interest Period (or, as applicable, on any
day on which an ABR Loan bearing interest determined by reference to the
Eurodollar Rate, is outstanding), the Administrative Agent shall have determined
(which determination shall be conclusive and binding upon the Borrower) in
connection with any request for a Eurodollar Loan, a request for an ABR Loan to
bear interest with reference to the Eurodollar Rate, or a conversion to or a
continuation of either of the foregoing that, by reason of circumstances
affecting the relevant market, (i) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such requested Loan or conversion or continuation, as applicable, (ii)
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or (iii) the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, then, in any such
case (i), (ii) or (iii), the Administrative Agent shall promptly notify the
Borrower and the relevant Lenders thereof as soon as practicable thereafter. Any
such determination shall specify the basis for such determination and shall, in
the absence of manifest error, be conclusive and binding for all purposes.
Thereafter, (i) any Eurodollar Loans under the relevant Facility requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (ii)
any such requested ABR Loans which were to have utilized the Eurodollar Rate
component in determining the ABR shall not utilize a Eurodollar Rate component
in determining the ABR applicable to such requested ABR Loan, (iii)any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(iv) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans, and the utilization of the Eurodollar Rate
component in determining ABR shall be suspended.

45

--------------------------------------------------------------------------------

 

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) or (a)(ii) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) or (a)(ii) have
not arisen but the supervisor for the administrator of LIBOR or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to LIBOR that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.15(b), only to the extent LIBOR for such Interest Period is not
available or published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Loan shall be ineffective, and (y) if
any Notice of Borrowing requests a Eurodollar Loan, such Loan shall be made as
an ABR Loan; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

2.16

Pro Rata Treatment and Payments.

(a)Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective Term Percentages,
L/C Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b)Except as otherwise provided herein, each payment (including each prepayment)
by the Borrower on account of principal of and interest on the Term Loans shall
be made pro rata according to the respective outstanding principal amounts of
the Term Loans then held by the Term Lenders. The amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans pro rata based upon the respective then remaining
principal amounts thereof. Any prepayment of Loans shall be applied to the then
outstanding Term Loans on a pro rata basis regardless of type.  Amounts prepaid
on account of the Term Loans may not be reborrowed.

(c)Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

46

--------------------------------------------------------------------------------

 

(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would  constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate, and
(B) a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the rate per annum applicable to ABR Loans
under the relevant Facility. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing.  Any payment by
the Borrower shall   be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower is making such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then  each of the Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. Nothing herein shall be
deemed to limit the rights of Administrative Agent or any Lender against any
Loan Party.

(g)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h)The obligations of the Lenders hereunder to (i) make Term Loans, (ii) make
Revolving Loans, (iii) to fund its participations in L/C Disbursements in
accordance with its respective L/C Percentage, (iv) to fund its respective
Swingline Participation Amount of any Swingline Loan, and (v)to make payments
pursuant to Section 9.7, as applicable, are several and not joint. The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.

(i)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

47

--------------------------------------------------------------------------------

 

(j)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii)second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(k)If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its Term
Percentage, Revolving Percentage or L/C Percentage, as applicable, of such
payment on account of the Loans or participations obtained by all of the
Lenders, such Lender shall forthwith advise the Administrative Agent of the
receipt of such payment, and within five Business Days of such receipt purchase
(for cash at face value) from the other Term Lenders, Revolving Lenders or L/C
Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Term Loans or Revolving Loans made by them and/or
participations in the L/C Exposure held by them, as applicable, or make such
other adjustments as shall be equitable, as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of the other
Lenders in accordance with their respective Term Percentages, Revolving
Percentages or L/C Percentages, as applicable; provided, however, that if all or
any portion of such excess payment is thereafter recovered by or on behalf of
the Borrower from such purchasing Lender, the purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest. The Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.16(k) may exercise all its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. No documentation other than notices and the like referred
to in this Section 2.16(k) shall be required to implement the terms of this
Section 2.16(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence  of manifest error) of participations
purchased pursuant to this Section 2.16(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.16(k) shall not be construed
to apply to (i) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (ii)
the application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply
unless such assignment is consented to by the Required Lenders). The Borrower
consents on behalf of itself and each other Loan Party to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation. For the avoidance of doubt, no
amounts received by the Administrative Agent or any Lender from any Guarantor
that is not a Qualified ECP Guarantor shall be applied in partial or complete
satisfaction of any Excluded Swap Obligations.

(l)Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in Section
5.2 would not be satisfied, make a Revolving Loan in an amount equal to the
portion of the Obligations constituting overdue interest and fees and Swingline
Loans from time to time due and payable to itself, any Revolving Lender, the
Swingline Lender or any Issuing Lender, and apply the proceeds of any such
Revolving Loan to those Obligations; provided that after giving effect to any
such Revolving Loan, the aggregate outstanding Revolving Loans will not exceed
the Total Revolving Commitments then in effect.

48

--------------------------------------------------------------------------------

 

 

2.17

Illegality; Requirements of Law.

(a)Illegality. If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or fund Loans whose interest is determined
with reference to the Eurodollar Rate, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended; provided that such Lender shall
make and continue  ABR Loans in a  manner  consistent  with the  terms  hereof,
and (ii)  if  such notice  asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the Eurodollar Rate component of the ABR, the interest on such ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
ABR, in each case, until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans (the interest on which
ABR Loans of such Lender shall, if necessary to avoid the illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the  ABR), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest based upon the Eurodollar Rate, the
Administrative Agent shall, during the period of such suspension, compute the
ABR applicable to such Lender without reference to the Eurodollar Rate component
of the ABR until the Administrative Agent is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
based on the Eurodollar Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

(b)Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by a Governmental Authority having jurisdiction or the making or
issuance of any request, rule, guidance or directive (whether or not having the
force of law) by any Governmental Authority made subsequent to the date hereof:

(i)shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii)shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein; and the result of
any of the foregoing is to increase the cost to such Lender or such other
Recipient of making, converting to, continuing or maintaining Loans determined
with reference to the Eurodollar Rate or of maintaining its obligation to make
such Loans, or to increase the cost to such Lender or such other Recipient of
issuing, maintaining or participating in Letters of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient
(which request shall include an explanation of the basis for such request), the
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any

49

--------------------------------------------------------------------------------

 

additional amounts necessary to compensate such Lender or other Recipient, as
the case may be, for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(c)If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for
such  change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon the request of
such Lender (which request shall include an explanation of the basis for such
request) the Borrower will pay to such Lender or such Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
for any such reduction suffered.

(d)For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.

(e)A reasonably detailed written certificate as to any additional amounts
payable pursuant to paragraphs (b), (c), or (d) of this Section submitted by any
Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt of
such certificate. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation. Notwithstanding anything to the
contrary in this Section 2.17, the Borrower shall not be required to compensate
a Lender pursuant to this Section 2.17 for any amounts incurred more than nine
months prior to the date that such Lender notifies the Borrower of the change in
the Requirement of Law giving rise to such increased costs and reductions, and
of such Lender’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine- month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 2.17
shall survive the Discharge of Obligations and the resignation of the
Administrative Agent.

2.18Taxes.For purposes of this Section 2.18, the term “Lender” includes each
Issuing Lender and the term “applicable law” includes FATCA.

(a)Payments Free of Taxes. Any and all payments by or on account of
any  obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.18. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased   as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

50

--------------------------------------------------------------------------------

 

(b)Payment of Other Taxes. The Borrower shall, and shall cause each other Loan
Party to, timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes applicable to such Loan Party.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.18, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after demand therefor, (which demand shall include an explanation of the
basis for such demand) for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.18) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. If any Loan
Party fails to pay any Taxes when due to the appropriate taxing authority or
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Loan Party shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(e)Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of
such  documentation  (other  than  such  documentation  set  forth  in  Sections
2.18(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if the Lender
is not legally entitled to

51

--------------------------------------------------------------------------------

 

complete, execute or deliver such documentation or, in the Lender’s reasonable
judgment, such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), copies of
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, copies of executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)copies of executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a
“controlled  foreign  corporation”  described  in  Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) copies of executed originals
of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)to the extent a Foreign Lender is not the beneficial owner, copies of
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), copies of executed originals of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

52

--------------------------------------------------------------------------------

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply  with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(g)Treatment of Certain Refunds. If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without  interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival. Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, and the Discharge of Obligations.

2.19Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a  default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.     Such losses and expenses shall be
equal to the excess, if any, of (i)the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case

53

--------------------------------------------------------------------------------

 

at the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the Discharge of Obligations.

2.20Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of  Section 2.17(a),  Section
2.17(b),  Section 2.17(c),  Section 2.18(a),  Section 2.18(b) or Section 2.18(d)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate a different lending office for funding or booking its Loans affected
by such event or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, in each case, with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal, regulatory or other disadvantage;
provided further that nothing in this Section shall affect or postpone any of
the  obligations  of  the  Borrower  or  the  rights  of  any  Lender  pursuant  to  Section
2.17(a),  Section 2.17(b), Section 2.17(c), Section 2.18(a), Section 2.18(b) or
Section 2.18(d). The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment made at the request of the Borrower.

2.21Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (d) below being referred to as an “Affected Lender”
hereunder):

(a)a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.18 or of increased costs pursuant to Section 2.17 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.20 or is a Non- Consenting Lender);

(b)a notice from the Administrative Agent under Section 10.1(b) that one or more
Minority Lenders are unwilling to agree to an amendment or other modification
approved by the Required Lenders and the Administrative Agent;

(c)notice from the Administrative Agent that a Lender is a Defaulting Lender; or

(d)notice from a Lender that a Requirement of Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender to
make, maintain, or fund Loans whose interest is determined with reference to the
Eurodollar Rate (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.20);

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.19 that result from the acquisition of any Affected
Lender’s Loan and/or Commitments (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any Eurodollar Loans then
outstanding. The Affected Lender replaced pursuant to this Section 2.21 shall be
required to assign and delegate, without recourse, all of its interests, rights
and obligations under this Agreement and the related Loan Documents to one or
more Replacement Lenders that so agree to acquire and assume all or a ratable
part of such Affected Lender’s Loans and Commitments  upon payment to such
Affected Lender of an amount (in the aggregate for all Replacement Lenders)
equal to 100% of the outstanding principal of the Affected

54

--------------------------------------------------------------------------------

 

Lender’s Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from such Replacement
Lenders (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including amounts under
Section 2.19 hereof). Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrower in such instance), and, if such Replacement Lender is not
already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the  foregoing,
with respect to any assignment pursuant to this Section 2.21, (a) in the case of
any such assignment resulting from a claim for compensation under Section 2.17
or payments required to be made pursuant to Section 2.18, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.21, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

 

2.22

Defaulting Lenders.

(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any  Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and (y)
be held as Cash Collateral for the future funding obligations of such Defaulting
Lender of any participation in any future Letter of Credit; sixth, to the
payment of any amounts owing to any L/C Lender, any Issuing  Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, any Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until

55

--------------------------------------------------------------------------------

 

such time as all Loans and funded and unfunded participations in L/C Advances
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held)
to  pay  amounts  owed  by  a  Defaulting  Lender  or  to  post  Cash  
Collateral   pursuant   to   this Section 2.22(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee pursuant to Section
2.8(a) for any period during which such Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender).

(B)Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).

(C)With respect to any Letter of Credit Fee not required to be paid  to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non- Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable Issuing Lender and to the Swingline Lender, as applicable, the
amount of any such fee or  Letter of Credit Fee, as applicable, otherwise
payable to such Defaulting Lender to the extent allocable to such  Issuing
Lender’s  or the  Swingline  Lender’s  Fronting Exposure to  such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee or
Letter of Credit Fee, as applicable.

(iv)Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to  Section 3.4 or in
Swingline Loans pursuant to Section 2.7(c), the L/C Percentage of each
Non-Defaulting Lender of any such Letter of Credit and the Revolving Percentage
of each Non-Defaulting Lender of any such Swingline Loan, as the case may be,
shall be computed without giving effect to the Revolving Commitment of such
Defaulting Lender; provided that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default has occurred and is continuing; (B) the aggregate
obligations of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender plus the aggregate amount of that Lender’s L/C
Percentage of then outstanding Letters of Credit plus the aggregate amount of
that Lender’s Revolving Percentage of then outstanding Swingline Loans that have
not been converted into Revolving Loans, and (C) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to  have represented and warranted that such
conditions are satisfied at such time). Subject to Section 10.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure, and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 3.10.

(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline

56

--------------------------------------------------------------------------------

 

Lender and the Issuing Lenders agree in writing in their reasonable discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify  the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their respective Revolving
Percentages, L/C Percentages and Term Percentages, as applicable (without giving
effect to Section 2.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender  was  a  Defaulting Lender;  and  provided
further  that,  except  to the  extent  otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.

(c)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure in respect of Letters of Credit after
giving effect thereto.

(d)Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.22(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, any Issuing Lender, the Swingline
Lender  or any other Lender may have against such Defaulting Lender.

2.23Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent), the Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) (promptly
after the Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Loans.

2.24Incremental Loans and Commitments.

(a)Incremental Loans and Commitments. At any time during the  period commencing
on the Closing Date and ending on the Business Day prior to the Term Loan
Maturity Date, provided no Default or Event of Default has occurred and is
continuing and subject to the conditions set forth in clause (d) below, upon
notice to the Administrative Agent, the Borrower may, from time to time, request
(on not more than two occasions) (i) the funding of a new Term Loan (each, an
“Incremental Term Loan” and, collectively, the “Incremental Term Loans”) from
one or more existing Lenders and/or from other Eligible Assignees reasonably
acceptable to the Administrative Agent and the Borrower and (ii)new revolving
credit commitments under this Agreement on the terms set forth in this Section
2.24 (each, an “Incremental Revolving Credit Commitment” and, the Loans
thereunder, the “Incremental Revolving Loans”). The aggregate original principal
amount for all such Incremental Term Loans, together with any Incremental
Revolving Credit Commitments established at any time, shall not exceed
$100,000,000. Any Incremental Term Loan or Incremental Revolving Credit
Commitment shall be in a minimum amount of $5,000,000 (or such lower amount that
represents all remaining Incremental Term Loan and Incremental Revolving Credit
Commitment availability under this Section 2.24(a)) and integral multiples of
$5,000,000 in excess thereof (or such lower amount that represents all remaining
Incremental Term Loan and Incremental Revolving Credit Commitment availability
under this Section 2.24(a)).

57

--------------------------------------------------------------------------------

 

(b)Lender Election to Increase; Prospective Lenders. At the time of sending
any  such notice requesting an Incremental Term Loan, the Borrower (in
consultation with the Administrative Agent) shall specify the time period (such
period, the “Election Period”) within which each Lender is requested to respond
(which Election Period shall in no event be less than ten (10) Business Days
from the date of delivery of such notice to the Lenders), and the Administrative
Agent shall promptly thereafter notify each Lender of the Borrower’s request for
such Incremental Term Loan, the purpose for which the proceeds of such requested
Incremental Term Loan will be used by the Borrower and the Election Period
during which each Lender is requested to respond to such Borrower request;
provided that, if such notice indicates that such notice is conditioned upon the
occurrence of a specified event, the Borrower may revoke such notice if such
event does not occur prior to the requested funding date (but the Borrower shall
be responsible for paying any indemnified costs pursuant to Section 2.19). No
Lender shall be obligated to participate in any Incremental Term Loan or
Incremental Revolving Credit Commitment, and each such Lender’s determination to
participate in any such Incremental Term Loan or Incremental Revolving Credit
Commitment shall be in such Lender’s sole and absolute discretion.  Any Lender
not responding by the end of such Election Period shall be deemed to have
declined to participate in any such Incremental Term Loan or Incremental
Revolving Credit Commitment. To the extent a sufficient number of Lenders (or
their Affiliates) do not agree to provide a requested Incremental Term Loan or
Incremental Revolving Credit Commitment on terms acceptable to the Borrower, the
Borrower may invite any prospective lender that satisfies the criteria of being
an “Eligible Assignee” and that is reasonably satisfactory to the Administrative
Agent to become a Lender pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent in connection with the
proposed Incremental Term Loan and, if applicable, the proposed Incremental
Revolving Credit Commitment (provided that the joinder of any such “Lender” for
the purpose of providing all or any portion of any  such Incremental Term Loan
shall not require the consent of any other Lender (including any other “Lender”
that is joining this Agreement) to provide all or part of such Incremental Term
Loan). Notwithstanding anything in this Agreement to the contrary, no
prospective lender of Incremental Term Loans that is not already a Lender
hereunder shall provide any Incremental Term Loan unless such lender (i)
purchases from the Revolving Lenders and assumes, in accordance with Section
10.6, Revolving Commitments and Revolving Extensions of Credit or (ii) provides
Incremental Revolving Credit Commitments, in each case, in an amount such that
such prospective lender’s Revolving Percentage equals such prospective lender’s
Term Percentage (calculated after giving pro forma effect to the incurrence of
such Incremental Term Loans and the provision of such Incremental Revolving
Credit Commitments).

(c)Effective Date and Allocations. If an Incremental Term Loan or Incremental
Revolving Credit Commitment is to be made or established in accordance with this
Section 2.24, the Administrative Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
Incremental Term Loan and, if applicable, Incremental Revolving Credit
Commitment among the Lenders. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such Incremental Term Loan,
Incremental Revolving Credit Commitment (if applicable) and the Increase
Effective Date.

(d)Conditions Precedent. Each of the following shall be the only conditions
precedent to the making of an Incremental Term Loan and establishment of any
Incremental Revolving Credit Commitment:

(i)The Borrower shall deliver to the Administrative Agent a certificate of the
Borrower, dated as of the Increase Effective Date (in sufficient copies for each
Lender), signed by a Responsible Officer of the Borrower and certifying the
attachment of the resolutions adopted by each Loan Party, if any, approving or
consenting to such Incremental Term Loan and, if applicable, Incremental
Revolving Credit Commitment or, as applicable, the guaranty of the Obligations
of the Borrower in respect thereof.

(ii)Each  of  the  conditions  precedent  set  forth  in  Section  5.2  shall    
be

satisfied.

58

--------------------------------------------------------------------------------

 

(iii)The Borrower shall demonstrate to the reasonable satisfaction of the
Administrative Agent (including by delivery of the Compliance Certificate
contemplated by clause (iv) immediately below) that:

(A)the minimum Consolidated Fixed Charge Coverage Ratio, calculated as of the
last day of the most recently completed fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1 (or, prior to the date
financial statements are first delivered to the Administrative Agent pursuant to
Section 6.1, calculated as of December 31, 2017), but giving effect, on a pro
forma basis, to the requested Incremental Term Loan and, if applicable,
Incremental Revolving Credit Commitment (as if such requested Incremental Term
Loan had been made on such day and assuming the full amount available under any
Incremental Revolving Credit Commitment is drawn), shall be no less than the
minimum Consolidated Fixed Charge Coverage Ratio required pursuant to Section
7.1(a) to have been maintained as of such day; and

(B)the maximum Consolidated Leverage Ratio, calculated as of the last day of the
most recently completed fiscal quarter for which financial statements have been
delivered pursuant to Section 6.1 (or, prior to the date financial statements
are first delivered to the Administrative Agent pursuant to Section 6.1,
calculated as of December 31, 2017), but giving effect, on a pro forma basis, to
the requested Incremental Term Loan and, if applicable, Incremental Revolving
Credit Commitment (as if such requested Incremental Term Loan had been made on
such day and assuming the full amount available under any Incremental Revolving
Credit Commitment is drawn), shall be no greater than 0.25 less than the maximum
Consolidated Leverage Ratio required by Section 7.1(b) to have been observed as
of such day.

(iv)The Borrower shall have delivered to the Administrative Agent a Compliance
Certificate certifying as to compliance with the requirements of clauses (ii)
and (iii) above, together with all reasonably detailed calculations evidencing
compliance with clause (iii) above.

(v)The Borrower shall (x) deliver to any Lender providing any portion of any
such newly requested Incremental Term Loan or Incremental Revolving Credit
Commitment any new or replacement Notes requested by such Lender, and (y) have
executed any amendments to this Agreement and the other Loan Documents as may be
reasonably required by the Administrative Agent to effectuate the provisions of
this Section 2.24, including, if applicable, any amendment that may be necessary
to ensure and demonstrate that the Liens and security interests granted by the
Loan Documents are perfected under the UCC or other applicable law to secure the
Obligations in respect of such Incremental Term Loans and, if applicable,
Incremental Revolving Credit Commitments.

(vi)The Borrower shall have paid to the Administrative Agent any fees (including
any upfront fees) required to be paid pursuant to the terms of any fee letter in
connection with such Incremental Term Loan and, if applicable, Incremental
Revolving Credit Commitment and shall have paid to any Lender any fees required
to be paid to such Lender in connection with such Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment.

(vii)Solely in connection with any such Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment that is being requested by
the Borrower for the sole purpose of financing the consideration payable by the
Borrower in connection with a Permitted Acquisition undertaken from and after
the Closing Date, the Borrower shall demonstrate to the reasonable satisfaction
of the Administrative Agent that the Borrower has complied with all requirements
set forth in Section 7.7(m) with respect to such Permitted Acquisition.

(e)Distribution of Revised Commitments Schedule. The Administrative Agent shall
promptly distribute to the parties an amended Schedule 1.1A (which shall be
deemed incorporated into this Agreement), to reflect the addition of any new
Lenders that have provided a portion of any such Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment, and the respective Term
Percentages of the Term Lenders resulting therefrom and Revolving Percentages of
the Revolving Lenders resulting therefrom.

59

--------------------------------------------------------------------------------

 

(f)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.16 or Section 10.1 to the contrary.

(g)Incremental Loans as Loans. Any Incremental Term Loans shall, for purposes of
principal repayment and interest, be treated substantially the same as the
Initial Term Loans funded on the Closing Date, and shall be made on the same
terms (including with respect to pricing, and maturity date) as the Initial Term
Loans. Any Incremental Revolving Credit Commitments shall, for purposes of
principal repayment and interest, be treated the same as the Revolving
Commitments on the Closing Date, and shall be made on the same terms (including
with respect to pricing, commitment fees and maturity date) as the Revolving
Loans and the Revolving Commitments in effect on the Closing Date.

(h)Terms of Incremental Loans. (i) The Incremental Term Loan shall, for purposes
of prepayments, be treated substantially the same as any previously funded Term
Loans and shall have the same terms as such previously funded Term Loans, except
as may be mutually agreed among the Borrower, the Administrative Agent and the
Required Lenders (not to be unreasonably withheld or delayed); provided that, in
any case, (x) no Incremental Term Loan shall have a final maturity date that is
earlier than the Term Loan Maturity Date, (y) the amortization schedule relating
to any Incremental Term Loan shall not have a weighted average life to maturity
that is shorter than the remaining weighted average life to maturity of any
previously funded Term Loan, and (z) to the extent the initial yield (including
any original issue discount or similar yield-related discounts, deductions or
payments but excluding any customary arrangement or commitment fees payable to
the Administrative Agent) applicable to any Incremental Term Loan is higher than
the initial yield applicable to such previously funded Term Loans (without
giving effect to the application of any Default Rate), by more than 0.50%, the
Borrower shall enter into an amendment to this Agreement to increase the
Applicable Margin applicable to previously funded Term Loans other than such
Incremental Term Loan, to the extent necessary so that the Applicable Margin on
such Incremental Term Loan is no more than 0.50% greater than the applicable
margin related to such previously funded Term Loans (the “MFN Protection”).

(ii)The Incremental Revolving Credit Commitments and Incremental Revolving Loans
shall, for purposes of prepayments, be treated the same as any previously
committed Revolving Commitments and any previously funded Revolving Loans,
respectively.

SECTION 3

LETTERS OF CREDIT

3.1L/C Commitment.

(a)Subject to the terms and conditions hereof, each Issuing Lender agrees to
issue letters of credit (each, a “Letter of Credit” and, collectively, the
“Letters of Credit”) for the account of the Borrower on any Business Day during
the Letter of Credit Availability Period in such form as may reasonably be
approved from time to time by such Issuing Lender; provided that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, either the L/C Exposure would exceed the Total L/C
Commitments or the Available Revolving Commitments would be less than
zero.  Each Letter of Credit shall (i) be denominated in Dollars, Euros or
Canadian Dollars,   and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the Letter of Credit Maturity Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). For the avoidance of doubt, no
commercial letters of credit shall be issued by any Issuing Lender to any Person
under this Agreement.

 

(b)

No Issuing Lender shall at any time be obligated to issue any Letter of Credit
if:

(i)such issuance would conflict with, or cause such Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

60

--------------------------------------------------------------------------------

 

(ii)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to such Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated) not in effect on the Closing Date,
or shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuing Lender in
good faith deems material to it;

(iii)such Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in Section
5.2 shall not then be satisfied (which notice shall contain a description of any
such condition asserted not to be satisfied);

(iv)any requested Letter of Credit is not in form and substance acceptable to
such Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
such Issuing Lender;

(v)such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi)except as otherwise agreed by the Administrative Agent and such Issuing
Lender, such Letter of Credit is in an initial face amount less than the Dollar
Equivalent of $500,000; or

(vii)any Lender is at that time a Defaulting Lender, unless such  Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to such Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate such
Issuing  Lender’s  actual  or  potential  Fronting  Exposure  (after  giving  effect  to  Section
2.22(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which such Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that any Issuing Lender issue a Letter of Credit for the account of
the Borrower by delivering to the applicable Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the applicable Issuing Lender, and such other certificates, documents and
other papers and information as the applicable Issuing Lender may request. Upon
receipt of any Application, the applicable Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall any Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt  of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the applicable Issuing
Lender and the Borrower. Each Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower promptly following the issuance thereof. Each Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance (or amendment, renewal
or extension) of each Letter of Credit (including the amount thereof).

61

--------------------------------------------------------------------------------

 

 

3.3

Fees and Other Charges.

(a)The Borrower agrees to pay, in Dollars, with respect to each Existing Letter
of Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i) at all times during which more than one Lender
is party to this Agreement, a fronting fee of 0.125%  per annum on the Dollar
Equivalent of the daily amount available to be drawn under each such Letter of
Credit to the applicable Issuing Lender for its own account (a “Letter of Credit
Fronting Fee”), (ii) a letter of credit fee equal to the Applicable Margin
relating to Letters of Credit multiplied by the Dollar Equivalent of the daily
amount available to be drawn under each such Letter of Credit on the drawable
amount of such Letter of Credit to the Administrative Agent for the ratable
account of the L/C Lenders
(determined  in  accordance  with  their  respective  L/C  Percentages)  (a  “Letter  of  Credit  Fee”),  
and (iii) each Issuing Lender’s standard and reasonable fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued for the
account of (or at the request of) the Borrower or processing of drawings
thereunder (the fees in this clause (iii), collectively, the “Issuing Lender
Fees”). The Issuing Lender Fees shall be paid when required by the applicable
Issuing Lender, and the Letter of Credit Fronting Fee and the Letter of Credit
Fee shall be payable quarterly in arrears on the last Business Day of March,
June, September and December of each year and on the Letter of Credit Maturity
Date (each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit. All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(b)In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender, in Dollars, for the Dollar Equivalent of such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.

(c)The Borrower shall furnish to the applicable Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as such Issuing Lender or the Administrative Agent may
require. This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

(d)Any Letter of Credit Fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the applicable Issuing Lender
pursuant to Section 3.10 shall be payable, to the maximum extent permitted by
applicable law, to the other L/C Lenders in accordance with the upward
adjustments in their respective
L/C  Percentages  allocable  to  such  Letter  of  Credit  pursuant  to  Section
2.21(a)(iv), with the balance of such Letter of Credit Fees, if any, payable to
the applicable Issuing Lender for its own account.

(e)All fees payable pursuant to this Section 3.3 shall be fully-earned on the
date paid and shall not be refundable for any reason.

 

3.4

L/C Participations; Existing Letters of Credit.

(a)L/C Participations. Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce such Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in such Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Lender agrees with such Issuing Lender that, if a draft is paid under any Letter
of Credit for which such Issuing Lender is not reimbursed in full by the
Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Lender’s L/C Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. Each L/C Lender’s obligation to
pay such amount  shall

62

--------------------------------------------------------------------------------

 

be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Lender may have against such Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence of a Default or  an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5.2, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Lender, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b)Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of costs
and expenses to the extent provided herein and for purposes of being secured by
the Collateral, a Letter of Credit outstanding under this Agreement and entitled
to the benefits of this Agreement and the other Loan Documents, and shall be
governed by the applications and agreements pertaining thereto and by this
Agreement (which shall control in the event of a conflict).

 

3.5

Reimbursement.

(a)If any Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, such Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to such Issuing
Lender an amount equal to the Dollar Equivalent  of the entire amount of such
L/C Disbursement not later than (i) the immediately following Business Day if
such Issuing Lender issues such notice before 10:00 A.M. Pacific time on the
date of such L/C Disbursement, or (ii) on the second following Business Day if
such Issuing Lender issues such notice at  or after 10:00 A.M. Pacific time on
the date of such L/C Disbursement. Each such payment shall be made to such
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds.

(b)If any Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, such Issuing Lender will
promptly notify the Administrative Agent of the L/C
Disbursement  and  the  Administrative  Agent  will  promptly  notify  each  L/C  Lender  of  such    
L/C Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay
to such Issuing Lender upon demand in Dollars at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Lender’s L/C Percentage
of the Dollar Amount of such L/C Disbursement (and the Administrative Agent may
apply Cash Collateral provided for this purpose) and upon such payment pursuant
to this paragraph to reimburse such Issuing Lender for any L/C Disbursement, the
Borrower shall be required to reimburse the L/C Lenders for such payments
(including interest accrued thereon from the date of such payment until the date
of such reimbursement at the rate applicable to Revolving Loans that are ABR
Loans plus 2% per annum) on demand; provided that if at the time of and after
giving effect to such payment by the L/C Lenders, the conditions to borrowings
and Revolving Loan Conversions set forth in Section 5.2 are satisfied, the
Borrower may, by written notice to the Administrative Agent certifying that such
conditions are satisfied and that all interest owing under this paragraph has
been paid, request that such payments by the L/C Lenders be converted into
Revolving Loans (a “Revolving Loan Conversion”), in which case, if such
conditions are in fact satisfied, the L/C Lenders shall be deemed to have
extended, and the Borrower shall be deemed to have accepted, a Revolving Loan in
the aggregate principal amount of the Dollar Equivalent of such payment without
further action on the part of any party, and the Total L/C Commitments shall be
permanently reduced by such amount; any amount so paid pursuant to this
paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that such Issuing Lender,
at its option, may effectuate a Revolving Loan Conversion regardless of whether
the conditions to borrowings and Revolving Loan
Conversions  set  forth  in  Section 5.2 are satisfied.

3.6Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any

63

--------------------------------------------------------------------------------

 

other Person. The Borrower also agrees with the Issuing Lenders that the Issuing
Lenders shall not be responsible for, and the Borrower’s obligations hereunder
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter  of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender. The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct, shall be binding on the Borrower and shall not result  in
any liability of such Issuing Lender to the Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save each Issuing
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that such Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (a) the issuance of
any Letter of Credit, or (b) the failure of any Issuing Lender or of any L/C
Lender to honor a demand for payment under any Letter of Credit thereof as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of such Issuing Lender or such L/C Lender (as finally determined by a
court of competent jurisdiction).

3.7Letter of Credit Payments.  If any draft shall be presented for payment under
any Letter of Credit, the applicable Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and the Dollar, Canadian
Dollar, or Euro, as applicable, amount thereof. The responsibility of any
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8Applications.  To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9Interim Interest. If any Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest for the account of such Issuing Lender, for each day
from and including the date of  such L/C Disbursement to but excluding the
earlier of the date of payment by the Borrower, at the rate per annum that would
apply to such amount if such amount were a Revolving Loan that is an ABR Loan;
provided that the provisions of Section 2.13(c) shall be applicable to any such
amounts not  paid when due.

 

3.10

Cash Collateral.

(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Lender (i) if such Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower or
converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, promptly Cash Collateralize the
then effective L/C Exposure in an amount equal to 105% of such L/C Exposure.

64

--------------------------------------------------------------------------------

 

At any time that there shall exist a Defaulting Lender, within one Business Day
following the request of the Administrative Agent or the applicable Issuing
Lender (with a copy to the Administrative Agent), the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover 105%
of the Fronting Exposure relating to Letters of Credit (after giving effect to
Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lenders and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.22
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the  Administrative Agent that there exists excess Cash
Collateral; provided, however, (A) that Cash Collateral furnished by  or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default, and (B) that, subject to Section 2.22, the Person providing such
Cash Collateral and the Issuing Lenders may agree that such Cash Collateral
shall not be released but instead shall be held to support future anticipated
Fronting Exposure or other obligations, and provided further, that to the extent
that such Cash Collateral was provided by the Borrower or any other Loan Party,
such Cash Collateral shall remain subject to any security interest and Lien
granted pursuant to the Loan Documents or any applicable Bank Services Agreement
or FX Contract.

3.11Additional Issuing Lenders. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and such Lender or Lenders, as
applicable, designate one or more additional Lenders to act as a Letter of
Credit issuing bank under the terms of this Agreement. Any Lender designated as
a Letter of Credit issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lenders and
such Lender.

3.12Resignation of the Issuing Lender. Any Issuing Lender may resign at any time
by giving at least 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower. Subject to the next succeeding paragraph, upon the
acceptance of any appointment as an Issuing Lender hereunder by a Lender that
shall agree to serve as successor Issuing Lender, such successor shall succeed
to and become vested with all the

65

--------------------------------------------------------------------------------

 

interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it. At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3. The acceptance of any appointment as an
Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
(other than with respect to the rights of the retiring  Issuing
Lender  with  respect  to  Letters  of  Credit  issued  by
such  retiring  Issuing Lender) and (ii) references herein and in the other Loan
Documents to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
an Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit (including, for the avoidance of doubt, any  Existing Letters
of Credit).

3.13Applicability of ISP. Unless otherwise expressly agreed by any Issuing
Lender and the Borrower when a Letter of Credit is issued (including pursuant to
any such agreement applicable to any Existing Letter of Credit) and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

3.14Notices. Each Issuing Lender shall furnish to the Administrative Agent, from
time to time, within a reasonable time after written request by the
Administrative Agent, a summary report on the status of the Letters of Credit
issued by such Issuing Lender, including the outstanding amount of each such
Letter of Credit, since the date of the most recent notice delivered pursuant to
this Section 3.14, any amendment to or increase or decrease in the outstanding
amount of any Letters of Credit issued by such Issuing Lender, any Letters of
Credit issued by such Issuing Lender since the date of the most recent notice
delivered pursuant to this Section 3.14 and such other information as may be
reasonably requested by the Administrative Agent.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make any requested Loans on the Closing Date and to make Loans and to issue
the Letters of Credit thereafter, the Borrower hereby represents and warrants to
the Administrative Agent and each Lender, as to itself, each of its Subsidiaries
and each other Loan Party, as applicable, that:

4.1Financial Condition.

(a)The Pro Forma Financial Model has been prepared giving effect (as if such
events had occurred as of the last day of the fiscal quarter of the Borrower
ended December 31, 2017) (i) to the consummation of the Refinancing, (ii) the
Loans to be made on the Closing Date and the use of proceeds thereof, and (iii)
the payment of fees and expenses in connection with the foregoing. The Pro Forma
Financial Model has been prepared based on the best information available to the
Borrower as of the date thereof, and presents fairly in all material respects on
a pro forma basis the estimated and projected consolidated financial position of
Borrower and its Subsidiaries as of December 31, 2017, assuming that the events
specified in the preceding sentence had actually occurred at such date.

(b)The audited annual consolidated financial statements of the Borrower and its
Subsidiaries as of June 30, 2017, reported on by and accompanied by an
unqualified report from KPMG LLP, present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal year then ended. The

66

--------------------------------------------------------------------------------

 

unaudited quarterly consolidated financial statements of the Borrower and its
Subsidiaries as at September 30, 2017 and December 31, 2017 present fairly in
all material respects the consolidated financial condition of the Borrower and
its Subsidiaries as at such dates, and the consolidated results of its
operations and its consolidated cash flows for the three-month periods then
ended (subject to the absence of footnotes and normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto and all financial statements delivered by the Borrower to the
Administrative Agent pursuant to Section 6.1 have been prepared in accordance
with GAAP applied consistently throughout the periods involved (except as
approved by the aforementioned firm of accountants and disclosed therein). None
of any Group Member had, as of the Closing Date, any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that, to the extent required to be shown in accordance with
GAAP, are not reflected in the most recent financial statements referred to in
this paragraph. During the period from June 30, 2017 to and including the
Closing Date, there has been no Disposition by any Group Member of any material
part of its business or property.

4.2No Change. Since June 30, 2017, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

4.3Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or incorporation, as applicable, (b) has the power and authority,
and the legal right, to own and operate its material property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect, and (d) is in material compliance with all Requirements of Law
except in such instances in which (i) such Requirement of Law is being contested
in good faith by appropriate proceedings diligently conducted and the
prosecution of such contest could not reasonably be expected to result in a
Material Adverse Effect, or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.4Power, Authorization; Enforceable Obligations. Each Loan Party and Enterasys
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party and Enterasys has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) Governmental Approvals, consents,
authorizations, filings and notices described in Part  A  of  Schedule 4.4,
which Governmental Approvals, consents, authorizations, filings and notices have
been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.19, (iii) Governmental Approvals described in Part B of
Schedule 4.4, and (iv) any approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make  could
not reasonably be expected to have a Material Adverse Effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto
or Enterasys, as applicable. This Agreement constitutes, and each other Loan
Document constitutes or, upon execution will constitute, a legal, valid and
binding obligation of each Loan Party party thereto or Enterasys, as applicable,
enforceable against each such Loan Party or Enterasys, as applicable, in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
and principles of good faith and fair dealing (whether enforcement is sought by
proceedings in equity or  at law).

67

--------------------------------------------------------------------------------

 

4.5No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, consummation of the
Transactions, the borrowings hereunder and the use of the proceeds thereof will
not violate any material Requirement of Law (except as set forth in Schedule 4.5
but including any Operating Document of any Loan Party and Enterasys) or any
material Contractual Obligation of any Loan Party or Enterasys and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any material Requirement of Law or
any such material Contractual Obligation (other than the Liens created  by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect. Neither the absence of obtaining the Governmental
Approvals described in Part B of Schedule 4.4, nor any violation of any of the
Requirements of Law referenced in Schedule 4.5, could reasonably be expected to
have a Material Adverse Effect.

4.6Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the Transactions contemplated hereby or thereby, or (b) except as
specifically described in Schedule 4.6, that could reasonably be expected to
have a Material Adverse Effect. There has been no adverse change in the status
or financial effect on any Group Member of the matters described in Schedule
4.6.

4.7No Default. No Group Member is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing, nor shall either result from the making of a requested credit
extension.

4.8Ownership of Property; Liens; Investments. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all of its real property, and good
title to, or a valid leasehold interest in, all of its other material property,
and none of such property is subject to any Lien except as permitted by Section
7.3. No Loan Party owns any Investment except as permitted by Section 7.7. No
Loan Party owns any fee interest in real estate as of the date hereof. Section
10 of the Collateral Information Certificate sets forth a complete and accurate
list of all leases of real property under which any Loan Party is the lessee as
of the date hereof.

4.9Intellectual Property. Each Group Member owns, or is licensed to use, all
material Intellectual Property necessary for the conduct of its business as
currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any such Group Member’s Intellectual
Property, nor does the Borrower know of any valid basis for any such claim,
unless such claim could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Loan Parties, the use of Intellectual Property
by each Group Member, and the conduct of such Group Member’s business, as
currently conducted, does not infringe on or otherwise violate the rights of any
Person, unless such infringement could not reasonably be expected to have a
Material Adverse Effect, and, to the knowledge of the Borrower, there are no
claims pending or threatened to such effect.

4.10Taxes. Each Group Member has filed or caused to be filed all Federal, all
income and all other material state and other tax returns that are required to
be filed by it and has paid all material taxes shown to be due and payable by it
on said returns or on any material assessments made against it or any  of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being  contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no material tax Lien has
been filed against any Group Member (other than Liens permitted by Section
7.3(a)), and, to the knowledge of the Borrower, no material claim is being
asserted, with respect to any such tax, fee or other charge.

68

--------------------------------------------------------------------------------

 

4.11Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative
Agent,  the  Borrower  will  furnish  to  the  Administrative  Agent  and  each  Lender  a  statement  to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

4.12Labor Matters. Except as, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect: (a) there are no strikes or other labor
disputes against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member.

4.13ERISA. (a) Each Loan Party and each of its respective ERISA Affiliates are
in compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;

(b)no ERISA Event has occurred or is reasonably expected to occur;

(c)each Loan Party and each of its respective ERISA Affiliates has met
all  applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;

(d)as of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and no Loan Party nor any of its respective ERISA Affiliates knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage to fall below 60% as of the most recent valuation
date;

(e)as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $7,500,000;

(f)the execution and delivery of this Agreement and the consummation of the
Transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section
406  of  ERISA  or  in  connection  with  which  taxes  could   be   imposed  
pursuant   to   Section 4975(c)(1)(A)-(D) of the Code;

(g)all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and

(h)(i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101, as modified by Section 3(42) of ERISA of one or more Benefit Plans,
provided, that no Loan Party makes any representation as to any assets received
by any Loan Party from any Lender pursuant to the Loans, the Letters of Credit
or the Commitments; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and (iv)
transactions by or with any Loan Party are not and will not be subject to state
statutes applicable to such Loan Party regulating investments of fiduciaries
with respect to governmental plans;

69

--------------------------------------------------------------------------------

 

4.14Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.  Except as set forth
in Schedule 4.5, no such Loan Party  is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Federal
Power Act, that may limit its ability to incur Indebtedness or that may
otherwise render all or any portion of the Obligations unenforceable.

4.15Subsidiaries. As of the date hereof, (a) Schedule 4.15 sets forth the
name  and  jurisdiction of organization of the Borrower and each Subsidiary of
the Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party or Enterasys, and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any such Subsidiary of the Borrower,  except as may be created by
the Loan Documents and except as are disclosed on Schedule 4.15.

4.16Use of Proceeds. The proceeds of the Term Loans and the Revolving Loans
shall be used (a) on the Closing Date, to consummate the Refinancing, (b) to
finance Permitted Acquisitions from and after the Closing Date, (c) to pay
related fees and expenses, and (d) for general corporate purposes. All or a
portion of the proceeds of the Revolving Loans, Swingline Loans and the Letters
of Credit, shall be used for general corporate purposes.

4.17Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a)Except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and,
to the knowledge of the Borrower, have not previously contained, any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute or have constituted a violation of, or could give rise to
liability under, any Environmental Law;

(b)no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c)no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e)there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws;

(f)the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

70

--------------------------------------------------------------------------------

 

(g)no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18Accuracy of Information, Etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party or Enterasys to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the Transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party or Enterasys that could reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the Transactions contemplated hereby and by the other Loan Documents.

4.19Security Documents. The Security Documents are effective to create in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and the proceeds thereof. In the case of the Pledged Stock, if any,
described in the Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the New York UCC or the
corresponding code or statute of any other applicable
jurisdiction  (“Certificated Securities”), when certificates representing such
Pledged Stock are delivered to the Administrative Agent, and, in the case of the
other Collateral constituting personal property described in the Security
Documents, when financing statements and other filings specified on Schedule
4.19(a) in appropriate form are filed in the offices specified on Schedule
4.19(a), the Administrative Agent, for the benefit of the Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties and Enterasys in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3).

4.20Solvency. The Borrower, taken individually, and the Loan Parties, taken as a
whole, are, and after giving effect to, as applicable, the consummation of the
Transactions and the incurrence of all Indebtedness, Obligations and obligations
being incurred in connection herewith and therewith, will be and will continue
to be, Solvent.

4.21Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.22Insurance. All insurance maintained by the Loan Parties is in full force and
effect, all premiums have been duly paid, no Loan Party has received notice of
violation or cancellation thereof, and there exists no default under any
requirement of such insurance. Each Loan Party maintains, with financially sound
and reputable insurance companies, insurance on all its property (and also with
respect to its foreign receivables) in at least such amounts and against at
least such risks (but including in any event public liability and product
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business.

4.23No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property.

71

--------------------------------------------------------------------------------

 

4.24OFAC. No Loan Party, nor, to the knowledge of any Responsible Officer of any
Loan Party, any Related Party, (i) is currently the subject of any Sanctions,
(ii) is located, organized or residing in any Designated Jurisdiction, or (iii)
is or has been (within the previous five years) engaged in any transaction with
any Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds
from any Loan, has been used, directly or, to the knowledge of any Responsible
Officer of the Borrower, indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Lead Arranger, the Administrative Agent, any
Issuing Lender or the Swing Line Lender) of Sanctions.

4.25Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

SECTION 5

CONDITIONS PRECEDENT

5.1Conditions to Effectiveness of this Agreement. The effectiveness of this
Agreement and the obligation of each Lender to make its extension of credit
hereunder on the Closing Date shall be subject to the satisfaction, prior to or
concurrently with the making of each such extension of credit on the Closing
Date, of the following conditions precedent:

(a)Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:

(i)this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;

(ii)the Collateral Information Certificate, executed by a Responsible Officer of
the Loan Parties;

(iii)a Term Loan Note executed by the Borrower in favor of each Term Lender that
has requested a Term Loan Note;

(iv)a Revolving Loan Note executed by the Borrower in favor of each Revolving
Lender that has requested a Revolving Loan Note;

(v)if required by the Swingline Lender, a Swingline Loan Note executed by the
Borrower in favor of the Swingline Lender;

(vi)the Guarantee and Collateral Agreement executed and delivered by the
Administrative Agent and each Loan Party;

(vii)the Enterasys Pledge Agreement executed and delivered by the Administrative
Agent and Enterasys;

(viii)each Intellectual Property Security Agreement, executed and delivered by
the applicable Loan Party party thereto;

(ix)subject to Section 5.3, each other Security Document reasonably required by
the Administrative Agent to create, protect or perfect the Liens of the
Administrative Agent (held for the ratable benefit of the Secured Parties) in
any Collateral of any Loan Party, in each case, executed and delivered by the
applicable Loan Party party thereto; and

72

--------------------------------------------------------------------------------

 

(x)a completed Flow of Funds Agreement, executed and delivered by the parties
thereto.

(b)Governmental and Other Approvals. Except for the Governmental Approvals
disclosed in described in Schedule 4.4, all Governmental Approvals and consents
and approvals of, or notices to, any other Person (including the holders of any
Capital Stock issued by any Loan Party) required in connection with the funding
of Loans by the Lenders on the Closing Date shall have been obtained and be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
could reasonably be expected to restrain, prevent or otherwise impose burdensome
conditions on the funding of the Loans on the Closing Date contemplated hereby.

(c)Secretary’s Certificates; Certified Operating Documents; Good Standing
Certificates. The Administrative Agent shall have received a certificate of each
Loan Party  and  Enterasys, dated the Closing Date and executed by the
Secretary, managing member or equivalent officer of such Person, substantially
in the form of Exhibit C, with appropriate insertions and attachments, including
(i) the Operating Documents of such Person (and, for the avoidance of doubt, the
certificate of incorporation (or equivalent) of the applicable Person shall be
certified by the Governmental Authority of the respective jurisdiction in which
such Person is organized), (ii) in the case of the Borrower, the  relevant board
resolutions or written consents adopted by the Borrower for purposes of
authorizing the Borrower to enter into and perform the Loan Documents, (iii) the
names, titles, incumbency and signature specimens of those representatives of
such Person who have been authorized by such resolutions and/or written consents
to execute Loan Documents on behalf of such Person, (iv) a good standing
certificate for such Person certified as of a recent date by the appropriate
Governmental Authority of its respective jurisdiction of organization, and (v)
certificates of qualification as a foreign corporation issued by each
jurisdiction in which the failure of such Person to be so qualified could
reasonably be expected to result in a Material Adverse Effect.

(d)Responsible Officer’s Certificates.

(i)The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to the Administrative Agent, either (A)
attaching copies of all consents, licenses and  approvals (other than any
applicable board resolutions or written consents of the Loan Parties) required
in connection with the execution, delivery and performance by each Loan Party
and Enterasys and the validity against such Person of the Loan Documents to
which it is party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required.

(ii)The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to the Administrative Agent, certifying
(A)(1) that, as of the Closing Date, after giving effect to the consummation of
the Transactions, each of the representations and warranties made by each Loan
Party and Enterasys in or pursuant to any Loan Document (x) that is qualified by
materiality is true and correct, and (y) that is not qualified by materiality,
is true and correct in all material respects, in each case, on and as of the
Closing Date, except to the extent any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty was true and correct in all respects or all material respects, as
required, as of such earlier date, (B) that there has been no event or
circumstance since June 30, 2017, that has had or that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) that no Default or Event of Default has occurred and is continuing
on and as of the date hereof, and (D) the attachment thereto of detailed
calculations (in substantially the form of Part II of Attachment 3 to the form
of pro forma Compliance Certificate set forth at Exhibit B and otherwise in form
and substance satisfactory to the Administrative Agent) evidencing that the
Consolidated Leverage Ratio of the Borrower and its consolidated Subsidiaries as
of December 31, 2017 does not exceed 3.00:1.00 on a pro forma basis, assuming
that the Transactions are consummated on such date.

73

--------------------------------------------------------------------------------

 

(e)Collateral Matters.

(i)Lien Searches. The Administrative Agent shall have received the results of
recent lien searches in each jurisdiction where any Loan Party or Enterasys was
formed or organized, and such searches shall reveal no liens on any of the
assets of such Person except for Liens permitted by Section 7.3 or liens to be
discharged on or prior to the Closing Date (which liens shall be discharged
pursuant to documentation reasonably satisfactory to the Administrative Agent).

(ii)Pledged Stock; Stock Powers; Pledged Notes. Subject to Section 5.3, to the
extent required to be delivered pursuant to the Guarantee and Collateral
Agreement or the Enterasys Pledge Agreement, the Administrative Agent shall have
received original versions of (A) any certificates representing equity interests
(that do not constitute Excluded Assets), together with an undated stock power
or other instrument of transfer for each such certificate executed in blank by a
duly authorized officer of the applicable Loan Party or Enterasys, and (B) each
promissory note (if any) (that does not constitute an Excluded Asset), endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the applicable Loan Party.

(iii)Filings, Registrations, Recordings, Agreements, Etc. To the extent not
having been made prior to the Closing Date or, as applicable, delivered to the
Administrative Agent prior to the Closing Date, each document (including any UCC
financing statements, landlord access  agreements and/or bailee waivers)
required by the Loan Documents or under applicable law or reasonably requested
by the Administrative Agent to be filed, executed, registered or recorded to
create in favor of the Administrative Agent (for the ratable benefit of the
Secured Parties) a perfected Lien on any  Collateral (and not Excluded Assets)
as of the Closing Date, prior and superior in right and priority to any Lien in
such Collateral held by any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall have been executed (if applicable)
and delivered to the Administrative Agent in proper form for filing,
registration or recordation.

(f)The Refinancing and Lien Release Documents. Prior to or substantially
concurrently with the initial credit extension on the Closing Date, all
indebtedness under that certain Amended and Restated Credit Agreement, dated as
of October 28, 2016, among the Borrower, the lenders party thereto and Silicon
Valley Bank, as administrative agent (as amended, restated, amended and
restated, supplemented or modified through the Closing Date) (other than
Existing Letters of Credit that have been deemed issued hereunder) shall have
been paid in full, and all commitments, security interests and guarantees in
connection therewith have been terminated and released, or mechanics reasonably
acceptable to the Administrative Agent for such termination or release shall
have been agreed (the “Refinancing”).

(g)Insurance. Subject to Section 5.3, the Administrative Agent shall have
received, after giving effect to the consummation of the Transactions and to the
extent not having been delivered to the Administrative Agent previously,
insurance certificates satisfying the requirements of Section 6.5 hereof and
Section 5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
referenced in any such certificates have been endorsed for the purpose of naming
the Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.

(h)Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including any such fees
contemplated by the Fee Letters), and all reasonable and documented fees and
expenses for which invoices have been presented (including the reasonable and
documented fees and expenses of outside legal counsel to the Administrative
Agent) for payment on or before the Closing Date. All such amounts will be paid
with proceeds of Loans made on the Closing Date and will be reflected in the
Flow of Funds Agreement.

74

--------------------------------------------------------------------------------

 

(i)Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Latham & Watkins LLP, in form and substance reasonably
satisfactory to the Administrative Agent and addressing such matters relating to
the Loan Parties and the Loan Documents as the Administrative Agent may
reasonably specify.

(j)Consolidated Leverage Ratio. As of the Closing Date, after giving effect to
the consummation of the Transactions, the Consolidated Leverage Ratio calculated
on a pro forma basis shall be no more than 3.00 to 1.00.

(k)Borrowing Notices. The Administrative Agent shall have received, (i) in
respect of the Initial Term Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.2, and (ii) in respect of any Revolving Loans to be
made on the Closing Date, a completed Notice of Borrowing executed by the
Borrower and otherwise complying with the requirements of Section 2.5.

(l)Closing Date Solvency Certificate. The Administrative Agent shall have
received a Closing Date Solvency Certificate from the chief financial officer or
treasurer of the Borrower, substantially in the form of Exhibit D.

(m)No Material Adverse Effect. There shall not have occurred since June 30, 2017
any event or condition that has had or that could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(n)No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened in writing, that could reasonably be expected to have a
Material Adverse Effect.

(o)Pro Forma Financial Model. The Administrative Agent shall have received the
Pro Forma Financial Model.

(p)Patriot Act, etc. The Administrative Agent and each Lender shall have
received, prior to the Closing Date, all documentation and other information
requested to comply with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, and a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party (or its tax owner, in the case of a Loan Party that is a disregarded
entity for U.S. federal income tax purposes).

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement (whether or not on the
Closing Date or pursuant to an Addendum and an Assignment and Assumption) and
made Loans to the Borrower on the Closing Date or thereafter shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
Transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have  made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage or Term Percentage, as the case may be,
of such requested extension of credit.

75

--------------------------------------------------------------------------------

 

5.2Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including its Loans disbursed on the Closing Date but excluding (x) any
Revolving Loan Conversion, (y) any conversion of a Eurodollar Loan into an
ABR  Loan  pursuant  to  Section 2.11(a) and  (z)
any  continuation  of  Loans  pursuant  to  Section 2.11(b)) is subject to the
satisfaction of the following conditions precedent:

(a)Representations and Warranties.

(i)Each of the representations and warranties made by each Loan Party and
Enterasys in or pursuant to any Loan Document (A) that is qualified by
materiality, shall be true and correct, and (B) that is not qualified by
materiality, shall be true and correct in all material respects, in each case,
on and as of the date hereof, except to the extent any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall have been true and correct in all respects or all material
respects, as required, as of such earlier date.

(ii)With respect to the representations and warranties set forth in the Loan
Documents that the Loan Parties and Enterasys are required to make at any time
after the Closing Date, each of the representations and warranties made by each
Loan Party and Enterasys in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all respects or all material respects, as required, as of such
earlier date.

(b)Availability. With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(c)Notice of Borrowing. The Administrative Agent shall have received a Notice of
Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

(d)No Default. No Default or Event of Default shall have occurred and
be  continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date. Each borrowing by and issuance of a
Letter of Credit on behalf of the Borrower hereunder and each Revolving Loan
Conversion (excluding (x) any Revolving Loan Conversion, (y) any conversion of a
Eurodollar Loan into an ABR Loan pursuant to Section 2.11(a) and (z) any
continuation of Loans pursuant to Section 2.11(b)) shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit, Revolving Loan Conversion or conversion, as applicable, that the
conditions contained in this Section 5.2 have been satisfied.

5.3Post-Closing Conditions Subsequent. The Borrower shall satisfy each of the
conditions subsequent to the Closing Date, as applicable and as specified in
this Section 5.3, to the reasonable satisfaction of the Administrative Agent, in
each case by no later than the date specified for such condition below:

(a)The Borrower shall (i) cause each Loan Party in existence as of the Closing
Date, Enterasys and each counsel to such Persons to deliver to the
Administrative Agent by no later than the date occurring 20 Business Days after
the Closing Date, the originally-executed signature pages of such Persons to any
of the agreements, opinions and other documents referenced in Section 5.1
(including any such signature pages to this Agreement and each of the other Loan
Documents, but excluding approvals  or consents of any Governmental Authority)
in respect of which the Administrative Agent, as an accommodation to such
Persons, has agreed to accept copies of such Persons’ signature pages  for
purposes of the closing of this Agreement and certain of the other Loan
Documents on the Closing Date, and (ii) use commercially reasonable efforts to
cause any other Persons party to any agreements or other documents referenced in
Section 5.1 to deliver to the Administrative Agent by no later than the

76

--------------------------------------------------------------------------------

 

date occurring 30 days after the Closing Date the originally-executed signature
pages of such Persons to any of the agreements, notice acknowledgments and other
documents referenced in Section 5.1 (excluding all approvals or consents of any
Governmental Authority) in respect of which the Administrative Agent, as  an
accommodation to such Loan Parties, has agreed to accept copies of such Persons’
signature pages for purposes of the closing of this Agreement and certain of the
other Loan Documents on the Closing Date.

(b)Within thirty (30) days after the Closing Date (or such longer period as the
Administrative Agent may agree), to the extent not having been delivered to the
Administrative Agent previously, the Administrative Agent shall have received
insurance certificates satisfying the  requirements of Section 6.5 hereof and
Section 5.2(b) of the Guarantee and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
referenced in any such certificates have been endorsed for the purpose of naming
the Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.

(c)Within 2 (two) weeks after the Closing Date (or such longer period as the
Administrative Agent may agree), the Borrower shall deliver to the
Administrative Agent the original stock certificates and powers (executed and
delivered in blank by a duly authorized officer of the applicable holders of
such share certificates) with respect to Equity Interests of each of the Persons
listed on Schedule 5.3.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:

6.1Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

(a)as soon as available, but in any event within (i) 90 days after the end of
each fiscal year of the Borrower or, (ii) if the Borrower is a publicly traded
company and has been granted an extension by the SEC with respect to any fiscal
year of the Borrower permitting the late filing by the Borrower of any annual
report on form 10-K, the earlier of (x) 120 days after the end of such fiscal
year  of the Borrower and (y) the last day of such extension period, a copy of
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income and of cash flows for such fiscal year,
setting forth in each  case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by KPMG LLP or other
independent certified public accountants of nationally recognized standing;

(b)as soon as available, but in any event within (i) 45 days after the end of
each of the first three fiscal quarterly periods of each fiscal year of the
Borrower (commencing with the fiscal quarter ended March 31, 2018) or, (ii) if
the Borrower is a publicly traded company and has been granted an extension by
the SEC with respect to any fiscal quarter of the Borrower permitting the late
filing by the Borrower of any quarterly report on form 10-Q, the earlier of (x)
60 days after the end of such fiscal quarter of the Borrower and (y) the last
day of such extension period, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal quarter
and the related unaudited consolidated statements of income and of cash flows
for such fiscal quarter and the portion of the fiscal year through the end of
such fiscal quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments);

77

--------------------------------------------------------------------------------

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent has access
(whether a commercial, third-party website or whether sponsored by
the  Administrative Agent), if any; provided that: (A) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender; and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by email electronic
versions (i.e. soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

6.2Certificates; Reports; Other Information. Furnish to the Administrative
Agent, for distribution to each Lender:

(a)concurrently with the delivery of any financial statements pursuant to
Section 6.1, and with respect to the last day of the applicable fiscal quarter
or year to which such financial statements relate, a reasonably detailed report
(in form and substance reasonably satisfactory to the Administrative Agent) that
details the respective amounts of cash, Cash Equivalents and Investments held as
of such date by each Subsidiary of the Borrower that is not a Loan Party as of
such date;

(b)concurrently with the delivery of any financial statements pursuant to
Section  6.1, (A) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party and Enterasys
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (B)
a Compliance Certificate (1) containing all information and
calculations  necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
applicable fiscal quarter or fiscal year of the Borrower, as the case may be,
and (2) to the extent not previously disclosed to the Administrative Agent,
containing, (i) as applicable, a description of any change in the jurisdiction
of organization of any Loan Party or Enterasys and a list of any Intellectual
Property, Chattel Paper (as defined in the Guarantee and Collateral Agreement),
Commercial Tort Claim (as defined in the Guarantee and Collateral Agreement) and
Letter- of-Credit Rights (as defined in the Guarantee and Collateral Agreement)
issued to or acquired by any Loan Party since the date of the most recent
Compliance Certificate delivered pursuant to this Section 6.2(b)(B) and (ii) a
description of each event, condition or circumstance during the last fiscal
quarter or fiscal year covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.10(c) (to the extent notice of such event
has not been previously furnished to the Administrative Agent);

(c)as soon as available, and in any event no later than 75 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year of the
Borrower beginning on July 1, 2018), a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the

78

--------------------------------------------------------------------------------

 

underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect (it being recognized by the Administrative Agent and the Lenders that
any projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of delivery of the applicable projections or assumptions and that actual
results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results);

(d)promptly, and in any event within ten Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof (other than routine comment letters
from the staff of the SEC relating to the Borrower’s filings with the SEC) if,
and only to the extent that such Loan Party or Subsidiary may provide such
information in accordance with any applicable Requirements of Law;

(e)within five days after the same are sent, copies of each annual report, proxy
or financial statement or other material report that the Borrower sends to the
holders of any class of the Borrower’s debt securities having an aggregate
principal amount in excess of $7,500,000 or public equity securities and, within
five days after the same are filed, copies of all annual, regular, periodic and
special reports and registration statements which the  Borrower  may file with
the SEC  under  Section 13 or  15(d) of the Exchange Act, or with any national
securities exchange, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(f)within five days after the same are sent or received, copies of all material
correspondence, material reports, material documents and other material filings
with any Governmental Authority (i) regarding any non-compliance with or any
failure to maintain any Governmental Approvals or Requirements of Law applicable
to any Loan Party or Enterasys, or (ii) that could reasonably be expected to
have a Material Adverse Effect;

(g)concurrently with the delivery
of  the  financial  statements  referred  to  in Section 6.1(a), a report of a
reputable insurance broker with respect to the insurance coverage required to be
maintained pursuant to Section 6.5 and the terms of the Guarantee and Collateral
Agreement, together with any supplemental reports with respect thereto which the
Administrative Agent may reasonably request;

(h)by no later than three days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any Blue Angel Asset Acquisition Document;
and

(i)promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

 

6.3

Payment of Obligations; Taxes.

(a)Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations (including
all material Taxes and material  Other Taxes imposed by law on an applicable
Loan Party and Enterasys) of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

(b)File or cause to be filed all Federal, all income and all other material
state and other material tax returns that are required to be filed.

79

--------------------------------------------------------------------------------

 

6.4Maintenance of Existence; Compliance.   (a)(i) Preserve, renew and keep in
full    force and effect its organizational existence, and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of such Group Member’s business or necessary for the performance by such Group
Member of its Obligations under any Loan Document, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations (including
with respect to leasehold interests of the Borrower or any such Subsidiary) and
Requirements of Law except to the extent that a failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and (c) comply with all Governmental Approvals, and any term, condition,
rule, filing or fee obligation, or other requirement related thereto, except to
the extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (d) use commercially reasonable efforts to obtain
the Governmental Approvals  described  in  Part  B  of  Schedule 4.4 within 30
days after the Closing Date. Without limiting the generality of the foregoing,
the Borrower shall, and shall cause each of its ERISA Affiliates to: (1)
maintain each Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code or other Federal or state law; (2)
cause each Pension Plan to maintain its qualified status under Section 401(a) of
the Code; (3) make all required contributions to any Pension Plan; (4) not
become a party to any Multiemployer Plan; (5) ensure that all liabilities under
each Pension Plan are either (x) funded to at least the minimum level required
by law or, if higher, to the level required by the terms governing such Pension
Plan; (y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Pension Plan are and
continue to be promptly paid at no less than the rates required under the rules
of such Pension Plan and in accordance with the most recent actuarial advice
received in relation to such Pension Plan and applicable law.

 

6.5

Maintenance of Property; Insurance.

(a)Keep all material property useful and necessary in its respective business in
good working order and condition, ordinary wear and tear excepted;

(b)maintain with financially sound and reputable insurance companies insurance
on all of the property of the Borrower or such Subsidiary, as applicable, in at
least such amounts and against at least such risks (but including in any event
public liability and product liability) as are usually insured against in the
same general area by companies engaged in the same or a similar
business.  Without limiting the foregoing, (i) within 30 days after the first
date on which the Collateral includes any  improved real property of any Loan
Party that is located in an area identified by the Federal Emergency Management
Agency or any successor thereto as an area having special flood hazards pursuant
to the National Flood Insurance Reform Act of 1994 or (ii) if any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, and shall cause each other Loan Party, to (x)
maintain, if available, fully paid flood hazard insurance on all such improved
real property of such Loan Party that constitutes Collateral, on such terms and
in such amounts as are required by the National Flood Insurance Reform Act of
1994 or as otherwise required by the Administrative Agent, (y) furnish to the
Administrative Agent evidence of the renewal of (and payment of renewal premiums
in respect of) all such policies prior to the expiration or lapse thereof,   and
(z) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.

80

--------------------------------------------------------------------------------

 

(c)(i)  continue  to  use  each  of  its  respective  material  Trademarks  in  a
manner sufficient to maintain such material Trademark in full force free from
any claim of abandonment for non- use, (ii) maintain generally as in the past
the quality of products and services offered under each such material Trademark,
(iii) use each such material Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of any such material Trademark, and (v) not (and not
knowingly permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any such material Trademark may become invalidated or
impaired in any way that could reasonably be expected to result in a Material
Adverse Effect on such Group Member;

(d)ensure that none of its respective material Patents could reasonably be
expected  to become forfeited, abandoned or dedicated to the public;

(e)(i) ensure that none of its respective material Copyrights could reasonably
be expected to become invalidated or otherwise materially impaired, and (ii)
ensure that no material portion of such material Copyrights falls into the
public domain;

(f)ensure that none of its respective material Intellectual Property infringes
the Intellectual Property rights of any other Person;

(g)notify the Administrative Agent promptly if it knows, or has reason to know,
that any application or registration relating to any of its respective material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any material adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any court or tribunal in any country) regarding such
Group Member’s ownership of, or the validity of, any material Intellectual
Property or such Group Member’s right to register the same or to own and
maintain the same;

(h)take all reasonable and necessary steps, including, without limitation, in
any proceeding before the U.S. Patent and Trademark Office, the U.S. Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each material application (and to
obtain the relevant registration) and to maintain each registration of its
respective material U.S. Intellectual Property, including filing of applications
for renewal, affidavits of use and affidavits of incontestability; and

(i)In the event that any of its respective material Intellectual Property is
infringed, misappropriated or diluted by a third party, take such actions as
such Group Member shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.

6.6Inspection of Property; Books and Records; Discussions. With respect to each
Loan Party, (a) keep proper books of records and account in which full, true and
correct entries in conformity with GAAP (consistently applied as in effect from
time to time) and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities, and (b) permit
representatives and independent contractors of (and reasonably selected by) the
Administrative Agent or, as applicable, any Lender to visit and inspect any of
the respective properties of the Loan Parties  (provided that, with respect to
any leased properties, such inspection shall not violate the terms of the
applicable lease), and examine and make abstracts from any of their respective
books and records at any reasonable time (during normal business hours and, so
long as no Event of Default then exists, upon reasonable advance notice to such
Loan Party) and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Loan
Parties with officers, directors  and employees  of  the  Loan Parties  and with
their  independent  certified  public accountants; provided that (i) such
inspections shall not be undertaken more frequently than once per year, unless
an Event of Default has occurred and is continuing, in which case such
inspections and audits may occur as often as the Administrative Agent shall
reasonably determine is necessary, and (ii) the scope of any such inspection
which is undertaken at any time during which an Event of Default does not exist
shall be subject to the Borrower’s reasonable review and discretion.

81

--------------------------------------------------------------------------------

 

6.7Notices. Promptly after a Responsible Officer of the Borrower, any other Loan
Party or Enterasys, or any other officer or employee of the Borrower responsible
for administering any of the Loan Documents or monitoring compliance with any of
the provisions thereof, in any such case, obtains knowledge thereof, notify the
Administrative Agent in writing of:

(a)the occurrence of any Default or Event of Default;

(b)any (i) default or event of default under any Contractual Obligation of any
Group Member that, if not cured or if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect; and (ii)
litigation, investigation or proceeding that may exist at any time between any
Group Member and any Governmental Authority that, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

(c)any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $7,500,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought against any Group Member, or (iii)
which relates to any Loan Document;

(d)(i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after any such
event), the occurrence of any of the  following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $7,500,000 of any Loan Party or any
of their respective ERISA Affiliates: (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any ERISA Affiliate to any Pension Plan that is subject to Title IV of ERISA
or Section 412 of the Code; and

(ii)upon the reasonable request of the Administrative Agent after the giving,
sending or filing thereof, or the receipt thereof, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by Loan
Party or any of its respective ERISA Affiliates with the IRS with respect to
each Pension Plan; and

(iii)promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $7,500,000 of any Loan Party or any of its respective
ERISA Affiliates;

(e)(i) any Asset Sale undertaken by any Group Member involving Net Cash Proceeds
in an amount equaling or exceeding $1,500,000, and (ii) any incurrence by any
Group Member of any Indebtedness (other than Indebtedness constituting Loans) in
a principal amount equaling or exceeding $2,500,000;

(f)any material change in accounting policies or financial reporting practices
by any Loan Party or Enterasys; and

(g)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect. Each notice pursuant to this Section 6.7 shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
relevant Group Member proposes to take with respect thereto.

82

--------------------------------------------------------------------------------

 

6.8Environmental Laws.

(a)Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with, and maintain any and all licenses, approvals,
notifications, registrations or permits required by, all applicable
Environmental Laws.

(b)Except as could not reasonably be expected to result in a Material
Adverse  Effect, conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

6.9Operating Accounts. Maintain, or cause to be maintained, the Borrower’s and
its Subsidiaries’ primary domestic depository and operating accounts and
securities accounts with any Lender or an Affiliate of any Lender.

6.10Audits. At reasonable times, on five Business Days’ prior notice (provided
that no notice shall be required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy any and all of any  Loan
Party’s books and records including ledgers, federal and state tax returns,
records regarding assets  or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information (provided that with respect to any leased property,
such inspection shall not violate the terms of the applicable lease). The
foregoing inspections and audits shall be at the Borrower’s expense, and the
charge therefor shall be $1,000 per person per day (or such reasonably higher
amount as shall represent the Administrative Agent’s then-current standard
charge for the same), plus reasonable out-of-pocket expenses. Such inspections
and audits shall not be undertaken more frequently than once per year, unless an
Event of Default has occurred and is continuing, in which case such inspections
and audits shall occur as often as the Administrative Agent shall reasonably
determine is necessary. In  addition, the scope of any such inspection and any
such audit, in any such  case, which is undertaken at any time during which an
Event of Default does not exist, shall be subject to the Borrower’s reasonable
review and discretion.

6.11Additional Collateral, Etc.

(a)With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Closing Date
by any Loan Party or Enterasys (other than (x) any property described in
paragraph (b) or (c) below, and (y) any property subject to a  Lien expressly
permitted by Section 7.3(g)) as to which the Administrative Agent, for the
ratable benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement, the Enterasys Pledge Agreement or such other
documents as the Administrative Agent may reasonably deem necessary or advisable
to evidence that such Loan Party is a Guarantor and to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative
Agent,  for the ratable benefit of the Secured Parties, a perfected first
priority (except as expressly permitted by Section 7.3) security interest and
Lien in such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement, the Enterasys Pledge Agreement or by law or as may be
requested by the Administrative Agent.

(b)With respect to any new direct or indirect Material Domestic Subsidiary of
the Borrower created or acquired after the Closing Date (including any such
Material Domestic Subsidiary acquired pursuant to a Permitted Acquisition, and
including any Immaterial Subsidiary existing as of the
Closing  Date  which  becomes  a  Material  Domestic  Subsidiary  after  the  Closing  Date),
promptly (i) execute and deliver to the Administrative

83

--------------------------------------------------------------------------------

 

Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
perfected first priority security interest and Lien in the Capital Stock of such
new Material Domestic Subsidiary that is owned directly or indirectly by the
Borrower, (ii) deliver to the Administrative Agent such documents and
instruments as may be reasonably required to grant, perfect, protect and ensure
the priority of such security interest, including but not limited to, the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or any other applicable Loan Party, (iii) cause such new Material
Domestic Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement as a Grantor and a Guarantor thereunder, (B) to take such actions as
are necessary or advisable in the opinion of the Administrative Agent to grant
to the Administrative Agent for the ratable benefit of the Secured Parties a
perfected first priority security interest and Lien in the Collateral described
in the Guarantee and Collateral Agreement, with respect to such new Material
Domestic Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of the
secretary (or other equivalent officer) of such Material Domestic Subsidiary of
the type described in Section 5.1(c), in form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions addressing such matters as the Administrative Agent may reasonably
specify, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(c)With respect to any new First Tier Foreign Subsidiary or any First Tier
Foreign Subsidiary Holding Company, as applicable, created or acquired after the
Closing Date by any Loan Party or Enterasys, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or the Enterasys Pledge Agreement as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
security interest and Lien in the Capital Stock of such new First Tier Foreign
Subsidiary or First Tier Foreign Subsidiary Holding Company, as applicable, that
is owned by any such Loan Party or Enterasys (provided that in no event shall
more than 65% of the total outstanding voting Capital Stock of any such new
First Tier Foreign Subsidiary or First Tier Foreign Subsidiary Holding Company,
as applicable, be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock (if certificated),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party or Enterasys, and take such other
action (including, as applicable, the delivery of  any Foreign Pledge Documents
reasonably requested by the Administrative Agent) as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d)Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where in excess of $750,000 of Collateral is stored or located, in each
case, if requested by the Administrative Agent, which agreement or letter, in
any such case, shall contain a waiver or subordination of all Liens or claims
that the landlord or bailee may assert against the Collateral at that location,
and shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent. After the Closing Date, no real property or warehouse
space shall be leased by any Loan Party and no Inventory shall be shipped to a
processor or converter under arrangements established after the Closing Date,
without the prior written consent of the Administrative Agent or unless and
until a reasonably satisfactory landlord agreement or bailee letter, as
appropriate, if requested by the Administrative Agent, shall first have been
obtained with respect to such location. Each Loan Party shall pay and perform
its material obligations under all leases and other agreements with respect to
each leased location or public warehouse where any Collateral is or may be
located.

84

--------------------------------------------------------------------------------

 

(e)Not later than 120 days (or such longer period as the Administrative Agent
may agree in writing in its discretion) after (i) any Material Real Property is
acquired by a Loan Party after the Closing Date or (ii) an entity becomes a Loan
Party if such entity owns Material Real Property at the time it becomes a Loan
Party, cause such Material Real Property to be subject to a Lien and Mortgage in
favor of the Administrative Agent for the benefit of the Secured Parties and
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, in each case to the extent required by, and subject
to the limitations and exceptions of, the Loan Documents and to otherwise comply
with the requirements of the Loan Documents. Notwithstanding anything to the
contrary contained in this Section 6.11(e), prior to the execution of any
Mortgage for any such Material Real Property, (x) the Borrower shall deliver to
the Administrative Agent advance notice of the address of any such Material Real
Property and (y) the Administrative Agent shall provide the Lenders with at
least 45 days’ prior written notice of the address  of such Material Real
Property (it being understood that the Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into the accuracy of any
such address, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to provide any such notice).

6.12Anti-Corruption Laws. Conduct its business in compliance with all applicable
anti- corruption laws and maintain policies and procedures designated to promote
and achieve compliance with such laws.

6.13Insider Subordinated Indebtedness. Cause any Insider Indebtedness owing by
any Loan Party to become Insider Subordinated Indebtedness (a) on or prior to
the Closing Date, in respect of any such Insider Indebtedness in existence as of
the Closing Date or (b) contemporaneously with the incurrence thereof, in
respect of any such Insider Indebtedness incurred at any time after the Closing
Date; provided that no Insider Indebtedness shall in any event and under any
circumstances be secured by any assets of any Group Member.

6.14Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

6.15Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations (other than any such Obligations arising in connection with Bank
Services and FX Contracts) to be deemed “Designated Senior Indebtedness” or a
similar concept thereto, if applicable, for purposes of any other Indebtedness
of the Loan Parties.

6.16Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:

7.1Financial Condition Covenants.

(a)Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio, determined as the last day of any fiscal quarter
period of the Borrower (commencing with the fiscal quarter ended March 31,
2018), to be less than 1.25 to 1.00.

85

--------------------------------------------------------------------------------

 

(b)Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio,
determined as of the last day of any fiscal quarter period of the Borrower
specified below, to exceed the ratio set forth below opposite such fiscal
quarter period:

 

Fiscal Quarter Ending

Consolidated Leverage Ratio

March 31, 2018 through

September 30, 2019

3.00 to 1.00

December 31, 2019 through

March 31, 2021

2.75 to 1.00

June 30, 2021 and each fiscal quarter thereafter

2.50 to 1.00

 

7.2Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a)Indebtedness of any Group Member pursuant to any Loan Document or Bank
Services Agreement or FX Contract;

(b)Indebtedness of (i) any Loan Party owing to any other Loan Party, and (ii)
any Group Member that is not a Loan Party to any other Group Member that is not
a Loan Party to fund working capital requirements in the ordinary course of
business not inconsistent with past practices;

(c)Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Loan Party; (ii) of any Subsidiary (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Subsidiary (which is not a Loan
Party) of the Indebtedness of any other Subsidiary (that is not a Loan Party),
provided that, in any case (i), (ii) or (iii), the Indebtedness so guaranteed is
otherwise permitted by the terms hereof;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d),
and any Permitted Refinancing Indebtedness in respect thereof;

(e)Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding and any Permitted
Refinancing Indebtedness in respect thereof);

(f)Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $20,000,000;

(g)unsecured Subordinated Indebtedness;

(h)unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $25,000,000 at any one time outstanding;

(i)obligations (contingent or otherwise) of the Loan Parties and their
respective Subsidiaries existing or arising under any Swap Agreement, provided
that such obligations are (or were) entered into by such Person in accordance
with Section 7.12 and not for purposes of speculation;

86

--------------------------------------------------------------------------------

 

(j)Guarantee Obligations of the Borrower in respect of obligations (other than
Indebtedness) of any Subsidiary of the Borrower, which Guarantee Obligations are
not otherwise prohibited pursuant to the terms of this Agreement or, as
applicable, any other Loan Document; provided that any such Guarantee Obligation
is incurred by the Borrower in the ordinary course of business consistent with
past practice;

(k)Indebtedness owing to trade creditors that is incurred in respect of surety
bonds and similar obligations in the ordinary course of business and consistent
with past practice;

(l)Indebtedness of any Group Member in respect of workers’ compensation claims,
payment obligations in connection with health or other types of social security
benefits, unemployment or other insurance obligations, reclamation and statutory
obligations, incurred in the ordinary course of business and not for overdue
amounts;

(m)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(n)Indebtedness of any Group Member in respect of any agreement or arrangement
to provide cash management services (including merchant services, direct deposit
payroll, business credit cards and check cashing services), in each case in the
ordinary course of business;

(o)(i) secured Indebtedness of any Person that becomes, and continues as, a
Subsidiary of any Loan Party after the Closing Date, and secured Indebtedness in
respect of assets acquired after the Closing Date pursuant to an acquisition
permitted hereunder and existing at the time of such asset acquisition; provided
that (A) the aggregate amount of all such secured Indebtedness permitted by this
clause (i) shall not exceed $5,000,000 at any time outstanding, (B) no such
Indebtedness is created in contemplation of such asset acquisition, (C) any such
Indebtedness, as applicable, remains  Indebtedness of such acquired Subsidiary
and not of any other Loan Party, and (D) immediately before and immediately
after giving effect to the incurrence of such secured Indebtedness, no Default
or Event of Default shall have occurred and be continuing (including any Event
of Default arising from any failure to comply with the financial covenants set
forth in Section 7.1), such calculation to be determined on a pro forma basis
based on the financial information most recently delivered to the Administrative
Agent pursuant  to  Section 6.1(a)  or  (b)  (or, prior  to the date
financial  statements are  first  delivered to     the Administrative Agent
pursuant to Section 6.1, on the basis of the Borrower's financial statements
with respect to the fiscal quarter ending December 31, 2017) (giving pro forma
effect to such acquisition, as if such acquisition was consummated as of the
last day of the period as to which such financial information relates); and (ii)
(A) unsecured Indebtedness permitted by Section 7.2(h) of any Person that
becomes, and continues as, a Subsidiary of any Loan Party after the date hereof,
and (B) unsecured Indebtedness permitted by Section 7.2(h) in respect of assets
acquired pursuant to an acquisition permitted hereunder and existing at the time
of such asset acquisition; provided that (1) no such unsecured Indebtedness
permitted by this clause (ii) is created in contemplation of such asset
acquisition, and (2) immediately before and immediately after giving effect to
the incurrence of any such unsecured Indebtedness  permitted by this clause
(ii), no Default or Event of Default shall have occurred and be continuing
(including without limitation any Event of Default arising from any failure to
comply with the financial covenants set forth in Section 7.1), such calculation
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent pursuant to Section 6.1(a) or (b) (or,
prior to the date financial statements are first delivered
to  the  Administrative  Agent  pursuant  to  Section 6.1, on the basis of the
Borrower's financial statements with respect to the fiscal quarter ending
December 31, 2017);

(p)Indebtedness incurred in connection with the lease at Eton House, Maidenhead
Office Park in the United Kingdom; provided that the aggregate amount of (A)
Indebtedness incurred pursuant to this clause (p), (B) Dispositions made
pursuant to Section 7.5(s), (C) Restricted Payments
made  pursuant  to  Section  7.6(g)  and  (D)  Investments  pursuant  to  Section  7.7(o)    shall  not
exceed $12,000,000; and

87

--------------------------------------------------------------------------------

 

(q)Indebtedness incurred on or after the Closing Date by any Subsidiary
(including any Foreign Subsidiary) that is not a Loan Party and owing to a Loan
Party; provided that no Indebtedness incurred at any time in reliance on this
clause (q) shall cause the Foreign Investment Limit in effect at such time to be
exceeded.

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.2, the
Borrower may allocate such Indebtedness to any one or more of such subsections
and in no event shall the same portion of Indebtedness be deemed to utilize or
be attributable to more than one item; provided that all Indebtedness created
pursuant to the Loan Documents shall be deemed to have been incurred in reliance
on Section 7.2(a).

For purposes of determining compliance with the Dollar-denominated restrictions
in any subsection of this Section 7.2 on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of  Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date on which such Indebtedness was incurred in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Permitted Refinancing Indebtedness
incurred to modify, refinance, refund, renew or extend other Indebtedness
denominated in a foreign currency, and such modification, refinancing,
refunding, renewal or extension would cause the applicable Dollar-denominated
restriction to be  exceeded if calculated at the relevant currency exchange rate
in effect on the date of such modification, refinancing, refunding, renewal or
extension, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as such Permitted Refinancing Indebtedness is otherwise
permitted by the terms of this Section 7.2.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, (i) no Indebtedness incurred at any time in reliance on this Section
7.2 shall cause the Foreign Investment Limit in effect at such time to be
exceeded and (ii) the aggregate amount of Indebtedness created, incurred,
assumed or suffered to exist by Enterasys or its Subsidiaries pursuant to
clauses (c), (e), (f), (g), (h), (i) and (o) of this Section shall not exceed
$5,000,000.

7.3Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a)Liens for Taxes not yet delinquent or that are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP (or, in the case of any Foreign Subsidiary, generally accepted accounting
principles in effect from time to time in its respective jurisdiction of
organization);

(b)carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s  or other like Liens arising in the ordinary course of business that
(i) do not cover any Intellectual  Property, and (ii) are not overdue for a
period of more than 45 days or that are being contested in good faith by
appropriate proceedings;

(c)pledges or deposits (other than to the extent involving any pledge of
Intellectual Property) in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d)pledges or deposits (other than any deposits of any Intellectual Property or
rights thereto) made to secure earnest money deposits required under letters of
intent or purchase money agreements or made to secure the performance of
tenders, bids, trade contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
(other than for indebtedness or any Liens arising under ERISA);

(e)easements, rights-of-way, minor defects or irregularities of title,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Group Member;

88

--------------------------------------------------------------------------------

 

(f)Liens (other than in any Intellectual Property) in existence on the date
hereof listed on Schedule 7.3(f), securing Indebtedness permitted by Section
7.2(d); provided that (i) no such Lien is spread to cover any additional
property after the Closing Date, (ii) the amount of Indebtedness secured or
benefitted thereby is not increased, (iii) the direct or any contingent obligor
with respect  thereto is not changed, and (iv) any renewal or extension of the
obligations secured thereby is permitted by Section 7.2(d);

(g)Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness (provided that individual
financings of equipment provided by one lender of the type permitted under
Section 7.2(e) may be cross- collateralized to other financings of equipment
provided by such lender of the type permitted under Section 7.2(e), and (iii)
the amount of Indebtedness secured thereby is not increased;

(h)Liens created pursuant to the Security Documents;

(i)any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed;

(j)judgment Liens that do not constitute an Event of Default under Section
8.1(h) of this Agreement;

(k)bankers’ Liens, rights of setoff and other similar Liens existing
solely  with respect to cash, Cash Equivalents, securities, commodities and
other funds on deposit in one or more accounts maintained by a Group Member, in
each case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect to cash management and operating account
management or are arising under Section 4-208 or 4-210 of the UCC on items in
the course of collection;

(l)(i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens securing Specified Swap Obligations permitted by Section 7.2(i);

(m)the replacement, extension or renewal of any Lien permitted by clause (g)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

(n)Liens comprised of licenses not prohibited by the terms of the Loan
Documents;

(o)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(p)Liens on Indebtedness permitted under Section 7.2(o)(i) and, in each case,
not created in contemplation of or in connection with such event; provided that
(i) no such Lien shall extend to or cover any other property or assets of any
Loan Party or any Subsidiary, as the case may be, and (ii) such Lien shall
secure only those obligations that it secures on the date of any applicable
asset acquisition or on the date such Person becomes a Subsidiary and any
refinancing or replacement thereof;

89

--------------------------------------------------------------------------------

 

(q)Liens consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.5, in each case, solely to the extent such Disposition
would have  been permitted on the date of the creation of such Lien; provided
that such Liens encumber only the applicable assets pending consummation of such
Disposition;

(r)(i) leases, licenses, subleases and sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Group Members, taken as a whole, or (B) secure
any Indebtedness, and (ii) the rights reserved or vested in any Person by the
terms of any lease, license, franchise, grant or permit held by the Borrower or
its Subsidiaries;

(s)Permitted Encumbrances;

(t)Liens securing Indebtedness represented by financed insurance premiums in the
ordinary course of business consistent with past practice, provided that such
Liens do not extend to any property or assets other than the corresponding
insurance policies being financed;

(u)precautionary UCC financing
statements  or  similar  filings  made  in  respect of operating leases entered
into by any Group Member; and

(v)Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$25,000,000 at any one time.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, the aggregate outstanding principal amount of the obligations secured
by and the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject to any Lien created, incurred, assumed or
suffered to exist by Enterasys or its Subsidiaries pursuant to clauses (g), (l),
(m), (p) or (v) of this Section shall not exceed $5,000,000.

7.4Fundamental Changes. Enter into any merger, consolidation, or amalgamation,
or liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a)any Group Member that is not a Loan Party may be merged or consolidated with
or into (i) a Loan Party (provided that a Loan Party shall be the continuing or
surviving Person), and (ii) another Group Member that is not a Loan Party
(provided that the surviving Group Member complies with the requirements
specified in Section 6.11, if applicable);

(b)any  Subsidiary  of  the  Borrower  may  Dispose  of  any  or  all  of  its      
assets (i) pursuant to any liquidation or other transaction that results in the
assets of such Subsidiary being transferred to the Borrower or any other Loan
Party, or (ii) pursuant  to a Disposition permitted by  Section 7.5; and

(c)any Investment permitted by Section 7.7 may be structured as a merger,
consolidation, or amalgamation; provided that if any Loan Party is the subject
of such a merger, consolidation, or amalgamation, the surviving entity shall be
a Loan Party.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no merger, Disposition or other transaction made at any time in
reliance on this Section 7.4 shall cause the Foreign Investment Limit in effect
at such time to be exceeded.

90

--------------------------------------------------------------------------------

 

7.5Disposition of Property. Dispose of any of its property, whether now
owned  or  hereafter acquired, or, in the case of any Subsidiary of the
Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

(a)Dispositions of obsolete or worn out property in the ordinary course of
business;

(b)Dispositions of Inventory in the ordinary course of business and consistent  
with past practice;

(c)Dispositions permitted by clause (i) of Section 7.4(b);

(d)the sale or issuance of the Capital Stock of any Subsidiary of the Borrower
(i) to the Borrower or any other Loan Party, or (ii) for fair market value in
connection with any transaction that does not result in a Change of Control;

(e)the use or transfer of money, cash or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;

(f)(i) the non-exclusive licensing of Patents, Trademarks, Copyrights, and other
Intellectual Property rights in the ordinary course of business; (ii) the
non-exclusive licensing of Patents, Trademarks, Copyrights, and other
Intellectual Property rights customary for companies of similar size and in the
same industry as Borrower and that are approved by Borrower’s board of directors
and which would not result in a legal transfer of title of such licensed
Intellectual Property, but that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discrete
geographical areas outside of the United States, in each case in the ordinary
course of the Borrower’s business and that are not disadvantageous to the
Lenders in any material respect; and (iii) the licensing of Patents, Trademarks,
Copyrights, and other Intellectual Property rights pursuant to the Irish
Intellectual Property License;

(g)the Disposition of property (i) by any Loan Party to any other Loan Party,
and (ii) by any Subsidiary that is not a Loan Party to any other Group Member;

(h)Dispositions of property subject to a Casualty Event in good faith on an
arm’s length basis;

(i)leases or subleases of real property or equipment on an arm’s length basis
for fair market value;

(j)the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(k)any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;

(l)Dispositions made on an arm’s length basis for fair market value of other
property having an aggregate fair market value not to exceed $10,000,000 in the
aggregate in any fiscal year of the Borrower; provided that, at the time of  any
such  Disposition  made  in reliance  on this  clause (l), no Event of Default
shall have occurred and be continuing or would result from any such Disposition;
provided, further, that Net Cash Proceeds of such Dispositions shall be
reinvested or applied to prepay Loans to the extent required pursuant to Section
2.10(c);

91

--------------------------------------------------------------------------------

 

(m)Dispositions of property in connection with any Sale Leaseback permitted
pursuant to Section 7.10 for fair market value;

(n)payments permitted under Section 7.6, Investments permitted under Section
7.7, and Liens permitted under Section 7.3;

(o)Dispositions of equipment or real property on an arm’s length basis to the
extent that (i) such property is exchanged for credit against the purchase price
of property used or useful in the business of any Group Member or (ii) the
proceeds of such Disposition are reasonably promptly applied  to the purchase
price of such property;

(p)any Foreign Subsidiary of the Borrower may sell or Dispose of Equity
Interests  in such Subsidiary to qualify directors where required by applicable
Law or to satisfy other requirements of applicable Law with respect to the
ownership of Equity Interests in Foreign Subsidiaries;

(q)each Group Member may surrender or waive contractual rights and settle or
waive contractual or litigation claims in the ordinary course of business and to
the extent such surrender or waiver could not reasonably be expected to result
in a Material Adverse Effect;

(r)to the extent constituting a Disposition, the issuance by the Borrower of its
Equity Interests;

(s)Dispositions made in connection with the lease at Eton House,  Maidenhead
Office Park in the United Kingdom; provided that the aggregate amount of (A)
Indebtedness incurred pursuant to Section 7.2(p), (B) Dispositions made pursuant
to this clause (s), (C) Restricted Payments
made  pursuant  to  Section  7.6(g)  and  (D)  Investments  pursuant  to  Section  7.7(o)    shall  not
exceed $12,000,000; and

(t)Dispositions made on or after the Closing Date by any Loan Party to any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party; provided
that no Disposition made at any time in reliance on this clause (t) shall cause
the Foreign Investment Limit in effect at such time to be exceeded.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Disposition made at any time in reliance on this Section 7.5 shall
cause the Foreign Investment Limit in effect at such time to be exceeded.

7.6Restricted Payments. Make any payment or prepayment of principal of, premium,
if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, declare or pay any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:

(a)(i) any Group Member may make Restricted Payments to any Loan Party, (ii) any
Group Member that is not a Loan Party may make Restricted Payments to the owners
of the Equity Interests of such Group Member based on the relative ownership
interests of the relevant Equity Interests, and (iii) any Group Member may
declare and make dividends which are payable solely in the common Capital Stock
of such Group Member;

92

--------------------------------------------------------------------------------

 

(b)each Loan Party may purchase common Capital Stock or common Capital Stock
options from present or former officers or employees of any Group Member upon
the death, disability or termination of employment of such officer or employee;
provided that no Default or Event of Default then exists  or  would  result
therefrom and  the  aggregate  amount  of  payments  made  under this subsection
(b) shall not exceed $1,000,000 during any fiscal year of the Borrower;

(c)each Group Member may purchase, redeem or otherwise acquire Capital Stock
issued by it (i) in an amount not to exceed during any calendar year, when
aggregated with all such purchases, redemptions and acquisitions undertaken by
all Group Members pursuant to this clause (i) at any time during such calendar
year, $15,000,000, and (ii) with the proceeds received from the substantially
concurrent issue of new shares of its common Capital Stock; provided that any
such issuance is not otherwise prohibited hereunder (including by Section
7.5(d));

(d)the Borrower may purchase, redeem or otherwise acquire Capital Stock issued
by it in an amount not to exceed during any calendar year, when aggregated with
all such purchases, redemptions and acquisitions undertaken by the Borrower
pursuant to this clause (d) at any time during such calendar year, $20,000,000;

(e)(i) each Group Member may make repurchases of Capital Stock deemed to occur
upon exercise of stock options or warrants if such repurchased Capital Stock
represents a portion of the exercise price of such options or warrants, and (ii)
repurchases of Capital Stock deemed to occur upon the withholding of a portion
of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

(f)each Group Member may deliver its common Capital Stock upon conversion of any
convertible Indebtedness having been issued by the Borrower; provided that such
Indebtedness is otherwise permitted by Section 7.2;

(g)each Group Member may make Restricted Payments in connection with the lease
at Eton House, Maidenhead Office Park in the United Kingdom; provided that the
aggregate amount of (A) Indebtedness incurred pursuant to Section 7.2(p), (B)
Dispositions made pursuant to Section 7.5(s), (C) Restricted Payments made
pursuant to this clause (g) and (D) Investments pursuant to Section 7.7(o) shall
not exceed $12,000,000;

(h)the Borrower and its Subsidiaries may make Restricted Payments not otherwise
permitted by one of the foregoing clauses of this Section 7.6; provided that the
aggregate amount of all such Restricted Payments made pursuant to this clause
(h) shall not exceed $5,000,000; and

(i)Restricted Payments made on or after the Closing Date by any Loan Party to
any Subsidiary (including any Foreign Subsidiary) that is not a Loan Party;
provided that no Restricted Payment made at any time in reliance on this clause
(i) shall cause the Foreign Investment Limit in effect at such time to be
exceeded.

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Restricted Payment made at any time in reliance on this Section 7.6
shall cause the Foreign Investment Limit in effect at such time to be exceeded.

7.7Investments. Make any advance, loan, extension of credit (by way of guarantee
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other  debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a)(i) extensions of trade credit in the ordinary course of business, and (ii)
financing for customers in the ordinary course of business, the aggregate amount
of all such customer financing not to exceed $20,000,000 at any one time
outstanding;

93

--------------------------------------------------------------------------------

 

(b)(i) Investments in cash and Cash Equivalents and (ii) other Investments
permitted by the Borrower’s board approved cash management investment policy (a
copy of which policy, in the form in which it exists as of the Closing Date, has
been provided to and approved by the Administrative Agent);

(c)Guarantee Obligations permitted by Section 7.2;

(d)loans and advances to employees of any Group Member in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $500,000 at any one time
outstanding;

(e)intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Wholly Owned Subsidiary Guarantor; provided
that any intercompany loans made by any Loan Party shall be evidenced by and
funded under an intercompany note in form and substance reasonably satisfactory
to the Administrative Agent and pledged and delivered to the Administrative
Agent to the extent required by the Guarantee and Collateral Agreement;

(f)Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(g)Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(h)(i) Investments constituting Permitted Acquisitions, and (ii) Investments
held by any Person as of the date such Person is acquired in connection with a
Permitted Acquisition, provided that (A) such Investments were not made, in any
case, by such Person in connection with, or in contemplation of, such Permitted
Acquisition, and (B) with respect to any such Person which becomes a Subsidiary
as a result of such Permitted Acquisition, such Subsidiary remains the only
holder of such Investment;

(i)in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $5,000,000 during any fiscal year of
the Borrower;

(j)deposits made to secure the performance of leases, licenses or contracts in
the ordinary course of business, and other deposits made in connection with the
incurrence of Liens permitted under Section 7.3;

(k)the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons in the ordinary course of business;

(l)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.5, to the extent not exceeding the limits
specified therein with respect to the receipt of non-cash consideration in
connection with such Dispositions;

(m)purchases or other acquisitions by any Group Member of the Capital Stock in a
Person that, upon the consummation thereof, will be a Subsidiary (including as a
result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition:

(i)the newly-created or acquired Subsidiary (or assets acquired in connection
with an asset sale) shall be in a line of business permitted pursuant to Section
7.16;

94

--------------------------------------------------------------------------------

 

(ii)all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii)no Loan Party shall, as a result of or in connection with any such purchase
or acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation or other matters) that, as of the
date of such purchase or acquisition, could reasonably be expected to result in
the existence or incurrence of a Material Adverse Effect;

(iv)the Borrower shall give the Administrative Agent at least 15 Business Days’
prior written notice of any such purchase or acquisition;

(v)the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five Business Days after the execution thereof,
a copy of any executed purchase agreement or similar agreement with respect to
any such purchase or acquisition;

(vi)any such newly-created or acquired Subsidiary, or the Loan Party that is the
acquirer of assets in connection with an asset acquisition, shall comply with
the requirements of Section 6.11, except to the extent compliance with Section
6.11 is prohibited by pre-existing Contractual Obligations or Requirements of
Law binding on such Subsidiary or its properties;

(vii)(x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Borrower and its  Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements delivered to the Administrative Agent which give effect, on
a Pro Forma Basis, to such acquisition or other purchase;

(viii)the Borrower shall not, based upon the knowledge of the Borrower as of the
date any such acquisition or other purchase is consummated, reasonably expect
such acquisition or other purchase to result in a Default or an Event of Default
under Section 8.1(c), at any time during the term of this Agreement, as a result
of a breach of any of the financial covenants set forth in Section 7.1;

(ix)no Indebtedness is assumed or incurred in connection with any such purchase
or acquisition other than Indebtedness permitted by the terms of Section 7.2;

(x)such   purchase   or   acquisition   shall   not   constitute   an  
Unfriendly Acquisition;

(xi)(A) the aggregate amount of the cash consideration paid by such Group Member
in connection with any particular Permitted Acquisition shall not exceed
$100,000,000, and (B) the aggregate amount of the cash consideration paid by all
Group Members in connection with all  such   Permitted   Acquisitions  
consummated   from   and   after   the   Closing   Date   shall   not exceed
$100,000,000;

(xiii) the Borrower shall have delivered to the Administrative Agent, at
least  three Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its reasonable discretion), a certificate of a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition.

(n)Investments specified in Schedule 7.7 and existing on the Closing Date;

95

--------------------------------------------------------------------------------

 

(o)Investments in connection with the lease at Eton House, Maidenhead Office
Park in the United Kingdom; provided that the aggregate amount of (A)
Indebtedness incurred pursuant to Section 7.2(p), (B) Dispositions made pursuant
to Section 7.5(s), (C) Restricted Payments made pursuant to Section 7.6(g) and
(D) Investments pursuant to this clause (o)  shall not exceed $12,000,000;

(p)In addition to the Investments otherwise expressly permitted by this Section
7.7, Investments (including in joint ventures, strategic alliances, and
corporate collaborations) by the Group Members the aggregate amount of all of
which Investments (valued at cost) does not exceed $10,000,000; and

(q)Investments made on or after the Closing Date by any Loan Party in any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party; provided
that no Investment made at any time in reliance on this clause (q) shall cause
the Foreign Investment Limit in effect at such time to be exceeded.

7.8ERISA. The  Borrower  shall not, and  shall  not  permit  any of  its  ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to such Person or any of such Person’s ERISA Affiliates, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any of their respective ERISA Affiliates, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material liability to such Person
or any of their respective ERISA Affiliates, (d) enter into any new Pension Plan
or modify any existing Pension Plan so as to increase its obligations thereunder
which could result in any material liability to any such Person or any of its
respective ERISA Affiliates, (e) permit the present value of all nonforfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non- exempt (under a statutory or administrative class
exemption) prohibited transaction under  ERISA  or  Section 4975 of the Code.

7.9Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments. (a) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (i) that would move to an earlier date the scheduled
redemption date or increase the amount of any scheduled redemption payment or
increase the rate or move to an earlier date any date for payment of dividends
thereon or (ii) that would be otherwise materially adverse to any Lender or any
other Secured Party; or (b) amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of any Indebtedness permitted by Section 7.2 (other than Indebtedness
pursuant to any Loan Document or any Bank Services Agreement or FX Contract)
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.

7.10Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party or between or among any Subsidiaries that are
not Loan Parties) unless such transaction is (a)(i) not otherwise prohibited
under this Agreement or any other Loan Document, (ii) in the ordinary course of
business of the relevant Group Member, (iii) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain
in  a  comparable  arm’s  length  transaction  with  a  Person  that  is  not  an  Affiliate,  and  (iv)
one   the consummation of which would not cause the Foreign Investment Limit in
effect at such time to be exceeded, (b) one involving the payment of customary
directors’ fees and indemnification and reimbursement of expenses to directors
and employees, (c) one involving the issuance of stock and stock options
pursuant to the Borrower’s stock option plans and stock purchase plans, and (d)
one involving reasonable compensation paid to officers and employees in their
capacities as such.

96

--------------------------------------------------------------------------------

 

7.11Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5, and (b) any Liens in the
property of any Loan Party incurred in connection with any such  Sale Leaseback
Transaction are permitted under Section 7.3.

7.12Swap Agreements. Enter into (a) any Swap Agreement secured by a Lien on all
or any portion of the Collateral, except Specified Swap Agreements; or (b) any
Swap Agreement, except Swap Agreements which are entered into by a Group Member
to (a) hedge or mitigate risks to which such Group Member has actual exposure
(other than those in respect of Capital Stock), or (b) effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of such Group Member.

7.13Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.14Negative Pledge Clauses. Enter into or suffer to exist or become effective
any  agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents and Bank Services Agreements and FX Contracts to which it is a
party, other than (a) this Agreement and the other Loan Documents (other than
any Bank Services Agreements and FX Contracts), (b) any agreements governing any
purchase money Liens or Capital  Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) customary restrictions on the assignment of
leases, licenses and other agreements, (d) any agreement in effect at the time
any Subsidiary becomes a Subsidiary of a Loan Party, so long as such agreement
was not entered into solely in contemplation of such Person becoming a
Subsidiary or, in any such case, that is set forth in any agreement evidencing
any amendments, restatements, supplements, modifications, extensions, renewals
and replacements of the foregoing, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement applies only to such
Subsidiary and does not otherwise expand in any material respect the scope of
any restriction or condition contained therein, and (e) any restriction pursuant
to any document, agreement or instrument governing or relating to any Lien
permitted under Sections 7.3(c), (m), (n) and (p) or any agreement or option to
Dispose any asset of any Group Member, the Disposition of which is permitted by
any other provision of this Agreement (in each case, provided that any such
restriction  relates only to the assets or property subject to such Lien or
being Disposed).

7.15Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Loan Party or any of their respective Subsidiaries to (a) make Restricted
Payments in respect of any Capital Stock of such  Subsidiary held by, or to pay
any Indebtedness owed to, any other Group Member, (b) make loans or advances to,
or other Investments in, any other Group Member, or (c) transfer any of its
assets to any  other Group Member, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with a Disposition
permitted hereby of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) customary restrictions on the assignment of leases,
licenses and other agreements, (iv) restrictions of the nature referred to in
clause (c) above under agreements governing purchase money liens or Capital
Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby (v) any agreement in effect at the
time any Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so  long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein, or (vi) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Section 7.3(c), (m), (n), (p) and (v) (provided that any such restriction
relates only to the assets or property subject to such Lien or being Disposed).

97

--------------------------------------------------------------------------------

 

7.16Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.

7.17Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.18Amendments to Blue Angel Asset Acquisition Documents; Certification of
Certain Equity Interests. (a) Amend, supplement or otherwise modify (pursuant to
a waiver or otherwise) the terms and conditions of the indemnities and licenses
furnished to the Borrower pursuant to any of the  Blue Angel Asset Acquisition
Documents such that after giving effect thereto such indemnities or licenses
shall be materially less favorable to the interests of the Loan Parties or the
Lenders with respect thereto; (b) otherwise amend, supplement or otherwise
modify the terms and conditions of any of the Blue Angel Asset Acquisition
Documents, or any such other documents except for any such amendment, supplement
or modification that could not reasonably be expected to have a Material Adverse
Effect; (c) fail to enforce, in a commercially reasonable manner, the Loan
Parties’ rights (including rights to indemnification) under any of the Blue
Angel Asset Acquisition Documents; or (d) take any action to certificate any
Equity Interests having been pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) which were uncertificated at the time so
pledged, in any such case, without first obtaining the Administrative Agent’s
prior written consent to do so and undertaking to the reasonable satisfaction of
the Administrative Agent all such actions as may reasonably be requested by the
Administrative Agent to continue the perfection of its Liens (held for the
ratable benefit of the Secured Parties) in any such newly certificated Equity
Interests.

7.19Amendments to Organizational Agreements and Material Contracts. (a)
Materially amend or permit any material amendments to any Loan Party’s
organizational documents (i) if such amendment would be adverse to the
Administrative Agent or the Lenders in any material respect, and (ii) without
giving the Administrative Agent five Business Days’ prior written notice of such
amendment; or (b) amend or permit any amendments to, or terminate or waive any
provision of, any material Contractual Obligation if such amendment,
termination, or waiver could reasonably be expected to result in a Material
Adverse Effect.

7.20Use of Proceeds. Use the proceeds of any extension
of  credit  hereunder,  whether directly or indirectly, and whether immediately,
incidentally or ultimately, to (a) purchase or carry margin stock (within the
meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of, or for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the Board, or (b) finance an Unfriendly Acquisition.

7.21Subordinated Debt.

(a)Amendments of Subordinated Debt Documents. Amend, modify, supplement, waive
compliance with, or consent to noncompliance with, any Subordinated Debt
Document, unless the amendment, modification, supplement, waiver or consent (i)
does not adversely affect the Loan Parties’ ability to pay and perform each of
their respective Obligations at the time and in the manner set forth herein and
in the other Loan Documents and any Bank Services Agreements and FX Contracts,
and (ii) is in compliance with the subordination provisions therein and any
subordination agreement with respect thereto in favor of the Administrative
Agent and the Lenders.

(b)Subordinated Debt Payments. Make any voluntary or optional payment,
prepayment or repayment on, redemption, exchange or acquisition for value of, or
any sinking fund or similar payment with respect to, any Subordinated Debt,
except as permitted by the subordination provisions in the applicable
Subordinated Debt Documents and any subordination agreement with respect thereto
in favor of the Administrative Agent and the Lenders.

98

--------------------------------------------------------------------------------

 

7.22Sanctions.  Permit any Loan or the proceeds of any Loan, directly or, to the
knowledge  of any Responsible Officer of the Borrower, indirectly, (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (b) to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions; or (c) in any other manner that will result in any
material violation by any Person (including any Lender, Lead Arranger,
Administrative Agent, any Issuing Lender or Swing Line Lender) of any Sanctions.

7.23Anti-Corruption Laws. Directly or indirectly use the proceeds of any Loan or
other credit extension made hereunder for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other jurisdictions, applicable to the Borrower and
the Subsidiaries.

7.24Anti-Terrorism Laws. Conduct, deal in or engage in or permit any Affiliate
or agent of any Loan  Party within  its  control  to  conduct,  deal
in  or  engage  in  any of  the  following   activities: (a) conduct any
business or engage in any transaction or dealing with any person blocked
pursuant to Executive Order No. 13224 (a “Blocked Person”), including the making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person; (b) deal in, or otherwise engage in any transaction
relating to, any property or interests in property
blocked  pursuant  to  Executive  Order No. 13224; or (c) engage in on conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in Executive Order No. 13224 or the Patriot Act. The Borrower shall deliver to
the Administrative Agent and the Lenders any certification or other evidence
reasonably requested from time to time by the Administrative Agent or any Lender
confirming the Borrower’s compliance with this Section 7.24.

SECTION 8

EVENTS OF DEFAULT

8.1Events of Default. The occurrence of any of the following shall constitute an
Event of Default:

(a)the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document or Bank Services Agreement or
FX  Contract,  within  three  Business  Days  after  any  such  interest  or  other  amount  becomes  due
in accordance with the terms hereof or, as applicable, the terms of any such
applicable Bank Services Agreement or FX Contract; or

(b)any representation or warranty made or deemed made by any Loan Party
herein  or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c)(i) any Loan Party shall default in the observance or performance of any
agreement contained in any of Section 5.3, Section 6.1, clause (i) or (ii) of
Section 6.4(a), Section 6.7(a), Section 6.9 or any subsection of Section 7, and
(ii) an “Event of Default” under and as defined in any Security Document shall
have occurred and be continuing; or

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document to which it is
party (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days after the
earlier of (i) the Borrower’s receipt of written notice thereof from the
Administrative Agent or (ii) a Responsible Officer of any Loan Party obtaining
knowledge thereof; or

99

--------------------------------------------------------------------------------

 

(e)(i) any Group Member shall (A) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; (B) default
in making any payment of any interest on any such Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (C) default in making any payment or delivery under
any such Indebtedness constituting a Swap Agreement beyond the period of grace,
if any, provided in such Swap Agreement; or (D) default in making any payment or
delivery under any such Indebtedness constituting a Swap Agreement beyond the
period of grace, if any, provided in such Swap Agreement; or (e) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (1) cause, or to
permit the holder or beneficiary of, or, in the case of any such Indebtedness
constituting a Swap Agreement, counterparty under, such Indebtedness (or a
trustee or agent on behalf of such holder, beneficiary, or counterparty) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (in the case of any
such Indebtedness constituting a Swap Agreement) to be terminated, or (2) to
cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided that, unless such Indebtedness constitutes a Specified
Swap Agreement, a default, event or condition described in clauses (i)(A), (B),
(C), (D) or (E) of this subsection (e) shall not at any time constitute an Event
of Default unless, at such time, one or more defaults, events or conditions of
the type described in clauses (i)(A),  (B), (C), (D) or (E) of this subsection
(e) shall have occurred with respect to Indebtedness, the outstanding principal
amount (and, in the case of Swap Agreements, other than Specified Swap
Agreements, the Swap
Termination  Value)  of  which,  individually  or  in  the  aggregate  for  all  such  Indebtedness,  
exceeds $5,000,000; or (ii) any default or event of default (however designated)
shall occur with respect to any Subordinated Indebtedness of any Group Member;
or

(f)(i)  any Group Member  shall  commence any case,  proceeding or  other  
action (a) under any Debtor Relief Law seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment,   winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (b)
seeking appointment of a receiver, trustee, custodian, conservator, judicial
manager or other similar official for it or for all or any substantial part of
its assets, or any Group Member shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any Group Member any
case, proceeding or other action of a nature referred to in clause (i) above
that (a) results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 30 consecutive days (provided that, during such 30 consecutive day period, no
Loans shall be advanced or Letters of Credit issued hereunder); or (iii) there
shall be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal for a period of 30 consecutive
days (provided that, during such 30 consecutive day period, no Loans shall be
advanced or Letters of Credit issued hereunder); or (iv) any Group Member shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Group Member shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g)There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $7,500,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which  assets exceed benefit liabilities) which exceeds $7,500,000;
or

100

--------------------------------------------------------------------------------

 

(h)There is entered against any Group Member (i) one or more final judgments or
orders for the payment of money or fines or penalties issued by any Governmental
Authority involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $7,500,000 or more, or (ii) one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case (i) or (ii), (A) enforcement
proceedings are commenced by any creditor or any such Governmental Authority, as
applicable, upon such judgment, order, penalty or fine, as applicable, or (B)
such judgment, order, penalty or fine, as applicable, shall not have been
vacated, discharged, stayed or bonded, as applicable, pending appeal for a
period of 30 consecutive days; or

(i)(i)   any of the Security Documents shall cease, for any reason, to be in
full    force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

(ii)there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

(iii)any court order enjoins, restrains or prevents a Loan Party from conducting
all or any material part of its business; or

(j)the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k)a Change of Control shall occur; or

(l)any of the Governmental Approvals required to be obtained and/or delivered to
the Administrative Agent pursuant to any Loan Document shall have been (i)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) materially adversely affects the legal
qualifications of any Group Member to hold any material Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or nonrenewal could reasonably be expected to materially adversely
affect the status of or legal qualifications of any Group Member to hold any
material Governmental Approval in any other jurisdiction; or

(n)Any Loan Document not otherwise referenced in Section 8.1(i) or (j), at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the Discharge of Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or any further liability or obligation under any Loan
Document to which it is a party, or purports to revoke, terminate or rescind any
such Loan Document; or

(o)a Material Adverse Effect shall occur.

101

--------------------------------------------------------------------------------

 

8.2Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement, the other Loan
Documents and all Bank Services Agreements and FX Contracts shall automatically
immediately become due and payable, and

(b)if such event is any other Event of Default, any of the following actions may
be  taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the Term
Commitments, the Swingline Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments, the Term Commitments, the
Swingline Commitments and the L/C Commitments shall immediately terminate; (ii)
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable;
(iii) any Bank Services Provider may terminate any FX Contract or other Bank
Services Agreement then outstanding and declare all Obligations then owing by
the Group Members under any Bank Services Agreements or FX Contract then
outstanding to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and (iv) exercise on behalf of itself, the
Lenders and the Issuing Lenders all rights and remedies available to it, BMO,
any of BMO’s applicable Affiliates, the Lenders, the Issuing Lenders and any
Bank Services Provider under the Loan Documents and the Bank Services Agreements
and FX Contracts, as applicable.       With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrower shall Cash
Collateralize an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts so Cash Collateralized shall
be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other Obligations of the Borrower hereunder and under the other Loan
Documents and Bank Services Agreements and FX Contracts in accordance with
Section 8.3. In addition, (x) the Borrower shall also Cash Collateralize the
full amount of any Swingline Loans then outstanding, and (y) to the extent
elected by any Bank Services Provider the Borrower shall also Cash Collateralize
the amount of any Obligations in respect of Bank Services and FX Contracts then
outstanding, which Cash Collateralized amounts shall be applied by such Bank
Services Provider to the payment of all such outstanding Bank Services and FX
Contracts, and any unused portion thereof remaining after all such Bank Services
and FX Contracts shall have been fully  paid and satisfied in full shall be
applied by the Administrative Agent to repay other Obligations of the Loan
Parties hereunder and under the other Loan Documents in accordance with the
terms of Section 8.3. After all such Letters of Credit and Bank Services
Agreements and FX Contracts shall have been terminated, expired or fully drawn
upon, as applicable, and all amounts drawn under any such Letters of Credit
shall have been reimbursed in full and all other Obligations of the Borrower and
the other Loan Parties (including any such Obligations arising in connection
with Bank Services and FX Contracts) shall have been paid in full, the balance,
if any, of the funds having been so Cash Collateralized shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

8.3Application of Funds. After the exercise of remedies provided for in Section
8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

102

--------------------------------------------------------------------------------

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.17,
2.18 and 2.19) payable to the Administrative Agent, in its capacity as such, and
to any Bank Services Providers (in their respective capacities as providers of
Bank Services and FX Contracts) (including interest thereon), in each case,
ratably among them in proportion to the respective amounts described in this
clause First payable to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lenders (including any Letter
of Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges
and disbursements of counsel to the respective Lenders and the respective
Issuing Lenders and amounts payable under Sections 2.17, 2.18 and 2.19), any
Qualified Counterparties, and to any Bank Services Providers (in their
respective capacities as providers of Bank Services and FX Contracts), in  each
case, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest in respect of any Bank Services and FX
Contracts and on the Loans and L/C Disbursements which have not yet been
converted into Revolving Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements and any
Bank Services Agreements and FX Contracts, in each case, ratably among the
Lenders, the Issuing Lenders, any Bank Services Providers (in their respective
capacities as providers of Bank Services and  FX Contracts), and any Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Bank Services
Agreements and FX Contracts, in each case, ratably among the Lenders, the
Issuing Lenders, any Bank Services Providers (in their respective capacities as
providers of Bank Services and FX Contracts), and any applicable Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Fourth and payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Sixth, if so elected by any Bank Services Provider, to the Administrative Agent
for the account of such Bank Services Providers, to Cash Collateralize then
outstanding Obligations arising in connection with Bank Services and FX
Contracts;

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date (including any such other Obligations arising in connection with
any Bank Services and FX Contracts), in each case, ratably among them in
proportion to the respective aggregate amounts of all such Obligations described
in this clause Seventh and payable to them;

Eighth, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Eighth payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

103

--------------------------------------------------------------------------------

 

Subject to Sections 2.22(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid  with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties in
order to preserve the allocation of such payments to the satisfaction of the
Obligations in the order otherwise contemplated in this Section 8.3.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1Appointment and Authority.

(a)Each of the Lenders hereby irrevocably appoints BMO to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b)The provisions of Section 9 are solely for the benefit of the  Administrative
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions (other than provisions that are for the express benefit of the
Borrower). Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(c)The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Issuing Lenders and each of the other Lenders
(in their respective capacities as a Lender and, as applicable, Qualified
Counterparty) hereby irrevocably (i) authorize the Administrative Agent to enter
into all other Loan Documents, as applicable, including the Guarantee and
Collateral Agreement, any subordination agreements and any other Security
Documents, and (ii) appoint and authorize the Administrative Agent to act as the
agent of the Secured Parties for purposes  of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co- agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take

104

--------------------------------------------------------------------------------

 

any action, or permit the any co- agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent to take any action, with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected the Liens upon any Collateral granted pursuant to any Loan Document.

9.2Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub- agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines  in  a  final  and  nonappealable  judgment  that  the  Administrative  Agent  acted  with  
gross negligence or willful misconduct in the selection of such sub agents.

9.3Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a)be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor  Relief Law; and

(c)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire  into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to  confirm receipt of items
expressly required to be delivered to the Administrative Agent.

105

--------------------------------------------------------------------------------

 

9.4Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken
or  not taken by it in accordance with the advice of any such counsel,
accountants or experts. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.

9.5Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6Non-Reliance on Administrative Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys in fact or affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of a Group Member or any
Affiliate of a Group Member, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of an investigation into the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their affiliates and made its own credit analysis and decision to make its Loans
hereunder and enter into this Agreement. Each Lender also agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
or based upon this Agreement, the other Loan Documents or any related agreement
or any document furnished hereunder or thereunder, and to make such
investigation as it deems necessary to inform itself  as to the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the

106

--------------------------------------------------------------------------------

 

Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition  (financial or otherwise), prospects or
creditworthiness  of  any Group Member or any Affiliate of a Group Member that
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys in fact or affiliates.

9.7Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lenders and the Swingline Lender and each of
its Related Parties in its capacity as  such (to the extent not reimbursed by
the Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do  so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the Transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by the Borrower
or such other Loan Party; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

9.8Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.9Successor Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower (not
to be unreasonably withheld, conditioned or delayed) unless a Default or Event
of Default then exists, to appoint a successor, which shall be a bank with an
office in the State of New York, or an Affiliate of any such bank with an office
in the State of New York. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender.  Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.

107

--------------------------------------------------------------------------------

 

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person, remove such Person as Administrative Agent (which right of removal shall
be made in consultation with the Borrower unless a Default or an Event of
Default then exists) and appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned  to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

9.10Collateral and Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a)to release any Lien on any Collateral or other property granted to or held by
the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Required Lenders;

(b)to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and

(c)to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

(d)Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.

108

--------------------------------------------------------------------------------

 

(e)The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Obligations in respect of any Letter
of Credit and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.8 and
10.5) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.8 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.12No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the “Joint Bookrunners”, “Joint Lead Arrangers” or “Co-Syndication Agents”
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, an
Issuing Lender or the Swingline Lender hereunder.

9.13Survival.  This Section 9 shall survive the Discharge of Obligations.

109

--------------------------------------------------------------------------------

 

SECTION 10

MISCELLANEOUS

10.1Amendments and Waivers.

(a)Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document, Fee Letter, or Bank Services Agreement), nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 10.1. The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant  Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment or Term Commitment, in each
case without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; (D) (1) amend, modify or waive the pro rata requirements of
Section 2.16 or any other provision of the Loan Documents (including Section
8.3) requiring pro rata treatment of payments to the Lenders in a manner that
adversely affects Revolving Lenders without the written consent of each
Revolving Lender or (2)amend, modify or waive the pro rata requirements of
Section 2.16 or any other provision of the Loan Documents (including Section
8.3) requiring pro rata treatment of payments to the Lenders in a manner that
adversely affects Term Lenders or the L/C Lenders without the written consent of
each Term Lender and/or, as applicable, each L/C Lender; (E) amend, modify or
waive any provision of Section 9 without the written consent of the
Administrative Agent; (F) amend, modify or waive any provision of Section 2.6 or
2.7 without the written consent of the Swingline Lender; (G) amend, modify or
waive any provision of Section 3 without the written consent of each Issuing
Lender; or (H) amend or modify the application of payments provisions set forth
in Section 8.3 in a manner that adversely affects any Issuing Lender or any
Qualified Counterparty, as applicable, without the written consent of each such
Issuing Lender or each such Qualified Counterparty, as applicable. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent, the Issuing Lenders, each Qualified Counterparty, and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured during the period such
waiver is effective; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.
Notwithstanding the foregoing, any Issuing Lender may amend any of the L/C
Documents of such Issuing Lender without the consent of the Administrative Agent
or any other Lender.

110

--------------------------------------------------------------------------------

 

(b)Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower or any other Loan Party, as applicable, requests
that this Agreement or any of the other Loan Documents, as applicable, be
amended or otherwise modified in a manner which would require the consent of all
of the Lenders or, as applicable, all affected Lenders, and such amendment or
other modification is agreed to by the Borrower and/or such other Loan Party, as
applicable, the Required Lenders and the Administrative Agent, then, with the
consent of the Borrower and/or such other Loan Party, as applicable, the
Administrative Agent and the Required Lenders, this Agreement or such other Loan
Document, as applicable, may be amended without the consent of the Lender or
Lenders who are unwilling to agree to such amendment or other modification
(each, a “Minority Lender”), to provide for:

(i)the termination of the Commitments of each such Minority Lender;

(ii)the assumption of the Loans and Commitments of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.21; and

(iii)the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

(c)Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.

(d)Notwithstanding any provision herein to the contrary, any Bank Services
Agreement or FX Contract may be amended or otherwise modified by the parties
thereto in accordance with the terms thereof without the consent of the
Administrative Agent or any Lender.

10.2Notices.

(a)All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by facsimile or electronic mail),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three Business  Days after being deposited
in the mail, postage prepaid, or, in the case of facsimile or electronic mail
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

111

--------------------------------------------------------------------------------

 

 

Borrower:

Extreme Networks, Inc.

6480 Via Del Oro

San Jose, CA 95119

Attention: Drew Davies, Chief Financial Officer Facsimile No.:  (408) 964-9075

Telephone No.: (408) 579-2520

E-Mail: ddavies@extremenetworks.com Website URL:  www.extremenetworks.com

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Attention: Glen B. Collyer

Telephone No.: (213) 891-8701

Facsimile No.: (213) 891-8763 E-Mail: glen.collyer@lw.com

Administrative Agent:

Bank of Montreal

One Market Plaza, 15th Floor

San Francisco, CA 94105

Attention: Michael Kus

Facsimile No.:  (415) 397-1888

Telephone No.: (415) 354-7526 E-Mail: michael.kus@bmo.com

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, CA 90071-1560

Attention: Kristine Dunn

Telephone No.: (213) 687-5493

Facsimile No.:  (213) 621-5493

E-Mail: kristine.dunn@skadden.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Section
2 unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (a) notices and other communications
sent to an email address shall be deemed received upon the sender’s receipt of
an acknowledgment  from
the  intended  recipient  (such  as  by  the  “return  receipt  requested”  function,
as available, return email or other written acknowledgment); and (b) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described

112

--------------------------------------------------------------------------------

 

in the foregoing clause (a) of notification that such notice or  communication
is available and identifying the website address therefor; provided that, for
both clauses (a) and (b) above, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

(c)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d)(i) Each Loan Party agrees that the Administrative Agent and/or the Lead
Arrangers may, but shall not be obligated to, make the Communications (as
defined below) available to the Issuing Lenders and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

(ii)The Platform is provided “as is” and “as available.”   The Agent Parties  
(as defined below) and the Lead Arrangers do not warrant the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party or any Lead Arranger
in connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) or any Lead Arranger have any liability to the Borrower or the other
Loan Parties, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising  out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the Transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

10.3No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses. The Borrower shall pay (i) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable invoiced fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the
Facilities (including the syndication of the Facilities contemplated by this
Agreement), the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, amendments
and restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented out-of-pocket expenses incurred by
the Issuing Lenders in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all documented out-of-pocket expenses incurred by the

113

--------------------------------------------------------------------------------

 

Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (a) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (b) in  connection with the Loans made or Letters of Credit
issued or participated in hereunder, including all  such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including each
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 10.5(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c)Reimbursement by Lenders. To the extent that the Borrower (or any other Loan
Party pursuant to any other Loan Document) for any reason fails indefeasibly to
pay any amount required under paragraph (a) or (b) of this Section to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lenders,
the Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lenders, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender);   provided
that with respect to such unpaid amounts owed to any Issuing Lender or the
Swingline Lender solely in its capacity as such, only the Revolving Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Revolving Lenders’ Revolving Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought); and provided further, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may  be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), any Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.18(e).

114

--------------------------------------------------------------------------------

 

(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the Transactions
contemplated hereby or thereby.

(e)Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f)Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent, the resignation of any Issuing Lender,
the resignation of the Swingline Lender, the replacement of any Lender, the
termination of the Loan Documents, the termination of the Commitments and the
Discharge of Obligations.

10.6Successors and Assigns; Participations and Assignments.

(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which for purposes of this Section 10.6
shall include any Bank Services Provider), except that the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding  thereunder) or, if the applicable Commitments are not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and

115

--------------------------------------------------------------------------------

 

Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Facility, or $5,000,000, in the
case of any assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise  consents (each such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii)Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition:

(A)the consent of the Borrower (such consent not to be  unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to  have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Commitments with respect to the Term Loan
Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)the consent of each Issuing Lender and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.

(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its reasonable
discretion,  elect  to  waive  such  processing  and  recordation  fee  in  the  case  of  any  assignment.
The assignee, if it is not a Lender, shall deliver to the Administrative Agent
any such administrative questionnaire as the Administrative Agent may request.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A) a
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, owned and
operated for the primary benefit of, a natural Person).

(vii)Certain Additional Payments. In connection with any assignment  of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and

116

--------------------------------------------------------------------------------

 

assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Lenders, the Swingline Lender and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share  of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment   and Assumption
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits and subject to the obligations of Sections 2.17,
2.18, 2.19 and 10.5 with respect to facts and circumstances occurring prior  to
the effective date of such assignment; provided that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person,  or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or any
Loan Party or any of any Loan Party’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnities
under Sections 2.18(e) and 9.7 with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 (subject to the requirements and limitations
therein, including the requirements under Section 2.18(f)
(it  being  understood  that  the  documentation  

117

--------------------------------------------------------------------------------

 

required  under Section 2.18(f) shall be delivered by such Participant to the
Lender granting the participation)) to the  same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.21 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.17 or 2.18, with respect to any participation, than its participating
Lender  would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in any
Requirement of Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.21 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided
that  such  Participant  agrees  to  be  subject  to  Section 2.16(k) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central banking authority; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Notes. The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g)Representations and Warranties of Lenders. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments or Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
effective date of the applicable Assignment  and Assumption that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to  the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).

(h)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

118

--------------------------------------------------------------------------------

 

A.such Lender is not using “plan assets” (within the meaning of 29 CFR § 2510.3-
101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments,

B.the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

C.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

D.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(i)In addition, unless sub-clause (D) in the immediately preceding clause (h) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant  as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party  hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

A.none of the Administrative Agent, or any Lead Arranger or any of
their  respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

B.the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

C.the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

119

--------------------------------------------------------------------------------

 

D.the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

E.no fee or other compensation is being paid directly to the Administrative
Agent, or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(j)The Administrative Agent and the Lead Arrangers hereby inform the
Lenders  that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

10.7Adjustments; Set-off.

(a)Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b)Upon (i) the occurrence and during the continuance of any Event of Default  
and (ii) obtaining the prior written consent of the Administrative Agent, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document or any Bank
Services Agreement or FX Contract to such Lender or its Affiliates, irrespective
of whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document or Bank Services Agreement or FX Contract
and although such obligations of the Borrower or such other Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or

120

--------------------------------------------------------------------------------

 

obligated on such indebtedness; provided that in the event that any Defaulting
Lender or any of its Affiliates shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.21 and,
pending such payment, shall be segregated by such Defaulting Lender or Affiliate
thereof from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender or Affiliate
thereof as to which it exercised such right of setoff. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application made by such Lender or any of its Affiliates; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and its Affiliates under this Section
10.7 are in addition to other rights and remedies (including other rights of
set-off) which such Lender or its Affiliates may have.

10.8Payments Set Aside. To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or  otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. This Section 10.8 shall survive the Discharge of Obligations.

10.9Interest Rate Limitation. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate,  allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10Counterparts; Electronic Execution of Assignments.

(a)This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Agreement signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.

(b)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state  laws based on the
Uniform Electronic Transactions Act.

121

--------------------------------------------------------------------------------

 

10.11Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.11, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited under or in connection
with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or any Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.12Integration. The Fee Letters, this Agreement, the other Loan Documents, the
Bank Services Agreements, and the FX Contracts represent the entire agreement of
the Borrower, the other Loan Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or therein.

10.13GOVERNING LAW. This Agreement, the other Loan Documents and any claims,
controversy, dispute or causes of actions arising therefrom (whether in contract
or tort or otherwise) shall be construed in accordance with and governed by the
law of the State of New York. This Section 10.13 shall survive the Discharge of
Obligations.

10.14Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a)submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, New
York County and of the United States District Court of the Southern District of
New York sitting in the Borough of Manhattan, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be binding (subject to appeal as provided by applicable law) and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction;

(b)WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL;

(c)consents to service of process in the manner provided for notices in Section
10.2; provided that nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law; and

(d)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

122

--------------------------------------------------------------------------------

 

10.15Acknowledgements.  The Borrower hereby acknowledges that:

(a)The Administrative Agent, Lead Arrangers and each Lender and their respective
Affiliates (collectively, solely for purposes of this Section 10.15, the
“Lenders”), may   have economic interests that conflict with those of the Loan
Parties;

(b)it has been advised by counsel and has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

(c)the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents;

(d)no Lender has any fiduciary relationship with or duty to the Borrower arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship  between the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor;

(e)the arranging and other services regarding this Agreement described herein
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders, on the other hand;

(f)no Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents;

(g)the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates; and

(h)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the Transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16Releases of Guarantees and Liens.

(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take, and for the benefit of the Borrower
the Administrative Agent agrees to take, any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented  to  in  accordance  with  Section
10.1  or   (2) under   the   circumstances   described   in Section 10.16(b)
below.

(b)At such time as the Discharge of Obligations shall have occurred, the
Collateral shall be released from the Liens created by the Security Documents
and Bank Services Agreements and FX Contracts (other than any Bank Services
Agreements used to Cash Collateralize any Obligations arising in connection with
Bank Services Agreements and FX Contracts), and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents and Bank Services Agreements
and FX Contracts (other than any Bank Services Agreements used to Cash
Collateralize any Obligations arising in connection with Bank Services
Agreements and FX Contracts) shall terminate, all without delivery of any
instrument or performance of any act by any Person.

123

--------------------------------------------------------------------------------

 

10.17Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request  or demand of any Governmental Authority, in response to any order
of any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or  required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or Bank Services Agreement or FX Contracts or any action
or proceeding relating to this Agreement or any other Loan Document or Bank
Services Agreement or FX Contracts or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities; (h)
with the consent of the Borrower; or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section,
or (y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and   the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the Transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and each Lender shall be permitted to use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
senior credit facilities contemplated by this Agreement in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including the placement of
“tombstone” advertisements in publications of its choice at its own expense.

10.18Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not

124

--------------------------------------------------------------------------------

 

exceed such principal, interest, fee or other cost or expense. If there are
insufficient funds in such deposit accounts to cover the amount then due, such
debits will be reversed (in whole or in part, in the Administrative Agent’s sole
discretion) and such amount not debited shall be deemed to be unpaid.  No such
debit under this Section 10.18 shall be deemed a set-off.

10.19Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

10.20Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

(a)Termination. Notwithstanding anything to the contrary contained herein or in
any other Loan Document: this Agreement (other than Sections 2.17, 2.18, 2.19,
10.5, 10.8, 10.13 and 10.14, Section 9 and any other agreement set forth in a
Loan Document that expressly survives the termination of the Commitments and the
Discharge of Obligations) and any Commitment of any Lender hereunder shall
terminate upon the occurrence of the Discharge of Obligations.

10.21Contractual Recognition Provision.   Notwithstanding anything to the
contrary in   any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an  EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

125

--------------------------------------------------------------------------------

 

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page left blank intentionally]

 

 

126

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

 

EXTREME NETWORKS, INC.

as the Borrower

 

 

By:

/s/ B. Drew Davies

Name:

B. Drew Davies

Title:

Chief Financial Officer

 

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

BANK OF MONTREAL

as the  Administrative Agent

 

 

By:

/s/ Michael Kus

Name:

Michael Kus

Title:

Managing Director

 

 

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

LENDERS:

 

BMO HARRIS  BANK N.A.

as Issuing Lender, Swingline Lender and as a Lender

 

 

By:

/s/ Michael Kus

Name:

Michael Kus

Title:

Managing Director

 

 

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

as a Lender

 

 

By:

/s/ Thomas R. Sullivan

Name:

Thomas R. Sullivan

Title:

Senior Vice President

 

 

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.

as a Lender

 

 

By:

/s/ Justin Kelley

Name:

Justin Kelley

Title:

Executive Director

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

SILICON VALLEY BANK

as a Lender

 

 

By:

/s/ Stephen Chang

Name:

Stephen Chang

Title:

Director

 

 

 

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 1.1A

TO CREDIT AGREEMENT

INITIAL TERM COMMITMENTS

 

Lender

Initial Term Commitment

Term Percentage

BMO Harris Bank N.A.

$70,217,391.00

36.956521579%

JPMorgan Chase Bank, N.A.

$45,434,783.00

23.913043684%

Bank of America, N.A.

$41,304,348.00

21.739130526%

Silicon Valley Bank

$33,043,478.00

17.391304211%

Total

$190,000,000.00

100.000000000%

 

REVOLVING COMMITMENTS

 

Lender

Revolving Commitment

Revolving Percentage

BMO Harris Bank N.A.

$14,782,609.00

36.956522500%

JPMorgan Chase Bank, N.A.

$9,565,217.00

23.913042500%

Bank of America, N.A.

$8,695,652.00

21.739130000%

Silicon Valley Bank

$6,956,522.00

17.391305000%

Total

$40,000,000.00

100.000000000%

 

L/C COMMITMENTS

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender

L/C Commitments

L/C Percentage

BMO Harris Bank N.A.

$10,000,000.00

100.000000000%

Total

$10,000,000.00

100.000000000%

 

SWINGLINE COMMITMENT

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender

Swingline Commitment

Exposure Percentage

BMO Harris Bank N.A.

$5,000,000.00

100.000000000%

Total

$5,000,000.00

100.000000000%

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1B

EXISTING LETTERS OF CREDIT

 

Letter of Credit

Number

Issuance Date

Expiration Date

Beneficiary

Stated Amount

SVBSF002600

12/19/2003

2/5/2019

Employment Development

Department

$51,300.00

SVBSF008949

4/10/2014

4/10/2019

EIP Northeaster Boulevard,

LLC

$852,831.00

SVBSF012369

11/22/2017

11/22/2018

SI 33, LLC

$141,213.07

SVBSF012370

11/22/2017

11/22/2018

SI 64, LLC

$174,609.14

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.4

GOVERNMENTAL APPROVALS, CONSENTS,

AUTHORIZATIONS, FILINGS AND NOTICES

Part A: Required Governmental Approvals, consents, authorizations, filings, and
notices that have been obtained or made and that are in full force and effect:

None.

Part B: Required Governmental Approvals, consents, authorizations, filings, and
notices that have not been obtained or made and that are not in full force and
effect:

None.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.5

REQUIREMENTS OF LAW

None.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.6

LITIGATION

Extreme Networks, Inc. (for purposes of this Schedule 4.6, the “Company”):

Brazilian Tax Assessment Matter

On May 28, 2007, the Public Treasury Department of the State of Sao Paolo,
Brazil (the “Tax Authority”) assessed our Brazilian subsidiary, Enterasys
Networks do Brasil Ltda. (“Enterasys Brasil”), based on an alleged underpayment
of taxes. The Tax Authority also charged interest and penalties with respect to
the assessment (collectively, the “ICMS Tax Assessment”). The Tax Authority
denied Enterasys Brasil the use of certain presumed tax credits granted by the
State of Espirito Santo, Brazil under the terms of the FUNDAP program for the
period from February 2003 to December 2004. The value of the disallowed presumed
tax credits is BRL 3.4 million, excluding interest and penalties.

Unable to resolve the matter at the administrative level, on October 1, 2014,
Enterasys Brasil filed a lawsuit in the 11th Public Treasury Court of the Sao
Paolo State Court of Justice (Judiciary District of Sao Paolo) to overturn or
reduce the ICMS Tax Assessment. As part of this lawsuit, Enterasys Brasil
requested a stay of execution, so that no tax foreclosure could be filed and no
guarantee would be required until the court issued its final ruling. On or about
October 6, 2014, the court granted a preliminary injunction staying any
execution on the assessment, but requiring that Enterasys Brasil deposit the
assessed amount with the court. Enterasys Brasil appealed this ruling and, on or
about January 28, 2015, the appellate court ruled that no cash deposit (or
guarantee) was required. In a decision dated August 28, 2017, and published on
October 3, 2017, the court validated the assessment and penalty imposed by the
Tax Authority, but ruled that the Tax Authority was charging an unlawfully high
interest rate on the tax assessment and penalty amounts, and ordered the
interest rate reduced to the maximum Federal rate. The August 28, 2017 decision,
were it to become final, would require Enterasys Brasil to   pay a total of BRL
16.8 million, which includes penalties, court costs, attorneys’ fees, and
accrued  interest as of March 31, 2018. The Company believes the ICMS Tax
Assessment against Enterasys Brasil is without merit, and has appealed the lower
court’s decision. The appellate court ruled that no cash deposit (or guarantee)
is required during the pendency of the appeal.

Based on the currently available information, the Company believes the ultimate
outcome of the ICMS Tax Assessment litigation will not have a material adverse
effect on the Company's financial position or overall results of operations.
However, due to the complexities and uncertainty surrounding the judicial
process in Brazil and the nature of the claims asserted, there can be no
assurance of a favorable outcome for Enterasys Brasil, which recorded an accrual
of BRL 9.4 million as of the date the Company acquired Enterasys Networks.

The Company made a demand on April 11, 2014 for a defense from, and
indemnification by, the former equity holder of Enterasys Networks, Inc.
(“Seller”) in connection with the ICMS Tax Assessment. Seller agreed to assume
the defense of the ICMS Tax Assessment on May 20, 2014. In addition, through the
settlement of an indemnification-related lawsuit with the Seller on June 18,
2015, Seller agreed to continue to defend the Company with respect to the ICMS
Tax Assessment and to indemnify the Company for losses related thereto subject
to certain conditions. These conditions include the offsetting of foreign income
tax benefits realized by the Company in connection with the acquisition of
Enterasys.       Based upon current projections of the foreign income tax
benefits to be realized, and the potential liability in the event of an adverse
final judgment in the ICMS Tax Assessment litigation, the Company does not
presently anticipate that any amounts under the indemnification will be due from
the Seller in connection with the ICMS Tax Assessment.

 

--------------------------------------------------------------------------------

 

In re Extreme Networks, Inc. Securities Litigation

On October 23 and 29, 2015, putative class action complaints alleging violations
of securities laws were filed in the U.S. District Court for the Northern
District of California against the Company and three of its former officers
(Charles W. Berger, Kenneth B. Arola, and John T. Kurtzweil). Subsequently, the
cases were consolidated (In re Extreme Networks, Inc. Securities Litigation, No.
3:15-CY-04883-BLF). Plaintiffs allege that defendants violated the securities
laws by disseminating materially false and misleading statements and concealing
material adverse facts regarding the Company’s financial condition, business
operations and growth prospects. Plaintiffs seek unspecified damages on behalf
of a purported class of investors who purchased the Company’s common stock from
September 12, 2013 through April 9, 2015. On June 28, 2016, the Court appointed
a lead plaintiff.  On September 26, 2016, the lead plaintiff filed a
consolidated complaint. On November 10, 2016, defendants filed a motion to
dismiss, which the Court granted with leave to amend on April 27, 2017. On June
2, 2017, the lead plaintiff filed an amended complaint, which, on July 10, 2017,
defendants again moved to dismiss. In a March 21, 2018 Order (the “March 2018
Order”), the Court granted in part and denied in part the defendants’ motion.
The March 2018 Order narrowed the scope of the case, but allowed certain claims
to proceed.  The Company believes plaintiffs’ claims are without merit, and
intends to defend them vigorously.

On February 18, 2016, a shareholder derivative case was filed in the Superior
Court of California, Santa Clara County (Shaffer v. Kispert et al., No. 16 CV
291726). The complaint names current and former officers and directors as
defendants, and seeks recovery on behalf of the Company based on substantially
the same allegations as the securities class action litigation described above.
As a result of the March 2018 Order, the stipulated stay of the derivative
litigation now has ended.

XR Communications, LLC d/b/a Vivato Technologies, LLC v. Extreme Networks, Inc.

On April 19, 2017, XR Communications, LLC (“XR”) (d/b/a Vivato Technologies)
filed a patent infringement lawsuit against the Company in the Central District
of California (XR Communications, LLC, dba Vivato Technologies v. Extreme
Networks, Inc., No. 2:17-cv-2953-AG). The operative Second Amended Complaint
asserts infringement of U.S. Patent Nos. 7,062,296, 7,729,728, and 6,611,231
based on the Company’s manufacture, use, sale, offer for sale, and/or
importation into the United States of certain access points and routers
supporting multi-user, multiple-input, multiple-output technology. XR seeks
unspecified damages, on-going royalties, pre- and post-judgment interest, and
attorneys’ fees (but no injunction). On July 24, 2017, the Company filed its
answer. In an order dated April 10, 2018, the Court stayed the case pending a
resolution by the Patent Trial and Appeal Board of inter partes review petitions
filed by several defendants in other XR-related patent lawsuits challenging the
validity of the asserted patents. Given the stay—which is preliminary until May
4, 2018, but is expected to be extended on or before that date—the Court took
off calendar all previously scheduled events (including a Markman hearing and
potential trial date), and scheduled a status conference on October 22, 2018.
The Company believes the claims are without merit, and intends to defend them
vigorously.

DIFF Scale Operation Research, LLC v. Extreme Networks, Inc.

On March 15, 2018, DIFF Scale Operation Research, LLC (“DIFF”) filed a patent
infringement lawsuit against the Company in the United States District Court for
the Southern District of New York (DIFF Scale Operation Research, LLC v. Extreme
Networks, Inc., No. 18-cv-2324-KBF).  The complaint

alleges infringement of seven patents (four expired) generally directed to
virtual connection networking, and accuses a variety of products, including: (1)
SLX router and switch products, and NetIron and MLX products; (2) Extreme
Management Center versions 7.0.9, 7.1.3, 8.0, and 8.1; (3) ExtremeSwitching and
Summit Series switches; and (4) ERS 3000 Series, 4000 Series, and 5000 Series
switches. DIFF seeks unspecified and enhanced damages, pre- and post-judgment
interest, attorneys’ fees and costs (but no injunction).  The Company believes
the claims are without merit, and intends to defend them vigorously.

 

--------------------------------------------------------------------------------

 

Be Labs, Inc. v. Extreme Networks, Inc.

On April 25, 2018, Be Labs, Inc. (“Be Labs”) filed a patent infringement lawsuit
against the Company in the United States District Court for the District of
Delaware (Be Labs, Inc. v. Extreme Networks, Inc., No. 1:18-cv-00626). The
complaint alleges direct and indirect infringement of two patents generally
directed to a multimedia wireless distribution system for home or office use,
and appears to accuse the Company’s 802.11ac- and 802.11n-compliant
ExtremeWireless products. Be Labs seeks damages, pre- and post-judgment
interest, attorneys’ fees, costs, and a permanent injunction. The Company
believes the claims are without merit, and intends to defend them vigorously.

Orckit IP, LLC v. Extreme Networks, Inc., Extreme Networks Ireland Ltd., and
Extreme Networks GmbH

On February 1, 2018, Orckit IP, LLC (“Orckit”) filed a patent infringement
lawsuit against the Company and our Irish and German subsidiaries in the
District Court in Dusseldorf, Germany. The lawsuit alleges direct and indirect
infringement of the German portion of European Patent EP 1 958 364 B1 based on
the offer, distribution, use, possession and/or importation into Germany of
certain network switches equipped with the ExtremeXOS operating system. Orckit
is seeking injunctive relief, an accounting, and an unspecified declaration of
liability for damages and costs of the lawsuit. The Company believes the claims
are without merit, and intends to defend them vigorously.

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.15

SUBSIDIARIES

 

Entity Name

Jurisdiction of Organization

Ownership

Extreme Networks Australia

PTY,Ltd.

Australia

100% of all interests owned by Enterasys Networks, Inc.

Extreme Networks do Brasil LTDA

Brazil

99% of all interests owned by Enterasys Networks, Inc.; 1% of all interests
owned by Extreme Network Ireland Limited

Extreme Networks Canada Inc.

Canada

100% of all shares owned by Extreme Networks, Inc.

Extreme Networks EMEA

Cayman Islands

100% of all interests owned by Extreme Networks IHC, Inc.

Extreme Networks Chile, Ltda

Chile

99% of all interests owned by Extreme Networks IHC, Inc.; 1% of all interests
owned by Extreme Networks, Inc.

Extreme Networks Technology (Beijing) Co. Ltd.

China

100% of all shares owned by Extreme Networks Hong Kong Limited

Extreme Networks s.r.o.

Czech Republic

100% of all the shares owned by Extreme Networks IHC, Inc.

Extreme Networks, Inc.

Delaware

Not applicable.

Extreme Networks IHC, Inc.

Delaware

100% of all shares owned by Extreme Networks, Inc.

Enterasys Networks, Inc.

Delaware

100% of all shares owned by Extreme Networks, Inc.

Extreme Federal, Inc.

Delaware

100% of all the shares owned by Extreme Networks, Inc.

Extreme Networks SARL

France

100% of all interests owned by Extreme Networks IHC, Inc.

Extreme Networks GmbH

Germany

100% of all interests owned by Extreme Networks IHC, Inc.

Extreme Networks Hong Kong Limited

Hong Kong

99% of all interests owned by Extreme Networks IHC, Inc.; 1% of all interests
owned by Extreme Networks, Inc.

Extreme Networks China Limited

Hong Kong

50% of all interests owned by Extreme Networks IHC, Inc.; 50% of all interests
owned by Extreme Networks, Inc.

Extreme Networks India Private Limited

India

99% of all interests owned by Extreme Networks Mauritius; 1% of all interests
owned by Extreme Networks, Inc.

Extreme Networks Ireland Limited

Ireland

100% of all shares owned by Enterasys Networks, Inc.

 



 

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction of Organization

Ownership

Extreme Networks SRL

Italy

98% of all interests owned by Extreme Networks IHC, Inc.; 2% of all interests
owned by Extreme Networks, Inc.

Extreme Networks K.K.

Japan

100% of all shares owned by Enterasys Networks, Inc.

Extreme Networks Korea, Ltd.

Korea

50% of all interests owned by Extreme Networks IHC, Inc.; 50% of all interests
owned by Extreme Networks, Inc.

Extreme Networks Mauritius

Mauritius

100% of all interests owned by Extreme Networks IHC, Inc.

Extreme Networks Mexico, S.A. de C.V.

Mexico

99% of all interests owned by Enterasys Networks, Inc.; 1% of all interests
owned by Extreme Networks Ireland Limited

Extreme Networks Rus LLC

Russia

99% of all interests owned by Extreme Networks IHC, Inc.; 1% of all interests
owned by Extreme Networks Delaware, LLC

Extreme Networks Singapore Pte.

Ltd.

Singapore

50% of all interests owned by Extreme Networks IHC, Inc.; 50% of all interests
owned by Extreme Networks, Inc.

Extreme Networks Spain, S.L.

Spain

100% of all interests owned by Extreme Networks IHC, Inc.

IHC Networks AB

Sweden

50% of all interests owned by Extreme Networks IHC, Inc.; 50% of all interests
owned by Extreme Networks, Inc.

Extreme Networks Switzerland GmbH

Switzerland

95% of all interests owned by Extreme Networks IHC, Inc.; 5% of all interests
owned by Extreme Networks, Inc.

Extreme Networks Netherlands B.V.

The Netherlands

100% of all interests owned by Enterasys Networks, Inc.

Extreme Networks UK Technology Limited

United Kingdom

100% of all interests owned by Extreme Networks B.V.

 

 

--------------------------------------------------------------------------------

 

CURRENTLY EXISTING ENTITIES IN LIQUIDATION/DEREGISTRATION OR TO BE
LIQUIDATED/DEREGISTERED

 

Entity Name

Jurisdiction of Organization

Ownership

Enterasys Networks de Argentina, Ltda.

Argentina

100% of all shares owned by Enterasys Networks, Inc.

Extreme Networks Delaware, LLC

Delaware

100% of all interests owned by Extreme Networks, Inc.

Summit C.V.

The Netherlands

50% of all interests owned by Extreme Networks, Inc.; 25% all of interests owned
by Extreme Networks IHC, Inc.; 25% of

 

 

all interests owned by Extreme Networks Delaware, LLC

Extreme Networks International

Cayman Islands

100% of all interests owned by Summit CV

 

BRANCH OFFICES/REPRESENTATIVE OFFICES

 

Entity Name

Jurisdiction of Organization

Ownership

Extreme Networks China Limited, Beijing Representative Office

China

Representative Office of Extreme Networks China Limited

Extreme Networks China Limited, Taiwan Branch

Taiwan

Representative Office of Extreme Networks China Limited

Extreme Networks China Limited, Shanghai Representative Office

China

Representative Office of Extreme Networks China Limited

Extreme Networks Technology (Beijing) Co. Ltd., Shanghai Branch

China

Branch office of Extreme Networks Technology (Beijing) Co. Ltd.

Extreme Networks EMEA Dubai Branch

Dubai

Branch office of Extreme Networks EMEA

IHC Networks AB, Filial i Finland

Finland

Branch office of IHC Networks AB

Extreme Networks UK Technology Limited, Luxembourg Branch

Luxembourg

Branch office of Extreme Networks UK Technology Limited

Extreme Networks Singapore Pte. Ltd., Malaysia Branch Office

Malaysia

Branch office of Extreme Networks Singapore Pte. Ltd.,

Extreme Networks Ireland Limited, Poland Branch Office

Poland

Branch office of Extreme Networks Ireland Limited

Extreme Networks EMEA Technical & Scientific Office

Saudi Arabia

Extreme Networks EMEA

 

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction of Organization

Ownership

Extreme Networks Ireland Limited Turkish Ankara Liaison Office

Turkey

Liaison office of Extreme Networks Ireland Limited

Extreme Networks Ireland Limited Turkish Istanbul Liaison Office

Turkey

Liaison office of Extreme Networks Ireland Limited

The Representative Office of Extreme Networks, Inc. in Hanoi City

Vietnam

Representative Office of Extreme Networks, Inc.

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.17

ENVIRONMENTAL MATTERS

None.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.19(a)

FINANCING STATEMENTS AND OTHER FILINGS

1.Filing of UCC-1 financing statements with the Delaware Secretary of State

2.Filing of Borrower Patent and Trademark Security Agreement with the USPTO.

3.Filing of Borrower Copyright Security Agreement with U.S. Copyright Office.

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.3

POST-CLOSING MATTERS

 

•

Within 2 (two) weeks after the Closing Date (or such longer period as the
Administrative Agent may agree), the Borrower shall deliver to the
Administrative Agent the original stock certificates and powers (executed and
delivered in blank by a duly authorized officer of the applicable  holders of
such share certificates) with respect to Equity Interests listed below:

 

o

Enterasys Networks, Inc.

 

o

Extreme Federal, Inc.

 

o

Extreme Networks Ireland Limited

 

o

Extreme Networks Netherlands B.V.

 

o

Extreme Networks do Brasil LTDA

 

o

Extreme Networks Australia PTY, Ltd.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2(d)

EXISTING INDEBTEDNESS

Brocade deferred purchase obligation $19,000,000.00 with Extreme Networks, Inc.
as the obligor.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.3(f)

EXISTING LIENS

Extreme Networks, Inc.

 

Company Subject to the Lien

Name of Lienholder

Method of Lien Perfection (i.e. UCC Filing, Control, Possession, etc.)

UCC Filing Jurisdiction (if applicable)

UCC Filing Date and No. (if applicable)

Description of Collateral Covered by Lien

Description of     Obligations Secured by Lien

Extreme Networks, Inc.

Spring Leasing Corporation, then assigned to

Element Financial Corp. (USA)

UCC Filing

Delaware

Original 09/17/2013

2013 3611978

Assignment 12/12/2013

2013 4926383

Specified fitness equipment

Lease equipment

Extreme Networks, Inc.

Avidex Industries, LLC

UCC Filing

Delaware

12/01/2016

2016 7450743

Specified audio / video equipment

Equipment lease

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.7

EXISTING INVESTMENTS

Investor

Investment Amount ($)

Security Description

Number of Shares

Type of Investment

Original Purchase Date

Extreme Networks, Inc.

1,342,333

(as of 3/31/18)

Accesso Technology Group plc.

41,685

ordinary shares

7/20/17

 

The above investment represents shares acquired in connection with the sale of
928,763 shares of Series A preferred stock of Blazer and Flip Flops, Inc. in
connection with the sale of substantially all of the assets of such company to
Accesso Technology Group.

Cash Deposits:

 

Country

Beneficiary

Amount

Currency

Purpose

US

State of New Hampshire

$150,000

USD

Escrow at Citizens Bank, LT Worker’s Comp Claims

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of May 1, 2018 made by

EXTREME NETWORKS, INC.

and the other Grantors from time to time parties hereto,

in favor of

BANK OF MONTREAL,

as Administrative Agent

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS.

 

 

 

 

1.1

Definitions

1

 

 

 

1.2

Other Definitional Provisions

5

 

 

 

SECTION 2.

GUARANTEE.

 

 

 

 

2.1

Guarantee

5

 

 

 

2.2

Right of Contribution

6

 

 

 

2.3

No Subrogation

6

 

 

 

2.4

Amendments, etc. with respect to the Secured Obligations

6

 

 

 

2.5

Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents

6

 

 

 

2.6

Keepwell Agreement

8

 

 

 

2.7

Reinstatement

9

 

 

 

2.8

Payments

9

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

 

 

 

 

3.1

Grant of Security Interests

9

 

 

 

3.2

Grantors Remain Liable

10

 

 

 

3.3

Perfection and Priority

10

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

4.1

Title; No Other Liens

12

 

 

 

4.2

Perfected Liens

12

 

 

 

4.3

Jurisdiction of Organization; Chief Executive Office and Locations of Books

12

 

 

 

4.4

Inventory and Equipment

12

 

 

 

4.5

Farm Products

12

 

 

 

4.6

Pledged Collateral

13

 

 

 

4.7

Investment Accounts

13

 

 

 

4.8

Receivables

13

 

 

 

4.9

Instruments

14

 

 

 

4.10

Letter of Credit Rights

14

 

 

 

4.11

Commercial Tort Claims

14

 

 

 

4.12

Intellectual Property

14

 

 

 

SECTION 5.

COVENANTS

 

 

 

 

5.1

Delivery of Instruments, Certificated Securities and Chattel Paper

14

 

 

 

5.2

Maintenance of Insurance

14

 

 

 

5.3

Maintenance of Perfected Security Interest; Further Documentation

15

 

 

 

5.4

Changes in Locations, Name, Etc

15

 

 

 

5.5

Notices

16

 

 

 

5.6

Instruments; Investment Property

16

 

 

 

5.7

[Reserved]

16

 

 

 

5.8

Intellectual Property

17

 

 

 

i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

5.9

Receivables

18

 

 

 

5.10

Defense of Collateral

18

 

 

 

5.11

Preservation of Collateral

18

 

 

 

5.12

Compliance with Laws, Etc

18

 

 

 

5.13

Location of Books and Chief Executive Office

18

 

 

 

5.14

[Reserved]

18

 

 

 

5.15

Maintenance of Records

18

 

 

 

5.16

Disposition of Collateral

18

 

 

 

5.17

Liens

18

 

 

 

5.18

Expenses

18

 

 

 

5.19

Leased Premises; Collateral Held by Warehouseman, Bailee, Etc

18

 

 

 

5.20

Chattel Paper

19

 

 

 

5.21

Commercial Tort Claims

19

 

 

 

5.22

Letter-of-Credit Rights

19

 

 

 

5.23

Shareholder Agreements and Other Agreements

19

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

 

 

 

 

6.1

Certain Matters Relating to Receivables

19

 

 

 

6.2

Communications with Obligors; Grantors Remain Liable

20

 

 

 

6.3

Investment Property

20

 

 

 

6.4

Proceeds to be Turned Over To Administrative Agent

21

 

 

 

6.5

Application of Proceeds

21

 

 

 

6.6

Code and Other Remedies

21

 

 

 

6.7

Registration Rights

22

 

 

 

6.8

Intellectual Property License

23

 

 

 

6.9

Deficiency

23

 

 

 

SECTION 7.

THE ADMINISTRATIVE AGENT

 

 

 

 

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc

23

 

 

 

7.2

Duty of Administrative Agent

25

 

 

 

7.3

Authority of Administrative Agent

25

 

 

 

SECTION 8.

MISCELLANEOUS

 

 

 

 

8.1

Amendments in Writing

25

 

 

 

8.2

Notices

25

 

 

 

8.3

No Waiver by Course of Conduct; Cumulative Remedies

25

 

 

 

8.4

Enforcement Expenses; Indemnification

26

 

 

 

8.5

Successors and Assigns

27

 

 

 

8.6

Set Off

27

 

 

 

8.7

Counterparts

27

 

 

 

8.8

Severability

27

 

 

 

ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

8.9

Section Headings

27

 

 

 

8.10

Integration

27

 

 

 

8.11

GOVERNING LAW; Submission to Jurisdiction; Jury Trial Waiver

28

 

 

 

8.12

Acknowledgements

28

 

 

 

8.13

Additional Grantors

28

 

 

 

8.14

Releases

28

 

 

iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

SCHEDULES

Schedule 1

Notice Addresses of Guarantors

Schedule 2

Description of Investment Property

Schedule 3

Filings and Other Actions Required to Perfect Security Interests

Schedule 4

Location of Jurisdictions of Organization, Chief Executive Office and Location
of Books

Schedule 5

Location of Equipment and Inventory

Schedule 6

Rights of the Grantors Relating to Intellectual Property; Rights of the Grantors
Relating to Patents

Schedule 7

Letter of Credit Rights

Schedule 8

Commercial Tort Claims

 

 

ANNEXES

 

 

Annex 1

Form of Assumption Agreement

Annex 2

Form of Pledge Supplement

 

 

iv

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of May 1,
2018 is made by EXTREME NETWORKS, INC., a Delaware corporation (the “Borrower”
and, together with any other entity that becomes a party hereto as provided
herein, each a “Grantor” and, collectively, the “Grantors”), in favor of BANK OF
MONTREAL (“BMO”), as administrative and collateral agent for the Secured Parties
(as defined below) (together with its successors, in such capacity, the
“Administrative Agent”).

RECITALS

WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of the
date hereof (as amended, restated, amended and restated, supplemented,
restructured or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), by and among the Borrower, the Administrative Agent, and
the banks and other financial institutions party thereto as lenders (the
“Lenders”);

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more members of an Affiliated group of companies that includes the other
Grantors, if any, in connection with the operation of their respective business;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrower;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Specified Swap
Agreements; and

WHEREAS, it is a condition precedent to the Closing Date and to the initial
extension of credit under the Credit Agreement on the Closing Date that the
Grantors shall have delivered this Agreement in favor of the Administrative
Agent for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1.DEFINED TERMS.

1.1Definitions.

(a)Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the respective meanings given to such terms in the Credit
Agreement. The following terms are used herein as defined in the UCC (as defined
below) (to the extent any of the following terms are defined in more than one
Article of the UCC, any such term is used herein as defined in Article 9 of the
UCC): Account, Certificated Security, Chattel Paper, Commercial Tort Claim,
Commodity Account, Deposit Account, Document, Equipment, Farm Products,
Fixtures, General Intangible,  Goods, Instrument, Inventory, Letter-of-Credit
Rights, Money, Securities Account and Supporting Obligation.

(b)The following terms shall have the following meanings:

1

--------------------------------------------------------------------------------

 

“Agreement”:  as defined in the preamble hereto.

“Books”: all books, records and other written, electronic or other documentation
in whatever  form maintained now or hereafter by or for any Grantor in
connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral, including: (a)
ledgers; (b) records indicating, summarizing, or evidencing such Grantor’s
assets (including Inventory and Rights to Payment), business operations or
financial condition; (c) computer programs and  software; (d)computer discs,
tapes, files, manuals, spreadsheets; (e) computer printouts and output of
whatever kind; (f) any other computer prepared or electronically stored,
collected or reported information and equipment of any kind; and (g) any and all
other rights now or hereafter arising out of any contract or agreement between
such Grantor and any service bureau, computer or data processing company or
other Person charged with preparing or maintaining any of such Grantor’s books
or records or with credit reporting, including with regard to any of such
Grantor’s Accounts.

“Borrower”: as defined in the preamble hereto. “Collateral”: as defined in
Section 3.1.

“Collateral Account”:any collateral account established by the Administrative  
Agent as provided in Section 6.1 or 6.4.

“Credit Agreement”:  as defined in the recitals to this Agreement.

“Excluded Account”: (a) any Deposit Account maintained solely for payroll, tax,
pension or employee benefits payments or (b) any Deposit Account held by any
Grantor solely in trust or as an escrow or fiduciary for another person which is
not a Loan Party.

“Excluded Assets”: collectively:

(a)any Equipment owned by any Grantor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or Capital Lease
Obligation not prohibited by the terms of the Credit Agreement if the contract
or other agreement pursuant to which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease Obligation)
validly prohibits the creation of any other Lien on such Equipment and proceeds
of such Equipment;

(b)any margin stock (within the meaning of Regulation U issued by the Board) to
the extent the creation of a security interest therein in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) will
result in a violation of Regulation U issued by the Board;

(c)any right, title or interest of any Grantor in any of the outstanding voting
Capital Stock or other Equity Interest of any Excluded Foreign Subsidiary (other
than Capital Stock or other Equity Interests representing 65% of the total
outstanding voting power of each class of Capital Stock or other Equity
Interests of any First Tier Foreign Subsidiary or First Tier Foreign Subsidiary
Holding Company); provided that immediately upon the amendment of the Code to
allow the pledge of a greater percentage of the voting power of Capital Stock or
other Equity Interests in a First Tier Foreign Subsidiary or First Tier Foreign
Subsidiary Holding Company without adverse tax consequences, (i) the Collateral
shall include, and each Grantor shall be deemed to have granted a security
interest in, such greater percentage of Capital Stock or other Equity Interests
of each First Tier Foreign Subsidiary or First Tier Foreign Subsidiary Holding
Company and (ii) the term “Excluded Assets” shall no longer include any of such
greater percentage of Capital Stock or other Equity;

(d)any interest in real property (including real property leasehold interests),
timber to be cut, as extracted collateral, consumer goods and agricultural
products;

(e)any Excluded Accounts;

2

--------------------------------------------------------------------------------

 

(f)any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document evidencing or giving rise to such property, except (i) to the
extent that the terms in such contract, license, instrument or other document
providing for such prohibition, breach, default or termination, or requiring
such consent are not permitted under the terms and conditions of the Credit
Agreement or (ii) to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under Section 9-406, 9-407, 9-408 or 9-409 of the UCC (as defined
below) (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity; provided, however, that such security interest shall attach immediately
at such time as such Requirement of Law is not effective or applicable, or such
prohibition, breach, default or termination is no longer applicable or is
waived, and to the extent severable, shall attach immediately to any portion of
the Collateral that does not result in such consequences;

(g)any intent-to-use trademark application prior to the filing with, and
acceptance  of, the USPTO of a “Statement of Use” or “Amendment to Allege Use”
with respect thereto pursuant to Section 1(c) or 1(d) of the Lanham Act, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to- use trademark application or the resulting trademark
registration under applicable Requirement of Law;

(h)any assets to the extent a security interest in such assets would result in
material adverse tax consequences to any Grantor (including as a result of the
operation of Section 956 of the Code or any similar law or regulation in any
applicable jurisdiction), in each case as determined in good faith by the
Borrower and the Administrative Agent; and

(i)any assets owned by any Grantor that the Administrative Agent in consultation
with the Borrower shall have reasonably determined to exclude from being
Collateral on account of the burden or cost (including any adverse, tax,
regulatory or accounting consequences) of creating a security interest in such
asset hereunder being excessive in view of the benefits to be obtained by the
Secured Parties therefrom;

provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).

“Grantor”: as defined in the preamble hereto. “Guarantor”: as defined in Section
2.1(a).

“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account, in each case other than Excluded Assets.

“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (as defined below),
and (b) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Collateral, in each case, other than to the extent
constituting Excluded Assets.

“Issuer”:  with respect to any Investment Property, the issuer of such
Investment Property.

“Lender”: as defined in the preamble hereto.

“Material Intellectual Property”: any Intellectual Property owned by a Grantor
that is material to the business of the Grantors and their respective
Subsidiaries, taken as a whole.

3

--------------------------------------------------------------------------------

 

“Pledged Collateral”: (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents, and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor. For the avoidance of doubt, in no event shall
Pledged Collateral (or any component comprising thereof) include any Excluded
Assets.

“Pledged Collateral Agreements”: as defined in Section 5.23.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”:  all of the issued and outstanding shares of Capital Stock,
whether certificated  or uncertificated, of any Grantor’s direct Subsidiaries
now or hereafter owned by any such Grantor and including the Capital Stock
listed on Schedule 2 hereof (as amended or supplemented from time to time);
provided that in no event shall Pledged Stock include any Excluded Assets.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC (as defined below) and, in any event, shall include, without limitation,
all dividends or other income from any Investment Property constituting
Collateral and all collections thereon or distributions or payments with respect
thereto.

“Quarterly Reporting Date”: the date following any fiscal quarter of the
Borrower and its Subsidiaries on which financial statements are required to be
delivered pursuant to Section 6.1(a) or Section 6.1(b) of the Credit Agreement.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to  and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including
any  Issuing  Lender  in  its  capacity  as  Issuing  Lender  and  any  Swingline  Lender  in  its  capacity
as Swingline Lender), each Bank Services Provider (in its capacity as provider
of Bank Services) and any Qualified Counterparties.

“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York; provided that, if by reason of any mandatory provisions of law, the
perfection, the effect of perfection or non-perfection or priority of the
security interests granted to the Administrative Agent pursuant to this
Agreement are governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States other than New York, then “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of such perfection, effect of perfection or
non-perfection or priority.

4

--------------------------------------------------------------------------------

 

1.2Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

SECTION 2.GUARANTEE.

2.1Guarantee.

(a)Each Grantor, including the Borrower, who has executed this Agreement as
of  the date hereof, together with each Domestic Subsidiary of the Borrower who
accedes to this Agreement as a Grantor after the date hereof pursuant to Section
6.11(b) of the Credit Agreement (each a “Guarantor” and, collectively, the
“Guarantors”), hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties and  their respective successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by the Borrower and the other
Loan Parties when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations. In furtherance of the foregoing, and
without limiting the generality thereof, each Guarantor agrees as follows:

(i)each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against the Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and

(ii)the Administrative Agent may enforce this guaranty notwithstanding the
existence of any dispute between any of the Secured Parties and the Borrower or
any other Guarantor with respect to the existence of any Event of Default.

(b)Anything herein or in any other Loan Document or Bank Services Agreement to
the contrary notwithstanding, the maximum liability of each Guarantor hereunder
and under the other Loan Documents and Bank Services Agreements shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).

(c)Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.

(d)The guarantee contained in this Section 2 shall remain in full force and
effect until the occurrence of the Discharge of Obligations, notwithstanding
that from time to time during the term of the Credit Agreement the outstanding
amount of the Secured Obligations may be zero.

(e)No payment made by the Borrower, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any other
Secured Party from the Borrower, any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding  or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Discharge of
Obligations.

5

--------------------------------------------------------------------------------

 

2.2Right of Contribution. If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any setoff or application of funds of any Guarantor by the Administrative
Agent or any other Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Secured
Party against the Borrower or any other Guarantor or any Collateral or guarantee
or right of offset held by the Administrative Agent or any other Secured Party
for the payment of the Secured Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, in each
case, until the Discharge of Obligations. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time prior to the
Discharge of Obligations, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the other Secured Parties, shall be segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied in such order as set forth in Section 6.5 hereof
irrespective of the occurrence or the continuance of any Event of Default.

2.4Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such Secured Party and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or  in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement, the other Loan Documents, the Specified Swap
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders, all of the Lenders,
or any applicable Qualified Counterparty, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or any other Secured Party for the
payment of the Secured Obligations may be sold, exchanged, waived,
surrendered  or  released. Neither the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Secured Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

2.5Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents.
Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Secured Obligations and notice of or proof of reliance by
the Administrative Agent or any other Secured Party upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
the Secured Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. Each Guarantor further waives, to the
fullest extent permitted by law:

(a)diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the other Guarantors with respect
to the Secured Obligations;

6

--------------------------------------------------------------------------------

 

(b)any right to require any Secured Party to marshal assets in favor of the
Borrower, such Guarantor, any other Guarantor or any other Person, to proceed
against the Borrower, any other Guarantor or any other Person, to proceed
against or exhaust any of the Collateral, to give notice of the terms, time and
place of any public or private sale of personal property security constituting
the Collateral or other collateral for the Secured Obligations or to comply with
any other provisions of Section 9-611 of the UCC (or any equivalent provision of
any other applicable law) or to pursue any other right, remedy, power or
privilege of any Secured Party whatsoever;

(c)the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Secured Obligations;

(d)any defense arising by reason of any lack of corporate or other authority or
any other defense of the Borrower, such Guarantor or any other Person;

(e)any defense based upon the Administrative Agent’s or any Secured Party’s
errors or omissions in the administration of the Secured Obligations;

(f)any rights to set-offs and counterclaims;

(g)any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Borrower or any other obligor of the Secured Obligations for
reimbursement; and

(h)without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit  the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement.

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any Bank Services Agreement, any of
the Secured Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any other Secured Party, (ii) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any other Secured Party, (iii) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any other Guarantor for the
Secured Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (iv) any Insolvency
Proceeding with respect to the Borrower, any other  Guarantor or any other
Person, (v) any merger, acquisition, consolidation or change in structure of the
Borrower, any other Guarantor or any other Person, or any sale, lease, transfer
or other disposition of any or all of the assets or Voting Stock of the
Borrower, any other Guarantor or any other Person, (vi) any assignment or other
transfer, in whole or in part, of any Secured Party’s interests in and rights
under this Guaranty, any other Loan Document or any Bank Services Agreement,
including any Secured Party’s right to receive payment of the Secured
Obligations, or any assignment or other transfer, in whole or in part, of any
Secured Party’s interests in and to any of the Collateral, (vii) any Secured
Party’s vote, claim, distribution, election, acceptance, action or inaction in
any Insolvency Proceeding related to any of the Secured Obligations, and (viii)
any other guaranty, whether by such Guarantor or any other Person, of all or any
part of the Secured Obligations or any other indebtedness, obligations or
liabilities of any Guarantor to any Secured Party.

7

--------------------------------------------------------------------------------

 

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not  impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower or any other Persons under the Loan Documents and
the Bank Services Agreements may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document, any Bank Services
Agreement or  otherwise; (b) the time, manner, place or terms of any payment
under any Loan Document or Bank Services Agreement may be extended or changed,
including by an increase or decrease in the interest rate on any Secured
Obligation or any fee or other amount payable under such Loan Document or Bank
Services Agreement, by an amendment, modification or renewal of any Loan
Document, any Bank Services Agreement or otherwise; (c) the time for the
Borrower’s (or any other Loan Party’s)  performance of or compliance with any
term, covenant or agreement on its part to be performed or observed under any
Loan Document or Bank Services Agreement may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Administrative Agent may deem proper; (d) in addition to the Collateral, the
Secured Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Secured Obligations, and may, from time
to time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such security and may permit or
consent to any such action or the result of any such action, and may apply such
security and direct the order or manner of sale thereof; (e) the Secured Parties
may, in accordance with the terms of the Loan Documents or Bank Services
Agreements, as applicable, discharge or release, in whole or in part, any other
Guarantor or any other Loan Party or other Person liable for the payment and
performance of all or any part of the Secured Obligations, and may permit or
consent to any such action or any result of such action, and shall not be
obligated to demand or enforce payment upon any of the Collateral, nor shall any
Secured Party be liable to any Guarantor for any failure to collect or enforce
payment or performance of the Secured Obligations from any Person or to realize
upon the Collateral, and (f) the Secured Parties may request and accept other
guaranties of the Secured Obligations and any other indebtedness, obligations or
liabilities of the Borrower or any other Loan Party to any Secured Party and
may, from time to time, in whole or in part, surrender, release, subordinate,
modify, waive, rescind, compromise or extend any such guaranty and may permit or
consent to any such action or the result of any such action; in each case (a)
through (f), as the Secured Parties may deem advisable, and without impairing,
abridging, releasing or affecting this Agreement.

2.6Keepwell Agreement. Each Guarantor that is a Qualified ECP Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by any
other Guarantor to permit such other Guarantor to honor all of its obligations
under this Guaranty in respect of Swap Obligations; provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 2.6 for the
maximum amount of  such liability that can be hereby incurred without rendering
its obligations under this Section 2.6, or otherwise under this Agreement
(including Section 2.1(b) and 2.2), as they relate to such Qualified ECP
Guarantor, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount. The obligations of each
Qualified ECP Guarantor under this Section 2.6 shall remain in force and effect
until the Discharge of Obligations. Each Qualified ECP Guarantor intends that
this Section 2.6 constitute, and this Section 2.6 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

8

--------------------------------------------------------------------------------

 

2.7Reinstatement.  The guarantee contained in this Section 2 shall continue to
be effective,  or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.

2.8Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Funding Office.

SECTION 3.     GRANT OF SECURITY INTEREST

3.1Grant of Security Interests. Each Grantor hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, and wherever located (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:

(a)all Accounts;

(b)all Chattel Paper;

(c)all Commercial Tort Claims now or hereafter described on Schedule 8 attached
hereto;

(d)all Deposit Accounts;

(e)all Documents;

(f)all Equipment;

(g)all Fixtures;

(h)all General Intangibles;

(i)all Goods;

(j)all Instruments;

(k)all Inventory;

(l)all Investment Property (including all Pledged Collateral);

(m)all Letter-of-Credit Rights;

(n)all Money;

(o)all Books and records pertaining to the Collateral

(p)all personal property not otherwise described above;

(q)all Intellectual Property; and

9

--------------------------------------------------------------------------------

 

(r)to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing; provided, however, that
notwithstanding anything to the contrary contained in clauses (a) through (q)
above, the security interests created by this Agreement shall not extend to, the
term “Collateral” (including all of the individual items comprising Collateral)
shall not include and no representation, warranty or covenant contained in this
Agreement or any other Loan Document shall apply to, any Excluded Assets.

Each Grantor acknowledges that the Borrower may have previously entered into
and/or may in the future enter into Specified Swap Agreements with one or more
Qualified Counterparties and that, notwithstanding anything to the contrary set
forth in any such Specified Swap Agreement, each Grantor agrees that any amounts
the Borrower owes to any such Qualified Counterparty under any such Specified
Swap Agreement shall be deemed to be Secured Obligations hereunder and that it
is the intent of all such Grantors and each such Qualified Counterparty to have
all such Secured Obligations secured by the first priority perfected security
interest and Lien of the Administrative Agent (held for the ratable benefit of
the Secured Parties) in the Collateral granted herein (subject only to
Liens  permitted by  Section 7.3 of the Credit Agreement).

3.2Grantors Remain Liable. Anything herein to the contrary notwithstanding, (a)
each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations  thereunder  to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release any Grantor from any of its duties or obligations under any such
contracts, agreements and other documents included in the Collateral, and (c)
neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.

3.3Perfection and Priority.

(a)Financing Statements. Pursuant to any applicable law, each Grantor authorizes
the Administrative Agent (and its counsel and its agents) to file or record at
any time and from time to time any financing statements and other filing or
recording documents or instruments with respect to the Collateral and each
Grantor shall execute and deliver to the Administrative Agent and each Grantor
hereby authorizes the Administrative Agent (and its counsel and its agents) to
file (with or without the signature of such Grantor) at any time and from time
to time, all amendments to financing statements, continuation financing
statements, termination statements, assignments, fixture filings, affidavits,
reports notices and all other documents and instruments, in such form and in
such offices as the Administrative Agent or the Required Lenders determine
appropriate to perfect and continue perfected, maintain the priority of or
provide notice of the Administrative Agent’s security interest in the Collateral
under and to accomplish the purposes of this Agreement. Any such financing
statements may describe the collateral covered thereby using descriptions such
as “all personal property” or “all assets”, in each case “whether now owned or
hereafter acquired”, words of similar import or any other description the
Administrative Agent, in its sole discretion, and so chooses in any such
financing statements. Each Grantor hereby ratifies and authorizes the filing by
the Administrative Agent (and its counsel and its agents) of any financing
statement with respect to the Collateral made prior to the date hereof.

(b)Filing of Financing Statements. Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.

(c)Perfection of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account
of  the  Administrative  Agent  as  provided  in  Section 5.6(b), each
applicable Grantor shall promptly take such other steps as may be necessary or
as shall be reasonably requested from time to time by the Administrative Agent
to obtain “control” (within the meaning of the UCC) or other method

10

--------------------------------------------------------------------------------

 

of effecting a perfected first priority security interest in and pledge of the
Pledged Collateral to the Administrative Agent for itself and on behalf of and
for the ratable benefit of the other Secured Parties pursuant to the UCC. To the
extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 5.6(b).

(d)Bailees. Any Person (other than the Administrative Agent) at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
the Administrative Agent. At any time and from time to time,  the Administrative
Agent may give notice to any such Person holding all or any portion of the
Collateral that such Person is holding the Collateral as the agent and bailee
of, and as pledge holder for, the Administrative Agent, and may require any
applicable Grantor to use commercially reasonable efforts to obtain such
Person’s written acknowledgment thereof, in any such case in accordance with the
terms and provisions of Section 6.11(d) of the Credit Agreement. Without
limiting the generality of the foregoing, each Grantor will join with the
Administrative Agent in notifying any Person who has possession of any
Collateral in excess of $750,000 of the Administrative Agent’s security interest
therein and, to the extent required to do so by Section 6.11(d) of the Credit
Agreement, shall use commercially reasonable efforts to obtain an acknowledgment
from such Person that it is holding the Collateral for the benefit of the
Administrative Agent.

(e)Control. Each Grantor will cooperate with the Administrative Agent in
obtaining control (as defined in the UCC) of Collateral consisting of any
Electronic Chattel Paper (subject   to Section 5.6), Investment Property
(subject to Section 5.6) or Letter-of-Credit Rights (subject to Section 5.6), as
the Administrative Agent may reasonably request, to perfect and continue
perfected, maintain the priority of or provide notice of the Administrative
Agent’s security interest in such Collateral.

(f)Additional Subsidiaries. In the event that any Grantor acquires rights in any
Subsidiary after the date hereof, it shall deliver to the Administrative Agent a
completed pledge supplement, substantially in the form of Annex 2 (the “Pledge
Supplement”), together with all schedules thereto, reflecting the pledge of the
Capital Stock of such new Subsidiary (except to the extent such Capital Stock
consists of Excluded Assets), and together with any other documents and
agreements (including, as applicable, any Foreign Pledge Documents reasonably
requested by the Administrative Agent) the Administrative Agent requires the
Borrower to cause such Grantor to deliver pursuant to Section 6.11 of the Credit
Agreement. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Administrative Agent (held for the ratable benefit of
the Secured Parties) shall attach to the Pledged Collateral related to such
Subsidiary immediately upon any Grantor’s acquisition of rights therein and
shall not be affected by the failure of any Grantor to deliver a Pledge
Supplement or, as applicable, any such other Foreign Pledge Documents or other
documents or agreements.

(g)Intellectual Property. (i) Each Grantor shall take such action as the
Administrative Agent may reasonably deem to be necessary to perfect the
Administrative Agent’s security interest (held for the ratable benefit of the
Secured Parties) in the Intellectual Property of such Grantor. (ii) Promptly on
or prior to the next Quarterly Reporting Date following the creation or other
acquisition of any Intellectual Property by any Grantor after the date hereof,
which Intellectual Property is registered or becomes registered or the subject
of an application for registration with the USCRO or the USPTO, as applicable,
such Grantor shall give the Administrative Agent notice thereof (including as
part of any Compliance Certificate required by Section 6.2(b) of the Credit
Agreement to be delivered by the Borrower to the Administrative Agent on such
next Quarterly Reporting Date) and, if so requested by the Administrative Agent,
(A) modify this Agreement by amending any then existing Schedule 6 to include
any such newly acquired or created Intellectual Property of such Grantor which
becomes part of the Collateral and which was not included on such Schedule 6 as
of such next Quarterly Reporting Date, and (B) record an initial filing or, as
applicable, an amendment to any applicable existing Intellectual Property
Security Agreement, with the USCRO or the USPTO, as applicable, and take such
other action as may be necessary, or as the Administrative Agent may reasonably
deem to be necessary, to perfect the Administrative Agent’s security interest
and Lien in such newly created or acquired Intellectual Property (held for the
ratable benefit of the Secured Parties).

11

--------------------------------------------------------------------------------

 

SECTION 4.REPRESENTATIONS AND WARRANTIES

In addition to the representations and warranties of the Borrower set forth in
the Credit Agreement and relating to the other Loan Parties, which
representations and warranties are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

4.1Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each item
of the Collateral in which a Lien is granted by it free and clear of any and all
Liens and other claims of others. Other than precautionary filings in respect of
true leases, no Grantor has authorized the filing of any financing statement,
fixture filing or other public notice with respect to all or any part of the
Collateral in any public office, except such as have been filed as permitted by
the Credit Agreement. For the avoidance of doubt, it is  understood and agreed
that each Grantor may, (i) as part of its business, grant non-exclusive licenses
to third parties to use Intellectual Property owned or developed by such Grantor
in the ordinary course of business and grant exclusive licenses to third parties
to use Intellectual Property owned or developed by such Grantor customary for
companies of similar size and in the same industry as Grantor and that are
approved by Grantor’s board of directors and which would not result in a legal
transfer of title of such licensed Intellectual Property, but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discrete geographical areas outside of the United States,
in each case, in the ordinary course of such Grantor’s business and that are not
disadvantageous to the Lenders in any material respect and (ii) consummate the
Irish Intellectual Property License in accordance with the terms of the Credit
Agreement. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.

4.2Perfected Liens. The security interests granted to the Administrative Agent
pursuant to this Agreement, upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of any filings and other documents
referred to on said Schedule but subject to Section 5.3 of the Credit Agreement,
have been delivered to the Administrative Agent in completed and duly (if
applicable) executed form), (a) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against any
creditors of any Grantor and any Persons purporting to purchase any Collateral
from any Grantor, and (b) will be prior to all other Liens on the Collateral in
existence on the date hereof except for Liens permitted by the Credit Agreement
which have priority over the Liens of the Administrative Agent on the Collateral
(for the ratable benefit of the Secured Parties) by operation of law, and in the
case of Collateral other than Pledged Collateral, Liens permitted by Section 7.3
of the Credit Agreement.

4.3Jurisdiction of Organization; Chief Executive Office and Locations of Books.
On the  date hereof, such Grantor’s jurisdiction of organization, identification
number from the jurisdiction of organization (if any), and the location of such
Grantor’s chief executive office or sole place of business,  as the case may be,
are specified on Schedule 4. All locations where Books pertaining to the Rights
to Payment of such Grantor are kept, including all equipment necessary for
accessing such Books and the names and addresses of all service bureaus,
computer or data processing companies and other Persons keeping any Books or
collecting Rights to Payment for such Grantor, are set forth in Schedule 4.

4.4Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods), in each case with a value in excess of
$750,000, are kept at the locations listed on Schedule 5.

4.5Farm Products.  None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

12

--------------------------------------------------------------------------------

 

4.6Pledged Collateral. (a) All of the Pledged Stock held by such Grantor has
been duly and validly issued, and is fully paid and non-assessable, subject in
the case of Pledged Stock constituting partnership interests or limited
liability company membership interests to future assessments required under
applicable law and any applicable partnership or operating agreement, (b) such
Grantor is or, in the case of any such additional Pledged Collateral will be,
the legal record and beneficial owner thereof, (c)  in the case of Pledged Stock
of a Subsidiary of such Grantor or Pledged Collateral of such Grantor
constituting Instruments issued by a Subsidiary of such Grantor, there are no
restrictions on the transferability of such Pledged Collateral or such
additional Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as provided under applicable securities or “Blue Sky” laws, (d) the Pledged
Stock pledged by such Grantor constitutes all of the issued and outstanding
shares of Capital Stock of each Issuer owned by such Grantor (except for
Excluded Assets), and such Grantor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock hereunder, (e) any and all Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Stock pledged by such Grantor have been
disclosed to the Administrative Agent, and (f) as to each such Pledged
Collateral Agreement relating to the Pledged Stock pledged by such Grantor, (i)
to the knowledge of such Grantor, such Pledged Collateral Agreement contains the
entire agreement between the parties thereto with respect to the subject matter
thereof and is in full force and effect in accordance with its terms, (ii) to
the knowledge of such Grantor party thereto, there exists no material violation
or material default under any such Pledged Collateral Agreement by  such Grantor
or the other parties thereto, and (iii) such Grantor has not knowingly waived or
released any of its material rights under or otherwise consented to a material
departure from the terms and provisions  of any such Pledged Collateral
Agreement.

4.7Investment Accounts.

(a)Schedule 2 sets forth under the headings “Securities Accounts” and “Commodity
Accounts”, respectively, all of the Securities Accounts and Commodity Accounts
in which such Grantor has an interest as of the date hereof. Except as disclosed
to the Administrative Agent, such Grantor is the sole entitlement holder of each
such Securities Account and Commodity Account, and no Person (other than the
Administrative Agent) has “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over, or any other interest in, any such Securities Account or
Commodity Account or any securities or other property credited thereto;

(b)Schedule 2 sets forth under the heading “Deposit Accounts” all of the Deposit
Accounts (other than Excluded Accounts) in which such Grantor has an interest as
of the date hereof and, except as otherwise disclosed to the Administrative
Agent, such Grantor is the sole account holder of each such Deposit Account, and
no Person (other than the Administrative Agent or such Grantor) has either sole
dominion and control (within the meaning of common law) or “control” (within the
meaning of Section 9-104 of the UCC) over, or any other interest in, any such
Deposit Account or any money or other property deposited therein; and

(c)In each case to the extent requested by the Administrative Agent and not
otherwise excused pursuant to the terms of Section 5.1, such Grantor has taken
all actions necessary or desirable to: (i) establish the Administrative Agent’s
“control” (within the meanings of Sections 8-106 and 9-106 of the UCC) over any
Certificated Securities (as defined in Section 9-102 of the UCC); and (ii)
deliver all Instruments (as defined in Section 9-102 of the UCC) to the
Administrative Agent to the extent required hereunder.

4.8Receivables. No amount payable to such Grantor under or in connection with
any Receivable or other Right to Payment of such Grantor in an amount greater
than $1,000,000 is evidenced by any Instrument (other than checks, drafts or
other Instruments that will be promptly deposited in an Investment Account) or
Chattel Paper which has not been delivered to the Administrative Agent. None of
the account debtors or other obligors in respect of any such Receivable in
excess of $1,000,000 in the aggregate is the government of the United States or
any agency or instrumentality thereof.

13

--------------------------------------------------------------------------------

 

4.9Instruments. (i) Such Grantor has not previously assigned any interest in any
Instruments (including but not limited to the Pledged Notes) held by such
Grantor (other than such interests as will be released on or before the date
hereof), and (ii) no Person other than such Grantor owns an interest in such
Instruments (whether as joint holders, participants or otherwise).

4.10Letter of Credit Rights. Such Grantor does not have any Letter-of-Credit
Rights having a potential value in excess of $5,000,000 except as set forth in
Schedule 7 or as have been notified to the Administrative Agent in accordance
with Section 5.22.

4.11Commercial Tort Claims. Such Grantor does not have any Commercial Tort
Claims having a potential value in excess of $2,500,000 except as set forth in
Schedule 8 or as have been notified to the Administrative Agent in accordance
with Section 5.21

4.12Intellectual Property. From and after the date added hereto as a schedule
pursuant to the terms of the Credit Agreement, Schedule 6 lists all
registrations and applications for Intellectual Property (including registered
Copyrights, Patents, Trademarks and all applications therefor) as well as all
Copyright Licenses, Patent Licenses and Trademark Licenses, in each case, owned
by such Grantor in its own name; provided that, notwithstanding the foregoing,
the Grantors shall not be required to list in such Schedule 6 (a) any
non-exclusive outbound license entered into in the ordinary course of business
or (b) any Copyright License, Patent License or Trademark License to the extent
constituting (i) an inbound license of commercial off-the-shelf software (ii) an
inbound license of customized software that is used  by any such Grantor in
connection with the administrative aspects of its business operations (and not
in the products or services sold by such Grantor to third-parties) or (iii) an
inbound license of any  Intellectual Property used by such Grantor in any
products or services provided by such Grantor to third- parties and for which
such Grantor pays less than $100,000 in annual license fees. Except as set forth
in such Schedule 6 (and subject to the immediately preceding sentence), on the
date hereof, none of such Intellectual Property of such Grantor is the subject
of any licensing or franchise agreement pursuant to which such Grantor is the
licensor or franchisor.

SECTION 5.COVENANTS

In addition to the covenants of the Borrower set forth in the Credit Agreement,
which by their terms the Borrower is required to cause each other Grantor to
observe (including any such covenants set forth in Section 2.18 of the Credit
Agreement) and which are incorporated herein by this reference, each Grantor
hereby covenants and agrees with the Administrative Agent and the other Secured
Parties that, from and after the date of this Agreement until the Discharge of
Obligations:

5.1Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount  payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$1,000,000, such Instrument, Certificated Security or Chattel Paper shall be
promptly delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

5.2Maintenance of Insurance.

(a)Such Grantor will maintain, with financially sound and reputable companies,
insurance policies insuring all of its property in accordance with the
requirements set forth at Section 6.5 of the Credit Agreement, such policies to
be in such form and amounts and having such coverage as shall be reasonably
satisfactory to the Administrative Agent.

14

--------------------------------------------------------------------------------

 

(b)All such insurance shall (i) provide that no cancellation, material reduction
in amount or material change in coverage thereof shall be effective until at
least 30 days after receipt by the Administrative Agent of written notice
thereof (or 10 days after such receipt if the Administrative Agent consents to
such shorter period), (ii) name the Administrative Agent as an additional
insured party or loss payee, as applicable, (iii) to the extent available on
commercially reasonable terms, and only if reasonably requested by the
Administrative Agent, include a breach of warranty clause, and (iv) be
reasonably satisfactory in all other material respects to the Administrative
Agent.

(c)Each Grantor shall deliver to the Administrative Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrower’s audited annual financial
statements pursuant to Section 6.1(a) of the Credit Agreement and such
supplemental reports with respect thereto as the Administrative Agent may from
time to time reasonably request.

If any Grantor fails to obtain insurance as required under this Section 5.2, to
pay any amount or furnish any required proof of payment to third Persons, or if
the Administrative Agent receives any notice of termination or cancellation of
any such insurance policies or reduction of coverages or amounts thereunder, the
Administrative Agent shall be entitled to obtain or renew, as applicable, any
such policies, cause the coverages and amounts thereof to be maintained at
levels required pursuant to Section 6.5 of the Credit Agreement or otherwise to
obtain similar insurance in place of such policies, in each case at the expense
of the Grantors.

5.3Maintenance of Perfected Security Interest; Further Documentation.

(a)Such Grantor shall maintain the security interests of the Administrative
Agent (for the ratable benefit of the Secured Parties) granted by such Grantor
pursuant to the terms of this Agreement as perfected security interests having
at least the priority described in Section 4.2 and shall defend such security
interests against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

(b)Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c)At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the UCC)
with respect thereto to the extent required hereunder.

5.4Changes in Locations, Name, Etc. Such Grantor will not, except upon 10 days’
(or such shorter period as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of (a) all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein, and (b)
if applicable, a written supplement to Schedule 4 showing the relevant new
jurisdiction of organization, location of chief executive office or  sole place
of business, as appropriate:

(i)change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business,  as appropriate, from that referred to in
Section 4.3; or

15

--------------------------------------------------------------------------------

 

 

(ii)

change its name.

5.5Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a)any Lien (other than Liens permitted under Section 7.3 of the Credit
Agreement) on any of the Collateral; and

(b)the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.6Instruments; Investment Property.

(a)Upon the request of the Administrative Agent, such Grantor will (i) promptly
deliver to the Administrative Agent, or an agent designated by it, appropriately
endorsed or accompanied by appropriate instruments of transfer or assignment,
all Instruments, Documents, Chattel Paper and certificates with respect to any
Investment Property held by such Grantor, all letters of credit of such Grantor,
and all other Rights to Payment held by such Grantor at any time evidenced by
promissory notes, trade acceptances or other instruments, and (ii) provide such
notice, obtain such acknowledgments and take all such other action, with respect
to any Chattel Paper, Documents and Letter-of-Credit Rights held by such
Grantor, as the Administrative Agent shall reasonably specify.

(b)If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Collateral,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Administrative Agent and the other Secured Parties, hold the same in
trust for the Administrative Agent and the other Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and subject to the terms hereof, as additional collateral security for
the Secured Obligations; provided that in no event shall this Section 5.6(b)
apply to any Excluded Assets. Any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall, unless
otherwise subject to a perfected security interest in favor of the
Administrative Agent, be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Secured Obligations, and in
case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of such Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, unless otherwise subject to  a perfected security
interest in favor of the Administrative Agent, hold such money or property in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, as additional collateral security for the
Secured Obligations.

(c)In the case of any Grantor which is an Issuer, such Issuer agrees that (i) it
will be bound by the terms of this Agreement relating to the Capital Stock
issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.

5.7[Reserved]

16

--------------------------------------------------------------------------------

 

5.8Intellectual Property.

(a)Such Grantor (either itself or through licensees) will (i) continue to use
each Trademark constituting Material Intellectual Property in a manner
sufficient to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain generally as in the past the quality of
products and services offered under each such Trademark, (iii) use each such
Trademark constituting Material Intellectual Property with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of any Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain, to the extent
available, a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not knowingly permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any Trademark may
become invalidated or impaired in any way that could reasonably be expected to
result in a Material Adverse Effect.

(b)Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent constituting Material Intellectual
Property could reasonably be expected to become forfeited, abandoned or
dedicated to the public.

(c)Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any Copyrights constituting Material Intellectual Property
could reasonably be expected to become invalidated or otherwise materially
impaired. Such Grantor will not (either itself or through licensees) do any act
or knowingly omit to do any act whereby any material portion of such Copyrights
constituting Material Intellectual Property may fall into the public domain.

(d)Such Grantor (either itself or through licensees) will not do any act that,
to the knowledge of any Responsible Officer of any Loan Party, uses any Material
Intellectual Property to infringe the Intellectual Property rights of any other
Person.

(e)Such Grantor will notify the Administrative Agent promptly if it knows, or
has reason to know, that any registration or application for registration
relating to any Material Intellectual Property may become forfeited, abandoned
or dedicated to the public, or of any material adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the USPTO, the USCRO or any court or tribunal
in any country) regarding such Grantor’s ownership of, or the validity of, any
Material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

(f)Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the USPTO or any similar office or agency in any other
country or political subdivision thereof, such Grantor shall  report (i) the
initial application to and (ii) the corresponding grant, if any, of such Patent
or such Trademark from the USPTO to the Administrative Agent, on the Quarterly
Reporting Date occurring in connection with the fiscal quarter of the Borrower
in which such filing or grant, as applicable, occurs. Whenever such Grantor,
either by itself or through any agent, employee, licensee or designee, shall
file an application for the registration of any Copyright with the USCRO, such
Grantor shall report the planned filing of the initial application to the
Administrative Agent not less than 14 days prior to such filing.  Upon the
reasonable request of the Administrative Agent, other than in respect of
intent-to-use trademark or service mark applications such Grantor shall execute
and deliver, and have recorded, any and all agreements (including Intellectual
Property Security Agreements), instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest (held for the ratable benefit of the Secured Parties)
in any Copyright, Patent or Trademark and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby.

17

--------------------------------------------------------------------------------

 

(g)Such Grantor will take all reasonable and necessary steps, including in any
proceeding before the USPTO, the USCRO or any similar office or agency in any
other country or any political subdivision thereof, to maintain and pursue each
material application (and to obtain the relevant registration) and to maintain
each registration of the Material Intellectual Property in the United States,
including filing of applications for renewal, affidavits of use and affidavits
of incontestability.

(h)In the event that any Material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Material Intellectual Property.

5.9Receivables. Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (a) grant any extension of the time of
payment of any Receivable of such Grantor, (b) compromise or settle any such
Receivable for less than the full amount thereof, (c) release, wholly or
partially, any Person liable for the payment of any such Receivable, (d) allow
any credit or discount whatsoever on any such Receivable, or (e) amend,
supplement or modify any such Receivable in any manner that could adversely
affect the value thereof.

5.10Defense of Collateral. Such Grantor will appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or the Administrative Agent’s right or interest in, any material
portion of the Collateral of such Grantor.

5.11Preservation of Collateral. Such Grantor will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral of such Grantor.

5.12Compliance with Laws, Etc. Such Grantor will comply in all material respects
with all laws, regulations and ordinances, and all policies of insurance,
relating to the possession, operation, maintenance and control of the Collateral
of such Grantor.

5.13Location of Books and Chief Executive Office.     Such Grantor will: (a)
subject to clause (b) of this Section 5.13, keep all Books pertaining to the
Rights to Payment of such Grantor at the locations set forth in Schedule 4; and
(b) promptly notify in writing the Administrative Agent of any changes in any
location where Books pertaining to the Rights to Payment of such Grantor are
kept.

5.14[Reserved].

5.15Maintenance of Records. Such Grantor will keep separate, accurate and
complete Books with respect to Collateral held by such Grantor, disclosing the
Administrative Agent’s security interest hereunder.

5.16Disposition of Collateral. Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any  of  the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by the Loan
Documents.

5.17Liens. Such Grantor will not create, incur, assume or suffer to exist any
Lien upon any of its property, whether now owned or hereafter acquired, except
Liens permitted under Section 7.3 of the Credit Agreement.

5.18Expenses. Such Grantor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral held by such
Grantor, to the extent the failure to pay any such expenses could reasonably be
expected to materially and adversely affect the value of the Collateral.

5.19Leased Premises; Collateral Held by Warehouseman, Bailee, Etc. Such Grantor
shall observe the covenant of the Borrower set forth at Section 6.12(d) of the
Credit Agreement, which covenant by its terms the Borrower is required to cause
each other Grantor to observe.

18

--------------------------------------------------------------------------------

 

5.20Chattel Paper. Such Grantor will give the Administrative Agent prompt, and
in any event not later than the Quarterly Reporting Date with respect to the
period in which acquired, notice if such
Grantor  at  any  time  holds  or  acquires  an  interest  in  any  Chattel  Paper  in  an  amount  greater
than $1,000,000, including any Electronic Chattel Paper, and shall comply, in
all respects, with the provisions of Section 5.1 hereof.

5.21Commercial Tort Claims. Such Grantor will give the Administrative Agent
prompt, and in any event not later than the Quarterly Reporting Date with
respect to the period in which acquired, notice if such Grantor shall at any
time hold or acquire any Commercial Tort Claim with a potential value in excess
of $2,500,000 and deliver a supplement to Schedule 8 hereto describing such
after-acquired Commercial Tort Claim.

5.22Letter-of-Credit Rights. Such Grantor will give the Administrative Agent
prompt notice, and in any event not later than the Quarterly Reporting Date with
respect to the period in which acquired, if such Grantor shall at any time hold
or acquire any Letter-of-Credit Rights with a potential value in excess of
$2,500,000.

5.23Shareholder Agreements and Other Agreements.

(a)Such Grantor shall comply with all of its obligations under any shareholders
agreement, operating agreement, partnership agreement, voting trust, proxy
agreement or other agreement or understanding (collectively, the “Pledged
Collateral Agreements”) to which it is a party and shall enforce all of its
rights thereunder, except, with respect to any such Pledged Collateral Agreement
relating to any Pledged Collateral issued by a Person other than a Subsidiary of
a Grantor, to the extent the failure to enforce any such rights could reasonably
be expected to materially and adversely affect the value of the Pledged
Collateral to which any such Pledged Collateral Agreement relates.

(b)Such Grantor agrees that no Pledged Stock (i) shall be dealt in or traded on
any securities exchange or in any securities market, (ii) shall constitute an
investment company security, or (iii) shall be held by such Grantor in a
Securities Account.

(c)Subject to the terms and conditions of
the  Credit  Agreement,  including  Sections 7.3 and 7.5 thereof, such Grantor
shall not vote to enable any amendment to, termination of, or waiver of
compliance with, or take any other action to amend, terminate, or waive
compliance with, any of the terms of any such Pledged Collateral Agreement,
certificate or articles of incorporation, bylaws or other organizational
documents in any way that materially and adversely affects the validity,
perfection or priority of the Administrative Agent’s security interest therein
or in the other Collateral or that otherwise materially impairs the interests of
the Secured Parties.

SECTION 6.REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1Certain Matters Relating to Receivables.

(a)The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the form received,
duly indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account over which the Administrative Agent has control, subject to
withdrawal by the Administrative Agent for the account of the Secured Parties
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor. At the Administrative
Agent’s request after the occurrence and during the continuance of an Event of
Default, each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

19

--------------------------------------------------------------------------------

 

(b)At the Administrative Agent’s request, during the existence of an Event of
Default, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including, without limitation, all original
orders, and invoices and shipping receipts.

6.2Communications with Obligors; Grantors Remain Liable.

(a)The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b)Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c)Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent nor any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3Investment Property.

(a)Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative  Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Collateral and all payments made in respect of
the Pledged Notes to the extent not prohibited by the Credit Agreement, and to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property of such Grantor; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken which, in the Administrative Agent’s reasonable discretion, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document. The Administrative Agent shall execute and deliver to each
Grantor, or cause to be executed and delivered to each Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to this Section
6.3(a).

(b)If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right (A) to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property (including the Pledged Collateral) of any or all of
the Grantors and make application thereof to the Secured Obligations in the
order set forth in Section 6.5, and (B) to exchange uncertificated Pledged
Collateral for certificated Pledged Collateral and to exchange certificated
Pledged Collateral for certificates of larger or smaller denominations, for any
purpose consistent with this Agreement (in each case to the extent such
exchanges are permitted under the applicable Pledged Collateral Agreements or
otherwise agreed upon by the Issuer of such Pledged Collateral), and (ii) any
and all of such Investment Property shall be registered in the name of the

20

--------------------------------------------------------------------------------

 

Administrative Agent or its nominee, and the Administrative Agent or its nominee
may  thereafter exercise (x) all voting, corporate and other rights pertaining
to such Investment Property at any meeting  of shareholders of the relevant
Issuer or Issuers or otherwise and (y) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of any
such Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of such Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c)Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Collateral or Pledged Notes pledged by such Grantor hereunder to (i) comply with
any instruction  received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Collateral or, as applicable, the Pledged Notes directly to the
Administrative Agent.

(d)If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account of any Grantor or instruct the bank at which any such Deposit Account is
maintained to pay the balance of any such Deposit Account to or for the benefit
of the Administrative Agent to be applied to the Obligations in accordance with
the terms of the Loan Documents and the Bank Services Agreements.

6.4Proceeds to be Turned over to Administrative Agent. In addition to the rights
of the Administrative Agent and the other Secured Parties specified in Section
6.1 with respect to payments of Receivables, if an Event of Default shall occur
and be continuing, all Proceeds received by any Grantor consisting of cash,
checks, Cash Equivalents and other near-cash items shall be held by such Grantor
in trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account over which it maintains
control, within the meaning of the UCC. All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor  in trust for
the Administrative Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

6.5Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.

6.6Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor

21

--------------------------------------------------------------------------------

 

or any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices  as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.   The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Administrative Agent’s
request made during the existence of an Event of Default, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, in accordance with the
provisions of Section 6.5, only after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as is contemplated by Section 8.3 of the Credit Agreement, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the UCC, but only to the extent of the surplus, if any, owing to any Grantor. To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by any of them of any rights hereunder, except
to the extent caused by the gross negligence or willful misconduct of the
Administrative Agent or such Secured Party or their respective agents. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

6.7Registration Rights.

(a)If the Administrative Agent shall determine to exercise its right to sell any
or all of the Pledged Stock pursuant to Section 6.6, and if in the opinion of
the Administrative Agent it is necessary or advisable to have the Pledged Stock,
or that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and (iii)
make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b)Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among
other  things, to acquire such securities for their own account for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Subject to its
compliance with state securities laws applicable to private sales.

22

--------------------------------------------------------------------------------

 

The Administrative Agent shall be under no obligation to delay a sale of any of
the Pledged Stock for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c)Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the covenants contained in this Section
6.7 will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

6.8Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, an irrevocable, non-exclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks, to use, operate under, license, or sublicense
any Intellectual Property now owned or hereafter acquired by the Grantors
(subject, in the case of any Trademark License, Copyright License or Patent
License, to the terms of any applicable license agreement).

6.9Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency, in each case until the Discharge of Obligations.

SECTION 7.THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a)Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in- fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement at any time after and during the continuance of an Event of
Default, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following upon the occurrence and during the continuance of an Event of Default:

(i)in the name of such Grantor or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

23

--------------------------------------------------------------------------------

 

(ii)pay or discharge taxes and Liens levied or placed on or  threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iii)execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(iv)(A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

(v)in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements (including any Intellectual Property Security
Agreements), instruments, documents and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s security interest
(held for the benefit of the Secured Parties) in such Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

(b)If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d)Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

24

--------------------------------------------------------------------------------

 

7.2Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

7.3Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

SECTION 8.MISCELLANEOUS

8.1Amendments in Writing. Except as expressly set forth herein, none of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 10.1 of the Credit
Agreement.

8.2Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor (other than the Borrower) shall be addressed to
such Guarantor at its notice address set forth on Schedule 1 (as the same may be
updated from time to time in accordance with the terms hereof).

8.3No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, and omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

25

--------------------------------------------------------------------------------

 

8.4Enforcement Expenses; Indemnification.

(a)Costs and Expenses. The Grantors shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Security Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated by the Credit Agreement shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Security Documents, including its rights under this Section.

(b)Indemnification by the Grantors. The Grantors shall indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by such Grantor arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Security Document or any agreement or instrument contemplated hereby or
thereby, the performance by the  parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by such
Grantor or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by such
Grantor or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Grantor or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Grantor shall assert, and each Grantor hereby waives, any
claim such Grantor may at any time have against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, any Bank Services Agreement, or any
agreement or instrument contemplated hereby or the transactions contemplated
hereby or thereby. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic  or other information transmission systems in connection with this
Agreement, any other Loan Document, any Bank Services Agreement, or the
transactions contemplated hereby or thereby.

(d)Taxes. The Grantors agree to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes (including any withholding taxes) which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(e)Collecting under Guarantees. To the extent not included in the foregoing and
for the avoidance of doubt, each Guarantor agrees to pay or reimburse the
Administrative Agent and each other Secured Party for all their respective
documented out-of-pocket costs and expenses incurred in collecting against such
Guarantor under the guaranty contained in Section 2 of this Agreement or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including the documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent and
of counsel to each other Secured Party.

26

--------------------------------------------------------------------------------

 

(f)Payments.  All amounts due under this Section 8.4 shall be payable promptly
after demand therefor.

(g)Survival.The agreements in this Section 8.4 shall survive the Discharge of
Obligations.

8.5Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each party hereto and shall inure to the benefit of each party
hereto (including the Administrative Agent on behalf of the Secured Parties) and
their respective successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent.

8.6Set Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party and any Affiliate thereof at any time and from time
to time after the occurrence and during the continuance of an Event of Default,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and Bank Services Agreements and
claims of every nature and description of the Administrative Agent or such
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent or such Secured Party may elect, whether or not the
Administrative Agent or any other Secured Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. The rights of the Administrative Agent and each other Secured Party
under this Section 8.6 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which the Administrative Agent or
such other Secured Party may have.

8.7Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by facsimile
and/or electronic mail), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

8.8Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10Integration. This Agreement, the other Loan Documents and the Bank Services
Agreements represent the entire agreement of the Grantors, the Administrative
Agent and the other Secured Parties with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any other Secured Party relative to
the subject matter hereof and thereof not expressly set forth or referred to
herein, in the other Loan Documents or in the Bank Services Agreements.

27

--------------------------------------------------------------------------------

 

8.11GOVERNING LAW; Submission to Jurisdiction; Jury Trial Waiver. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.     THE PROVISIONS OF SECTION 10.14 OF THE CREDIT
AGREEMENT REGARDING SUBMISSION TO JURISDICTION AND JURY TRIAL WAIVER SHALL BE
APPLICABLE TO THIS AGREEMENT AND ARE HEREBY INCORPORATED HEREIN BY REFERENCE,
MUTATIS MUTANDIS, AS IF SUCH PROVISIONS WERE FULLY SET FORTH HEREIN.

8.12Acknowledgements.  Each Grantor hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b)neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.13Additional Grantors. Each Material Domestic Subsidiary of the Borrower that
is required to become a party to this Agreement pursuant to Section 6.11 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto, and each Grantor shall cause such Subsidiary to so execute
and deliver such Assumption Agreement in accordance with the provisions of this
Agreement and the other Loan Documents.

8.14Releases.

(a)Upon the Discharge of Obligations, the Collateral shall be released from the
Liens in favor of the Administrative Agent and the other Secured Parties created
hereby, this Agreement shall terminate with respect to the Administrative Agent
and the other Secured Parties, and all obligations (other than those expressly
stated to survive such termination) of each Grantor to the Administrative  Agent
or any other Secured Party hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party. At the sole expense of
any Grantor following any such termination, the Administrative Agent shall
deliver such documents as such Grantor shall reasonably request to evidence such
termination.

(b)If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by Section 7 of the Credit Agreement
(other than to another Grantor), such Collateral shall be released from the
Liens in favor of the Administrative Agent and the other Secured Parties created
hereby, and the Administrative Agent, at the request and sole expense of such
Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral, as applicable. At the request and sole
expense of the Borrower, a Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
sold, transferred or otherwise disposed of to a Person other than a Grantor in a
transaction permitted by Section 7 of the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least five
Business Days, or such shorter period as the Administrative Agent may agree,
prior to the date of the proposed release, a written request for release
identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with terms and provisions of the Credit
Agreement and the other Loan Documents.

(remainder of page intentionally left blank; signature pages follow)

 

 

28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS:

 

EXTREME NETWORKS, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 

--------------------------------------------------------------------------------

 

Agreed and Acknowledged:

 

BANK OF MONTREAL,

as Administrative Agent

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantor

Notice Address

Extreme Networks, Inc.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

Issuer

Class of Capital Stock

Certificate No.

No. of Shares / Units

 

 

 

 

 

 

Pledged Notes:

 

Grantor

Issuer

Amount

 

 

 

 

Securities Accounts:

 

Grantor

Securities Intermediary

Account Number(s)

 

 

 

 

Commodity Accounts:

 

Grantor

Intermediary

Account Number(s)

 

 

 

 

Deposit Accounts:

 

Grantor

Depositary Bank

Account Number(s)

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4

LOCATION OF JURISDICTION OF ORGANIZATION,

CHIEF EXECUTIVE OFFICE AND LOCATION OF BOOKS

 

Grantor

Jurisdiction of Organization

Organizational Identification Number

Location of Chief Executive Office

Location of Books

Extreme Networks, Inc.

Delaware

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 5

LOCATIONS OF EQUIPMENT AND INVENTORY

 

Grantor

Address Location

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6

GUARANTEE AND COLLATERAL AGREEMENT

RIGHTS OF THE GRANTORS RELATING TO INTELLECTUAL PROPERTY

RIGHTS OF THE GRANTORS RELATING TO PATENTS

Issued Patents of Extreme Networks, Inc.:

 

Jurisdiction

Patent No.

Issue Date

Title

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Foreign Patents of Extreme Networks, Inc.:

 

Jurisdiction

Patent No.

Filing Date

Title

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

U.S. Patent Applications of Extreme Networks, Inc.:

 

Jurisdiction

Application No.

Filing Date

Title

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Foreign Patent Applications of Extreme Networks, Inc.:

 

Jurisdiction

Application No.

Filing Date

Title

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Patent Licenses Extreme Networks, Inc.:

NOTE: Do not schedule any Patent License of the Borrower that (a) constitutes a
non-exclusive outbound Patent License entered into by the Borrower in the
ordinary course of its business, (b) is an inbound Patent License of commercial
off-the-shelf software, (c) is an inbound Patent License of customized software
that is used by the Borrower in connection with the administrative aspects of
its business operations (and not in the products or services sold by the
Borrower to third-parties) or (d) is an inbound Patent License used by the
Borrower in any products or services provided by the Borrower to third-parties
and for which the Borrower pays less than $10,000 in annual license fees.

 

 

 

--------------------------------------------------------------------------------

 

RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS

Registered Trademarks of Extreme Networks, Inc.

 

Jurisdiction

Registration No.

Registration Date

Registered Owner

Mark

 

 

 

 

 

 

Pending Trademark Applications of Extreme Networks, Inc.:

 

Jurisdiction

Application No.

Filing Date

Applicant

Mark

 

 

 

 

 

 

Trademark Licenses of Extreme Networks, Inc.:

NOTE: Do not schedule any Trademark License of the Borrower that (a) constitutes
a non-exclusive outbound Trademark License entered into by the Borrower in the
ordinary course of its business, (b) is an inbound Trademark License of
commercial off-the-shelf software, (c) is an inbound Trademark License  of
customized software that is used by the Borrower in connection with the
administrative aspects of its business operations (and not in the products or
services sold by the Borrower to third-parties) or (d) is an inbound Trademark
License used by the Borrower in any products or services provided by the
Borrower to third-parties and for which the Borrower pays less than $10,000 in
annual license fees.

 

 

 

--------------------------------------------------------------------------------

 

RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS

Registered Copyrights of Extreme Networks, Inc.:

 

Copyright

Registration Number

Registration Date

 

 

 

 

Pending Copyright Applications of Extreme Networks, Inc.:

Copyright Licenses of Extreme Networks, Inc.:

NOTE: Do not schedule any Copyright License of the Borrower that (a) constitutes
a non-exclusive outbound Copyright License entered into by the Borrower in the
ordinary course of its business, (b) is an inbound Copyright License of
commercial off-the-shelf software, (c) is an inbound Copyright License of
customized software that is used by the Borrower in connection with the
administrative aspects of its business operations (and not in the products or
services sold by the Borrower to third-parties) or (d) is an inbound Copyright
License used by the Borrower in any products or services provided by the
Borrower to third-parties and for which the Borrower pays less than $10,000 in
annual license fees.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7

LETTER OF CREDIT RIGHTS

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 8

COMMERCIAL TORT CLAIMS

 

 

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of [                   ], is executed and
delivered by [                                                    ] (the
“Additional Grantor”), in favor of BANK OF MONTREAL, as administrative agent for
the Secured Parties (in such capacity, the “Administrative Agent”). All
capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Guarantee and Collateral Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, EXTREME NETWORKS, INC., a Delaware corporation (the “Borrower”), is
party to that certain Credit Agreement, dated as of May 1, 2018 (as amended,
amended and restated, supplemented, restructured or otherwise modified, renewed
or replaced from time to time, the “Credit Agreement”), among the Borrower, the
Administrative Agent and the banks and other financial institutions or entities
from time to time party thereto as lenders (the “Lenders”);

WHEREAS, in connection with the Credit Agreement, the Borrower has entered into
that certain Guarantee and Collateral Agreement, dated as of May 1, 2018, in
favor of the Administrative Agent for the benefit of the Secured Parties defined
therein (the “Guarantee and Collateral Agreement”);

WHEREAS, the Borrower is required, pursuant to Section 6.11 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Secured Parties) the Liens and security interests
therein specified and provide its guarantee of the Obligations as therein
contemplated; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1.Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.13 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, (b) hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (c) hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Secured Obligations, a security
interest in all of the Additional Grantor’s right, title and interest in any and
to all Collateral of the Additional Grantor, in each case whether now owned or
hereafter acquired or in which the Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located. The information set
forth in Schedule 1 hereto is hereby added to the information set forth in the
Schedules to the Guarantee and Collateral Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement (x) that is
qualified by materiality is true and correct, and (y) that is not qualified by
materiality, is true and correct in all material respects, in each case, on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date (except to the extent any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty was true and correct in all material respects as of such earlier
date).

 

--------------------------------------------------------------------------------

 

2.Financing Statements. Pursuant to any applicable law, the Additional Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to time any financing statements and other
filing or recording documents or instruments with respect to the Collateral and
the Additional Grantor shall execute and deliver to the Administrative Agent and
the Additional Grantor hereby authorizes the Administrative Agent (and its
counsel and its agents) to file (with or without the signature of the Additional
Grantor) at any time and from time to time, all amendments to financing
statements, continuation financing statements, termination statements,
assignments, fixture filings, affidavits, reports notices and all other
documents and instruments, in such form and in such offices as the
Administrative Agent or the Required Lenders determine appropriate to perfect
and continue perfected, maintain the priority of or provide notice of the
Administrative Agent’s security interest in the Collateral under and to
accomplish the purposes of this Agreement. Any such financing statements may
describe the collateral covered thereby using descriptions such as “all personal
property” or “all assets”, in each case “whether now owned or hereafter
acquired”, words of similar import or any other description the Administrative
Agent, in its sole discretion, so chooses in any such financing statements. The
Additional Grantor hereby ratifies and authorizes the filing by the
Administrative Agent (and its counsel and its agents) of any financing statement
with respect to the Collateral made prior to the date hereof.

3.Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTION 10.14 OF THE CREDIT AGREEMENT REGARDING SUBMISSION TO
JURISDICTION AND JURY TRIAL WAIVER SHALL BE APPLICABLE TO THIS AGREEMENT AND ARE
HEREBY INCORPORATED HEREIN, MUTATIS MUTANDIS, AS IF SET FORTH HEREIN IN FULL.

4.Loan Document. This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX 2 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

PLEDGE SUPPLEMENT

To:Bank of Montreal, as Administrative Agent

Re:Guarantee and Collateral Agreement referenced below

Date:                                                     

Ladies and Gentlemen:

This Pledge Supplement (this “Pledge Supplement”)
is  made  and  delivered  pursuant  to  Section 3.3(f) of that certain Guarantee
and Collateral Agreement, dated as of May 1, 2018 (as amended, modified, renewed
or extended from time to time, the “Guarantee and Collateral Agreement”), among
each Grantor party thereto (each a “Grantor” and collectively, the “Grantors”),
and Bank of Montreal (in its capacity as administrative agent for the Secured
Parties defined therein, the “Administrative Agent”). All capitalized terms used
in this Pledge Supplement and not otherwise defined herein shall have the
meanings assigned to them in either the Guarantee and Collateral Agreement or
the Credit Agreement (as defined in the Guarantee and Collateral Agreement), as
the context may require.

The undersigned,                                 [insertname of Grantor], a
                                        [corporation, partnership, limited
liability company, etc.], confirms and agrees that all Pledged Collateral of the
undersigned, including the property described on the supplemental schedule
attached hereto, is part of the Pledged Collateral and shall secure all Secured
Obligations.

Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.

This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.

THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION 10.14 OF THE CREDIT
AGREEMENT REGARDING SUBMISSION TO JURISDICTION AND JURY TRIAL WAIVER SHALL BE
APPLICABLE TO THIS AGREEMENT AND ARE HEREBY INCORPORATED HEREIN, MUTATIS
MUTANDIS, AS IF SET FORTH HEREIN IN FULL.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.

 

[NAME OF APPLICABLE GRANTOR]

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 2

 

--------------------------------------------------------------------------------

 

SUPPLEMENT TO ANNEX 2

TO THE GUARANTY AND COLLATERAL AGREEMENT

 

Name of Subsidiary

Number of Units/Shares Owned

Certificate(s) Numbers

Date Issued

Class or Type of Units or Shares

Percentage of Subsidiary’s Total Equity Interests Owned

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

EXTREME NETWORKS, INC.

Date:                       , 20       

This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Credit Agreement, dated as of [ ], 2018, by and among EXTREME NETWORKS,
INC., a  Delaware  corporation (the “Borrower”), the Lenders party thereto, and
BANK OF MONTREAL, as Administrative Agent (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies to the Administrative Agent, in his/her capacity as
an officer of the Borrower, and not in any personal capacity, as follows:

I have reviewed and am familiar with the contents of this Compliance
Certificate.

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period [covered by the financial statements attached
hereto as Attachment 1 (the “Financial Statements”)][specified in the applicable
financial covenant calculations set out in Attachment 3 hereof]. Except as set
forth on Attachment 2, such review did not disclose the existence during or at
the end of the accounting period covered by [the Financial Statements][the
applicable financial covenant calculations set out in Attachment 3 hereof], and
I have no knowledge of the existence as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or an Event
of Default.

Attached hereto as Attachment 3 are computations showing compliance by the
Borrower with the financial covenants set forth in Sections 7.1(a) and (b) of
the Credit Agreement.

[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
is attached hereto as Attachment 4.]

[To the extent not previously disclosed to the Administrative Agent, a list of
any Intellectual Property issued to or acquired by any Loan Party since the date
of the most recent report delivered and otherwise required by the terms of the
Credit Agreement or the Guarantee and Collateral Agreement, as applicable, is
being delivered herewith as Attachment 5.]

[To the extent not previously disclosed to the Administrative Agent, a
description of each event, condition or circumstance during the last [fiscal
quarter][fiscal year] requiring a mandatory prepayment under Section 2.10(c) of
the Credit Agreement is attached hereto as Attachment 6.]

[To the extent not previously disclosed to the Administrative Agent, a
description of, and in the case of Commercial Tort Claims, a supplement to
Schedule 8 of the Guarantee and Collateral Agreement, each newly held or
acquired (i) Chattel Paper (as defined in the Guarantee and Collateral
Agreement) in  an amount greater than $1,000,000, (ii) Commercial Tort Claims
(as defined in the Guarantee and Collateral Agreement) with a potential value in
excess of $2,500,000 and (iii) Letter-of-Credit Rights (as defined in the
Guarantee and Collateral Agreement) with a potential value in excess of
$2,500,000 is attached hereto as Attachment 7.]

[Remainder of page intentionally left blank; signature page follows]

EXHIBIT B

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

EXTREME NETWORKS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT B

--------------------------------------------------------------------------------

 

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

EXHIBIT B

--------------------------------------------------------------------------------

 

Attachment 2 to Compliance Certificate

Except as set forth below, (i) no Default or Event of Default exists on the date
of the Compliance Certificate to which this Attachment is attached (the
“Compliance Certificate”), and (ii) no Default or Event of Default has occurred
during or at the end of the accounting period [covered by the Financial
Statements][specified in the applicable financial covenant calculations set out
in Attachment 3 to the Compliance Certificate]. [If a Default or Event of
Default exists or has so occurred, the following describes the nature of the
Default or Event of Default in reasonable detail and the steps, if any, being
taken or contemplated by the Borrower to be taken on account thereof.]

EXHIBIT B

--------------------------------------------------------------------------------

 

Attachment 3

to Compliance Certificate

Preliminary Note to Compliance Certificate Calculations

The information described in this Attachment 3 is as   of [_ ], [ ] (the
“Statement Date”), and, as applicable, pertains to the Subject Period defined
below in respect of each Section of this Attachment 3.

The “Subject Period” specified in this certificate, and the amount of each of
the financial performance measures specified in this certificate, shall be
calculated as follows for purposes of testing the Borrower’s compliance with
Section 7.1 as of the Statement Date: each such financial performance measure
shall mean an amount equal to the amount of such financial performance measure
for the four fiscal quarter period then ended.

I.

Section 7.1(a) — Minimum Consolidated Fixed Charge Coverage Ratio

 

 

A.

Consolidated EBITDA for the Subject Period1:

 

 

 

 

 

1.

Consolidated Net Income for the Subject Period:

 

$

 

 

 

2.

Total interest expense (including that portion of any Capital Lease Obligations
that is treated as interest in accordance with GAAP) of the Borrower and its
consolidated Subsidiaries for the Subject Period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP):
2

 

 

 

 

 

 

 

$

 

 

 

3.

Provisions for taxes based on income for the Subject Period:3

 

$

 

 

 

4.

Total depreciation expense for the Subject Period:4

 

$

 

 

 

5.

Total amortization expense for the Subject Period:5

 

$

 

 

 

6.

Fees and out-of-pocket transaction costs and expenses incurred during the
Subject Period by the Loan Parties in connection with the Credit Agreement and
the other Loan Documents, provided that the aggregate amount of all such fees,
costs and expenses shall not exceed $2,000,000 in any four-quarter period for
purposes of this line I.A.6:6

 

 

 

 

 

 

 

$

 

 

 

7.

Fees and out-of-pocket transaction costs and expenses incurred during the
Subject Period by the Loan Parties in connection with Permitted Acquisitions
(whether or not consummated), provided that the aggregate amount of all such
fees, costs and expenses considered for purposes of this line I.A.7 shall not
exceed $2,250,000 with respect to any such particular Permitted Acquisition:7

 

$

 

 

1

Note that Consolidated EBITDA for any period shall be determined on a Pro Forma
Basis to give effect to any Permitted Acquisitions or any Disposition of any
business or assets consummated during such period, in each case  as if such
transaction occurred on the first day of such period.

2

To the extent deducted (and not added back) in determining Consolidated Net
Income

3

To the extent deducted (and not added back) in determining Consolidated Net
Income

4

To the extent deducted (and not added back) in determining Consolidated Net
Income

5

To the extent deducted (and not added back) in determining Consolidated Net
Income

6

To the extent deducted (and not added back) in determining Consolidated Net
Income

EXHIBIT B

--------------------------------------------------------------------------------

 

 

 

 

8.

Without duplication, other cash items reducing Consolidated Net Income and other
items, in each case approved by the Administrative Agent and the Required
Lenders in writing as an ‘add back’ to Consolidated Net Income, during the
Subject Period:8

 

$

 

 

 

9.

Without duplication, other non-cash items (for the avoidance of doubt this shall
include share based payments and write-offs of prior unamortized loan fees and
expenses) reducing Consolidated Net Income during the Subject Period (excluding
any such non cash item to the extent that it represents an accrual or reserve
for potential cash items in any future period or amortization of a prepaid cash
item that was paid in a prior Period):9

 

 

 

 

 

 

 

$

 

 

 

10.

Acquisition, integration and restructuring costs associated with the Asset
Acquisition, the Arrowhead Asset Acquisition and/or the Blue Angel Asset
Acquisition and actually expensed by the Borrower during any fiscal quarter of
the Borrower ending on or prior to September 30, 2018; provided that (A) not
more than an aggregate amount of $15,000,000 of such acquisition, integration
and restructuring costs may be added back to Consolidated Net Income pursuant to
this line I.A.10 during the term of the Credit Agreement, and (B) any such costs
actually expensed and added-back to Consolidated Net Income pursuant to this
line I.A.10 must be identifiable and verifiable to the reasonable satisfaction
of the Administrative Agent:10

 

$

 

 

 

11.

Non-recurring charges, expenses or losses during the Subject Period; provided
that the aggregate add-backs pursuant to this line I.A.11 and line I.A.12 below
shall not exceed 10% of Consolidated EBITDA for such period (calculated prior to
giving effect to any such add-backs):11

 

$

 

 

 

12.

Expected cost savings for the Subject Period related to restructuring
initiatives which are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions with respect to
which substantial steps have been taken, will be taken, or are expected to be
taken; provided that (x) a duly completed certificate signed by a Responsible
Officer of the Borrower shall be delivered to the Administrative Agent together
with this Compliance Certificate, certifying that such cost savings are (i)
reasonably supportable and quantifiable in the good faith judgment of the
Borrower, and (ii) reasonably anticipated to be realized within 12 months after
the consummation of such initiative, (y) no cost savings shall be added pursuant
to this line A.I.12 to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period and (z) the aggregate add-backs pursuant to line
A.I.11 and this line A.I.12 shall not exceed 10% of Consolidated EBITDA for such
period (calculated prior to giving effect to any such add-backs):

 

$

 

 

7

To the extent deducted (and not added back) in determining Consolidated Net
Income

8

To the extent deducted (and not added back) in determining Consolidated Net
Income

9

To the extent deducted (and not added back) in determining Consolidated Net
Income

10

To the extent deducted (and not added back) in determining Consolidated Net
Income

11

To the extent deducted (and not added back) in determining Consolidated Net
Income

EXHIBIT B

--------------------------------------------------------------------------------

 

 

 

 

13.

Other non cash items increasing Consolidated Net Income for the Subject Period
(excluding any such non cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period):

 

$

 

 

 

14.

Interest income for the Subject Period:

 

$

 

 

 

15.

Consolidated EBITDA for the Subject Period (Lines I.A.1 plus I.A.2 plus I.A.3
plus I.A.4 plus I.A.5 plus I.A.6 plus I.A.7 plus I.A.8 plus I.A.9 plus I.A.10
plus I.A.11 plus I.A.12 minus (I.A.13 plus I.A.14):12

 

$

 

 

B.

Portion of taxes based on income actually paid by the Borrower and its
Subsidiaries in cash (net of any cash refunds received) during the Subject

Period:

 

$

 

 

C.

Consolidated Capital Expenditures for the Subject Period (excluding the
principal amount funded with Indebtedness) incurred in connection with such
expenditures:

 

$

 

 

D.

Consolidated Fixed Charges for the Subject Period:

 

 

 

 

 

1.

Consolidated Interest Expense for the Subject Period:

 

$

 

 

 

2.

Scheduled payments made during the Subject Period on account of principal of
Indebtedness of the Borrower and its consolidated Subsidiaries (including
scheduled principal payments in respect of the Term Loans but excluding (i)
principal payments in respect of the Revolving Loans (except to the extent there
is an equivalent permanent reduction in Revolving Commitments) and (ii) the
aggregate amount of Blue Angel Deferred Payments made during such period):

 

$

 

 

 

3.

Amount equal to the aggregate amount of scheduled Blue Angel Deferred Payments
made during the Subject Period:

 

$

 

 

 

4.

Consolidated Fixed Charges for the Subject Period (Lines I.D.1 plus I.D.2 plus
I.D.3) (without duplication):

 

$

 

 

E.

Consolidated Fixed Charge Coverage Ratio for the Subject Period (ratio of Lines
(I.A.15 minus I.B minus I.C.) to I.D.4):

 

 

           to 1.00

 

 

Minimum required (from Section 7.1(a) of the Credit Agreement):

Covenant compliance:            Yes ☐         No    ☐

 

 

1.25 to 1.00

 

12

Notwithstanding anything to the contrary set forth herein or in the Credit
Agreement, (a) Consolidated EBITDA for the fiscal quarter of the Borrower ended
March 31, 2017 shall be deemed to be $9,600,000 for all purposes hereunder and
under the Credit Agreement, (b) Consolidated EBITDA for the fiscal quarter of
the Borrower ended June 30, 2017 shall be deemed to be $41,600,000 for all
purposes hereunder and under the Credit Agreement, (c) Consolidated  EBITDA
for  the fiscal quarter  of the Borrower  ended  September  30, 2017  shall be
deemed  to   be $38,000,000 for all purposes hereunder and under the Credit
Agreement, and (4) Consolidated EBITDA for the fiscal quarter of the Borrower
ended December 31, 2017 shall be deemed to be $31,700,000 for all purposes
hereunder and under the Credit Agreement.

EXHIBIT B

--------------------------------------------------------------------------------

 

II.

Section 7.1(b) — Maximum Consolidated Leverage Ratio

 

 

A.

The aggregate principal amount of all Indebtedness of the Borrower and its
consolidated Subsidiaries as of the Statement Date, determined on a consolidated
basis in accordance with GAAP, but (i) excluding any liabilities referred to in
clauses (f) and (g) of the definition of “Indebtedness” and (ii) excluding
obligations under any Swap Agreement unless such obligations are payment
obligations that relate to a Swap Agreement that has terminated:

 

$

 

 

B.

Consolidated EBITDA for the Subject Period (Line I.A.15):

 

$

 

 

C.

Consolidated Leverage Ratio (ratio of Line II.A to II.B):

 

 

           to 1.00

 

 

Maximum permitted for purposes of Section 7.1(b) of the Credit Agreement (see
table from Section 7.1(b) of the Credit Agreement appearing below):

 

 

           to 1.00

 

Fiscal Quarter Ending

Maximum Ratio Permitted

 

 

March 31, 2018 through

September 30, 2019

3.00 to 1.00

 

 

December 31, 2019 through

March 31, 2021

2.75 to 1.00

 

 

June 30, 2021 and each fiscal

quarter thereafter

2.50 to 1.00

Covenant compliance:            Yes ☐         No    ☐

 

 

EXHIBIT B

--------------------------------------------------------------------------------

 

Attachment 4

to Compliance Certificate

A description of any change in the jurisdiction of any Loan Party appears below:

EXHIBIT B

--------------------------------------------------------------------------------

 

Attachment 5

to Compliance Certificate

To the extent not previously disclosed to the Administrative Agent, appearing
below is a list of the Intellectual Property issued to or acquired by any Loan
Party since the date of the most recent Compliance Certificate delivered
pursuant to Section 6.2(b)(B) of the Credit Agreement.

 

 

EXHIBIT B

--------------------------------------------------------------------------------

 

Attachment 6

to Compliance Certificate

To the extent not previously disclosed to the Administrative Agent, a
description of each event, condition or circumstance during the last [fiscal
quarter][fiscal year] requiring a mandatory prepayment under Section 2.10(c) of
the Credit Agreement appears below.

EXHIBIT B

--------------------------------------------------------------------------------

 

Attachment 7

to Compliance Certificate

To the extent not previously disclosed to the Administrative Agent, a
description of, and in the case of Commercial Tort Claims, a supplement to
Schedule 8 of the Guarantee and Collateral Agreement, each newly held or
acquired (i) Chattel Paper (as defined in the Guarantee and Collateral
Agreement) in an amount greater than $1,000,000, (ii) Commercial Tort Claims (as
defined in the Guarantee and Collateral Agreement) with a potential value in
excess of $2,500,000 and (iii) Letter-of-Credit Rights (as defined in the
Guarantee and Collateral Agreement) with a potential value in excess of
$2,500,000 appears below and or is attached hereto.

 

 

EXHIBIT B

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE

[NAME OF APPLICABLE LOAN PARTY]

This Certificate is delivered pursuant to Section 5.1(c) of that certain Credit
Agreement, dated as of [      ], 2018, by and among EXTREME NETWORKS, INC., a
Delaware corporation (the “Borrower”), the Lenders party thereto, and BANK OF
MONTREAL, as Administrative Agent (as amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. The undersigned Secretary of [the
Borrower][insert  the  name  of  the  certifying  Loan  Party, a [             ]
[corporation][limited  liability company][limited partnership], the “Certifying
Loan Party”)], solely in [her][his] capacity as the Secretary of
[                   ],   and   not   in   [her][his]   individual   capacity,  
hereby certifies to the Administrative Agent as follows:

1.I am the duly elected and qualified Secretary of [the Borrower][the Certifying
Loan Party].

2.Attached hereto as Annex 1 is a true and complete copy of the resolutions duly
adopted by the [Board of Directors][sole member][manager][general partner] of
[the Borrower][the Certifying Loan Party] authorizing [the Borrower][the
Certifying Loan Party] to enter into and perform the Loan Documents to which it
is party and such resolutions have not in any way been amended, modified,
revoked or rescinded, and have been in full force and effect since their
adoption up to and including the date hereof and are now in full force and
effect].

3.Attached hereto as Annex 2 is a true and complete copy of the [by-
laws][operating agreement][limited partnership agreement] of [the Borrower][the
Certifying Loan Party], and all amendments and modifications thereto, as in
effect on the date hereof. Such [by- laws][operating agreement][limited
partnership agreement] [have][has] not been further amended, rescinded, modified
or restated in any respect as of the date hereof. [There are no other agreements
(whether referred to as a limited liability company agreement, operating
agreement or otherwise), written, oral or implied, of the member or members of
the Certifying Loan Party as to the affairs of such Certifying Loan Party and
the conduct of its business other than as set forth in Annex 2].

4.Attached hereto as Annex 3 is a true and complete copy of the
[Certificate][Articles] of [Incorporation][Formation][Organization] of [the
Borrower][the Certifying Loan Party], and all amendments thereto, as in effect
on the date hereof and certified by the Governmental Authority of the
jurisdiction in which such Loan Party is organized; and no amendment, rescission
or modification thereto has been made or is pending except as set forth in Annex
3.

5.Attached hereto as Annex 4 is a true and correct list of the Persons that are
now duly elected and qualified officers of [the Borrower][the Certifying Loan
Party] holding the offices indicated next to their respective names, and the
signatures appearing opposite their respective names are the true and genuine
signatures of such officers, and each of such officers, acting alone, is duly
authorized to execute and deliver on behalf of [the Borrower] [the Certifying
Loan Party] each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by [the Borrower] [the Certifying
Loan Party] pursuant to the Loan Documents to which it is a party.

6.Attached hereto as Annex 5 is a good standing certificate for the [Borrower]
[Certifying Loan Party] certified as of a recent date by the appropriate
Governmental Authority of the jurisdiction of its organization.

EXHIBIT C

--------------------------------------------------------------------------------

 

7.Attached hereto as Annex 6 are certificates of foreign qualification as a
foreign corporation in respect of the [Borrower] [Certifying Loan Party] issued
by each jurisdiction in which the failure of the [Borrower] [Certifying Loan
Party] to be so qualified could reasonably be expected to result in a Material
Adverse Effect.

[Signature page follows]

EXHIBIT C

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth below.

 

By:

 

 

Name:

 

 

Title:

 

Secretary

 

I, [                       ],  in  my  capacity  as   the
[                       ]  of [the Borrower][the Certifying Loan Party], do
hereby certify in the name and on behalf of [the Borrower][the
Certifying  Loan  Party] that
[                       ]  is  the  duly  elected  and  qualified  Secretary  of
[the Borrower][the Certifying Loan Party] and that the signature appearing above
is [her][his] genuine signature.

 

Date: [                       ]

By:

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT C

--------------------------------------------------------------------------------

 

ANNEX 1

RESOLUTIONS

EXHIBIT C

--------------------------------------------------------------------------------

 

ANNEX 2

[BYLAWS][OPERATING AGREEMENT][LIMITED PARTNERSHIP AGREEMENT]

EXHIBIT C

--------------------------------------------------------------------------------

 

ANNEX 3

[CERTIFICATE][ARTICLES] OF [INCORPORATION][ORGANIZATION][FORMATION]

EXHIBIT C

--------------------------------------------------------------------------------

 

ANNEX 4

INCUMBENCY

[insert name of applicable Loan Party]

 

Name

Office

Signature

 

 

 

[                           ]

[                           ]

                                   

[                           ]

[                           ]

                                   

[                           ]

[                           ]

                                   

[                           ]

[                           ]

                                   

EXHIBIT C

--------------------------------------------------------------------------------

 

ANNEX 5

GOOD STANDING CERTIFICATE

EXHIBIT C

--------------------------------------------------------------------------------

 

ANNEX 6

FOREIGN QUALIFICATION CERTIFICATES

 

 

 

EXHIBIT C

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF CLOSING DATE SOLVENCY CERTIFICATE

EXTREME NETWORKS, INC.

Date:  [         ], 2018

To the Administrative Agent,

and each of the Lenders party

to the Credit Agreement referred to below:

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to Section
5.1(l) of that certain Credit Agreement, of even date herewith, by and among
EXTREME NETWORKS, INC., a Delaware corporation (the “Borrower”), the Lenders
party thereto, and BANK OF MONTREAL, as Administrative Agent (as amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. The undersigned Chief Financial Officer
of each Loan Party, in such capacity only and not in her/his individual
capacity, does hereby certify to the Administrative Agent and each of the
Lenders, on behalf of each Loan Party as of the date hereof, that:

1.For purposes of this Certificate, the terms below shall have the following
definitions:

 

(a)

“Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the applicable Loan Party would change hands between a willing
buyer and a willing seller, within a commercially reasonable period of time,
each having reasonable knowledge of the relevant facts, with neither being under
any compulsion to act.

 

(b)

“Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the applicable Loan Party are sold
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises.

 

(c)

“Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the applicable Loan Party as of the date
hereof after giving effect to the Loans to be made by the Lenders on the Closing
Date and the consummation of the other Transactions, determined in accordance
with GAAP consistently applied.

EXHIBIT D

--------------------------------------------------------------------------------

 

 

(d)

“Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent or unliquidated liabilities of the applicable Loan Party
after giving effect to the Loans to be made by the Lenders on the Closing Date
and the consummation of the other Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of such Loan Party.

 

(e)

“will be able to pay its or their Stated Liabilities and Identified Contingent
Liabilities as they mature or otherwise become payable”

For the period from the date hereof through each of (i) the
Revolving  Termination Date, (ii) the Term Loan Maturity Date and (iii) the
Letter of Credit Maturity Date (and after giving effect to the Loans to be made
by the Lenders on the Closing Date and the consummation of the other
Transactions), the applicable Loan Party will have sufficient assets and cash
flow to pay its Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or otherwise become due and payable.

 

(f)

“does not have Unreasonably Small Capital”

For the period from the date hereof through each of  (i) the Revolving
Termination Date, (ii) the Term Loan Maturity Date and (iii) the Letter of
Credit Maturity Date, the applicable Loan Party, after giving effect to the
Loans to be made by the Lenders on the Closing Date and the consummation of the
other Transactions and all Indebtedness (including Indebtedness incurred under
the Credit Agreement) being incurred or assumed and Liens created by the Loan
Parties in connection therewith, is a going concern and has sufficient capital
to conduct any business in which it is or is about to become engaged and to
remain  a going concern.

2.For purposes of this Certificate, the undersigned has, or officers of the Loan
Parties under the direction and supervision of the undersigned have, performed
the following procedures as of and for the periods set forth below:

 

(a)

Reviewed the Pro Forma Financial Model referred to in Section 5.1(o) of the
Credit Agreement.

 

(b)

Made inquiries of certain officials of the Loan Parties who have responsibility
for financial and accounting matters regarding (i) the existence and amount of
Identified Contingent Liabilities associated with the business of the Loan
Parties and (ii) whether the Pro Forma Financial Statements were prepared in
conformity with GAAP applied on a basis consistent with that of the Borrower’s
audited financial statements as of June 30, 2017.

 

(c)

Reviewed, to the satisfaction of the undersigned, each of the Loan Documents
referred to in the Credit Agreement and the respective Schedules and Exhibits
thereto.

EXHIBIT D

--------------------------------------------------------------------------------

 

 

(d)

With respect to Identified Contingent Liabilities:

 

1.

inquired of certain officials of the Loan Parties who have responsibility for
legal, financial and accounting matters as to the existence and estimated
liability with respect to all contingent liabilities associated with the
business of the Loan Parties; and

 

2.

confirmed with officers of the Loan Parties that, to the best of such officers’
knowledge, (i) all appropriate items were included in Stated Liabilities or
Identified Contingent Liabilities and (ii) the amounts relating thereto were the
maximum estimated amount of liabilities reasonably likely to result therefrom as
of the date hereof.

 

(e)

Made inquiries of certain officers of the Loan Parties who have responsibility
for financial reporting and accounting matters regarding whether they were aware
of any events or conditions that, as of the date hereof, would cause any Loan
Party, after giving effect to the Loans to be made by the Lenders on the Closing
Date and the consummation of the other Transactions, to (i) have assets with a
Fair Value that is less than the sum of its Stated Liabilities and Identified
Contingent Liabilities; (ii) have assets with a Present Fair Salable Value that
is less than the amount that will be required to pay its Stated Liabilities and
Identified Contingent Liabilities as they become absolute and matured; (iii)
have Unreasonably Small Capital; or (iv) not be able to pay its or their
respective Stated Liabilities and Identified Contingent Liabilities as they
mature or  otherwise become payable.

 

(f)

Prepared the projections relating to the Loan Parties, which have been
previously delivered to the Administrative Agent and the Lenders, based on good
faith estimates and assumptions, and have re-examined such projections on the
date hereof and considered the effect thereon of any changes since the date of
the preparation thereof on the results projected therein. After such review, the
undersigned hereby certifies that in his opinion such projections are reasonable
and attainable (it being recognized by the Lenders that such projections of
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results contained therein) and such projections support the conclusions
contained in paragraph 3 below.

3.Based on and subject to the foregoing, the undersigned Chief Financial Officer
of each Loan Party hereby certifies on behalf of each of the Loan Parties that,
on and as of the date hereof and after giving effect to the Loans to be made by
the Lenders on the Closing Date and the consummation of the other Transactions,
and the application of the proceeds thereof, it is my opinion that (i)(A) the
Fair Value of the assets of the Borrower exceed the aggregate amount of the
Borrower’s Stated Liabilities and Identified Contingent Liabilities, and (B) the
Fair Value of the assets of the Loan Parties, taken as a whole, exceed the
aggregate amount of such Loan Parties’ Stated Liabilities and Identified
Contingent Liabilities; (ii)(A) the Present Fair Salable Value of the assets of
the Borrower will be greater than the amount that will be required to pay each
the Borrower’s Stated Liabilities and Identified Contingent Liabilities as they
become absolute and matured, and (B) the Present Fair Salable Value of the
assets of the Loan Parties, taken as a whole, will be greater than the amount
that will be required to pay such Loan Parties’ Stated Liabilities and
Identified Contingent Liabilities as they become absolute and matured; (iii)(A)
the Borrower does not have Unreasonably Small Capital, and (B) the Loan Parties,
taken as a whole, do not have Unreasonably Small Capital; and (iv)(A) the
Borrower intends to and believes that it will be able to pay its Stated
Liabilities and Identified Contingent Liabilities as they mature or otherwise
become payable and (B) the Loan Parties, taken as a whole, intend to and believe
that they will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature or otherwise become payable.

EXHIBIT D

--------------------------------------------------------------------------------

 

4.The Borrower does not intend, in receiving the Loans to be made on the Closing
Date and consummating the other Transactions and the other transactions
contemplated by the Loan Documents, to delay, hinder, or defraud either present
or future creditors.

(Signature page follows)

 

 

EXHIBIT D

--------------------------------------------------------------------------------

 

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.

 

By:

 

 

Name:

 

 

 

as Chief Financial Officer of each Loan Party

 

 

EXHIBIT D

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

EXTREME NETWORKS, INC.

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented,
restructured or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

 

 

[for Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

 

 

 

3.

Borrower:

 

EXTREME NETWORKS, INC., a Delaware corporation

 

 

 

 

4.

Administrative Agent:

 

BANK OF MONTREAL

 

 

 

 

5.

Credit Agreement:

 

Credit Agreement, dated as of [    ], 2018, by and among EXTREME NETWORKS, INC.,
a Delaware corporation, as the Borrower, the Lenders party thereto, and BANK OF
MONTREAL,

as Administrative Agent

 

 

 

 

6.

Assigned Interest[s]:

 

 

 

EXHIBIT E

--------------------------------------------------------------------------------

 

 

Assignor

Assignee

Facility Assigned1

Aggregate Amount of Commitment / Loans for all Lenders2

Amount of Commitment / Loans Assigned3

Percentage Assigned of Commitment / Loans4

CUSIP

Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

[7. Trade Date:                                               ]5

Assignment Effective   Date:                 ,       20
       [TO    BE    INSERTED    BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE
THE ASSIGNMENT EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment Agreement (e.g.
“Revolving Facility”, “Term Facility”, etc.)

2

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date.

3

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Effective Date.

4

Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

5

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to

be determined as of the Trade Date.

 

 

 

EXHIBIT E

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR1

[NAME OF ASSIGNOR]

 

By:

 

 

 

 

Name:

 

 

Title:

 

ASSIGNEE2

[NAME OF ASSIGNEE]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Add additional signature blocks as needed.

2

Add additional signature blocks as needed.

EXHIBIT E

--------------------------------------------------------------------------------

 

Consented to and Accepted:

BANK OF MONTREAL,

as Administrative Agent

 

By

 

 

 

 

Name:

 

 

Title:

 

By

 

 

 

 

Name:

 

 

Title:

 

[Consented to:]3

[NAME OF RELEVANT PARTY]

 

By

 

 

 

 

Name:

 

 

Title:

 

[NAME OF RELEVANT PARTY]

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

3

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.

EXHIBIT E

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it
is  the  legal and  beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b)assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution,  legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or  Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 10.6(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(b)(iii)
of the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (vii) if it is a
Non-U.S. Lender, attached to the Assignment Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any of the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue  to make its own credit decisions
in taking or not taking action under the Loan Documents and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and
other  amounts)  to  the  Assignor  for  amounts  which  have  accrued  to  but  excluding  the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.

3.General Provisions. This Assignment Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement. THIS
ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

EXHIBIT E

--------------------------------------------------------------------------------

 

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of [ ], 2018 (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”), by and among EXTREME
NETWORKS, INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto and BANK OF MONTREAL, as Administrative Agent for such Lenders (in such
capacity; the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any  Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or an IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

EXHIBIT F-1

--------------------------------------------------------------------------------

 

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of [ ], 2018 (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”), by and among EXTREME
NETWORKS, INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto and BANK OF MONTREAL, as Administrative Agent for such Lenders (in such
capacity; the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or an IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

EXHIBIT F-2

--------------------------------------------------------------------------------

 

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of [ ], 2018 (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”), by and among EXTREME
NETWORKS, INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto and BANK OF MONTREAL, as Administrative Agent for such Lenders (in such
capacity; the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of
such  participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or an
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

EXHIBIT F-3

--------------------------------------------------------------------------------

 

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

[Date]

Reference is made to that certain Credit Agreement, dated as of [ ], 2018 (as
amended, restated, amended and restated, supplemented, restructured or otherwise
modified from time to time, the “Credit Agreement”), by and among EXTREME
NETWORKS, INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto and BANK OF MONTREAL, as Administrative Agent for such Lenders (in such
capacity; the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or an IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the  undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

EXHIBIT F-4

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF ADDENDUM

EXTREME NETWORKS, INC.

The undersigned Lender (i) hereby agrees to all of the provisions of that
certain Credit Agreement, dated as of [ ], 2018, by and among EXTREME NETWORKS,
INC.,  a  Delaware  corporation (the “Borrower”), the Lenders party thereto, and
BANK OF MONTREAL, as Administrative Agent (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”), and (ii) hereby agrees to become a party thereto, as a
Lender, with all of the rights and obligations applicable to a Lender
thereunder, including, without limitation, the obligation to make extensions of
credit to the Borrower in an aggregate principal amount not to exceed  the
amount of such Lender’s Term Commitment, L/C Commitment, Swingline Commitment
and/or Revolving Commitment, as the case may be, as set forth opposite the
undersigned Lender’s name in Schedule 1.1A to the Credit Agreement, as such
amount may be changed from time to time as provided in the Credit Agreement.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

(Name of Lender)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Dated as of [                                     ]

 

 

 

EXHIBIT G

--------------------------------------------------------------------------------

 

EXHIBIT H-1

FORM OF REVOLVING LOAN NOTE

EXTREME NETWORKS, INC.

THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[                              ]

 

New York, New York

[insert date]

FOR VALUE RECEIVED, the undersigned, EXTREME NETWORKS, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to [insert
name of applicable Lender] (the “Lender”), or its registered assigns, at the
Funding Office specified in the Credit Agreement (as hereinafter defined) in
Dollars and in immediately available funds, on the  Revolving Termination
Date  the  principal  amount  of  (a)
[insert  amount  of  applicable  Lender’s  Revolving  Commitment]  ($[                          ]),
or, if less, (b) the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to the Borrower pursuant to Section 2.4 of the Credit
Agreement referred to below. The Borrower further agrees to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in the Credit Agreement (as
hereinafter defined).

The holder of this Revolving Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of each Revolving Loan made pursuant to the Credit Agreement (as hereinafter
defined) and the date and amount of each payment or prepayment of principal
thereof, each continuation thereof, each conversion of all or a portion thereof
to another Type and, in the case of Eurodollar Loans, the length of each
Interest Period with respect thereto. Each such indorsement shall, absent
manifest error, constitute prima facie evidence of the accuracy of the
information indorsed. The failure to make any such indorsement or any error in
any such indorsement shall not affect the obligations of the Borrower in respect
of any Revolving Loan.

This Note (a) is one of the Revolving Loan Notes referred to in the Credit
Agreement, dated as of [     ], 2018, by and among the Borrower, the Lenders
party thereto, and Bank of Montreal, as  Administrative Agent (as amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”), (b) is subject to the provisions of
the Credit Agreement and (c) is subject to optional prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents.  Reference is  hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

EXHIBIT H-1

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

EXTREME NETWORKS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

EXHIBIT H-1

--------------------------------------------------------------------------------

 

Schedule A

to Revolving Loan Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

Amount of

ABR Loans

Amount

Converted to

ABR Loans

Amount of Principal

of ABR Loans

Repaid

Amount of ABR

Loans

Converted to

Eurodollar Loans

Unpaid Principal Balance of

ABR Loans

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT H-1

--------------------------------------------------------------------------------

 

Schedule B to Revolving Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

Amount of

Eurodollar

Loans

Amount

Converted to

Eurodollar

Loans

Interest Period

and

Eurodollar Rate

with

Respect Thereto

Amount of

Principal of

Eurodollar

Loans Repaid

Amount of

Eurodollar Loans

Converted to

ABR Loans

Unpaid Principal

Balance of

Eurodollar

Loans

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT H-1

--------------------------------------------------------------------------------

 

EXHIBIT H-2

FORM OF SWINGLINE LOAN NOTE

EXTREME NETWORKS, INC.

THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS SWINGLINE LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE REVOLVING LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$5,000,000

 

New York, New York

[insert date]

 

FOR VALUE RECEIVED, the undersigned, EXTREME NETWORKS, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to BMO
HARRIS BANK N.A. (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in Dollars and in
immediately available funds, on the Revolving Termination Date, the principal
amount of (a) FIVE MILLION DOLLARS ($5,000,000), or, if less, (b) the aggregate
unpaid principal amount of all Swingline Loans made by the Lender to the
Borrower pursuant to Section 2.6 of the Credit Agreement referred to below.  The
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement (as hereinafter defined).

The holder of this Swingline Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date and amount of
each Swingline Loan made pursuant to the Credit Agreement (as hereinafter
defined) and the date and amount of each payment or prepayment of principal
thereof. Each such indorsement, absent manifest error, shall constitute prima
facie evidence of the accuracy of the information indorsed. The failure to make
any such indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of any Swingline Loan.

This Note (a) is the Swingline Loan Note referred to in the Credit Agreement,
dated as of [ ], 2018, by and among the Borrower, the Lenders party thereto, and
Bank of Montreal, as Administrative Agent (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”), (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional prepayment in whole or in part as
provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

EXHIBIT H-2

--------------------------------------------------------------------------------

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

EXTREME NETWORKS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

EXHIBIT H-2

--------------------------------------------------------------------------------

 

Schedule A

to Swingline Loan Note

LOANS AND REPAYMENTS

 

Date

Amount of Loans

Amount of

Principal of

ABR Loans

Repaid

Unpaid Principal

Balance of

ABR Loans

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT H-2

--------------------------------------------------------------------------------

 

EXHIBIT H-3

FORM OF TERM LOAN NOTE

EXTREME NETWORKS, INC.

THIS TERM LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS TERM LOAN NOTE AND THE
OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE TERM LOAN REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT
AGREEMENT.

 

$[                              ]

 

New York, New York

[insert Closing Date]

 

FOR VALUE RECEIVED, the undersigned, EXTREME NETWORKS, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to [insert
name of applicable Lender] (the “Lender”) or its registered assigns at the
Funding Office specified in the Credit Agreement (as hereinafter defined) in
Dollars and in immediately available funds, the principal amount of (a) [insert
amount of applicable Lender’s Term   Commitment] ($[ ]), or, if  less, (b) the  
aggregate unpaid principal amount of the Term Loans made by the Lender pursuant
to the Credit Agreement referred to below. The principal amount hereof shall be
paid in the amounts and on the dates specified in Section 2.3 of the Credit
Agreement referred to below. The Borrower further agrees to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in the Credit Agreement (as
hereinafter defined).

The holder of this Term Loan Note (this “Note”) is authorized to indorse on the
schedules annexed hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof the date, Type and amount
of the Term Loan and the date and amount of each payment or prepayment of
principal with respect thereto, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto.  Each such indorsement, absent manifest error, shall constitute
prima facie evidence of the accuracy of the information indorsed. The failure to
make any such indorsement or any error in any such indorsement shall not affect
the obligations of the Borrower in respect of the Term Loan.

This Note (a) is one of the Term Loan Notes referred to in the Credit Agreement,
dated as of [ ], 2018, by and among the Borrower, the Lenders party thereto, and
Bank of Montreal, as Administrative Agent (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified from time to time,
the “Credit Agreement”), (b) is subject to the provisions of the Credit
Agreement, and (c) is subject to optional prepayment in whole or in part as
provided in the Credit Agreement.  This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

EXHIBIT H-3

--------------------------------------------------------------------------------

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

EXTREME NETWORKS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

EXHIBIT H-3

--------------------------------------------------------------------------------

 

Schedule A

To Term Loan Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

Amount of ABR

Loans

Amount

Converted to

ABR Loans

Amount of Principal

of

ABR Loans Repaid

Amount of ABR

Loans Converted to

Eurodollar Loans

Unpaid Principal

Balance

of ABR Loans

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT H-3

--------------------------------------------------------------------------------

 

Schedule B

to Term Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

Amount of

Eurodollar

Loans

Amount

Converted to

Eurodollar

Loans

Interest Period

and

Eurodollar Rate

with

Respect Thereto

Amount of

Principal of

Eurodollar Loans

Repaid

Amount of

Eurodollar

Loans Converted

to

ABR Loans

Unpaid Principal

Balance of

Eurodollar

Loans

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT H-3

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF NOTICE OF BORROWING EXTREME NETWORKS, INC.

Date:                    

TO:

BANK OF MONTREAL

One Market Plaza, 15th Floor

San Francisco, CA 94105

Attention: [   ]

RE:

Credit Agreement, dated as of [ ], 2018 (as
amended,  restated,  amended  and  restated,  supplemented, restructured or
otherwise modified from time to time, the “Credit Agreement”), by and among
EXTREME NETWORKS, INC., a Delaware corporation (the “Borrower”), the Lenders
party thereto and BANK OF MONTREAL, as Administrative Agent for such Lenders (in
such capacity; the “Administrative Agent”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings given to such terms
in the Credit Agreement.

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement and hereby gives you irrevocable
notice, pursuant to Section [2.2] [2.5] [2.7(a)] of the Credit Agreement, of the
borrowing of a [Term Loan][Revolving Loan][Swingline Loan].

1.The requested Borrowing Date, which shall be a Business Day,
is                      .

2.The aggregate amount of the requested Loan is $                       .

3.The requested Loan shall consist of [$                   of ABR Loans] [and]
[$              of Eurodollar Loans].

4.The duration of the Interest Period for the Eurodollar Loans included in the
requested Loan shall be               [one][two][three][six] months.

5.[Insert instructions for remittance of the proceeds of the applicable Loans to
be borrowed]

6.The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, hereby certifies to the Administrative
Agent that the following statements are true on the date hereof, and will be
true on the date of the proposed Loan before and after giving effect thereto,
and to the application of the proceeds therefrom, as applicable:

(a)each representation and warranty of each Loan Party contained in or pursuant
to any  Loan Document (i) to the extent qualified by materiality, is true and
correct, and (ii) to the extent not qualified by materiality, is true and
correct in all material respects, in each case, on and as of the date hereof as
if made on and as of the date hereof, except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty (x) to the extent qualified by materiality, was
true and correct and (y) to the extent not qualified by materiality, was true
and correct in all material respects, in each case, as of such earlier date;
[and]

(b)no Default or Event of Default exists or will occur after giving effect to
the extensions of credit requested herein[,][; and]

[(c)after giving effect to such Revolving Extension of Credit, the availability
and borrowing limitations specified in Section 2.4 of the Credit Agreement will
be satisfied.]21

[Signature page follows]

 

21

To be included in respect of Notices of Borrowing that request a Revolving Loan
or a Swingline Loan.

EXHIBIT I

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

EXTREME NETWORKS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[For internal Bank use only

 

Eurodollar Pricing Date

Eurodollar Rate

Eurodollar Variance

Maturity Date]

 

 

         %

 

 

 

 

EXHIBIT I

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF NOTICE OF CONVERSION/CONTINUATION

EXTREME NETWORKS, INC.

Date:                                   

TO:

BANK OF MONTREAL

One Market Plaza, 15th Floor

San Francisco, CA 94105

Attention: [    ]

RE:

Credit Agreement, dated as of [ ], 2018 (as
amended,  restated,  amended  and  restated,  supplemented, restructured or
otherwise modified from time to time , the “Credit Agreement”), by and among
EXTREME NETWORKS, INC., a Delaware corporation (the “Borrower”), the Lenders
party thereto and BANK OF MONTREAL, as Administrative Agent for such Lenders (in
such capacity; the “Administrative Agent”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings given to such terms
in the Credit Agreement.

Ladies and Gentlemen:

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Credit Agreement and
hereby gives you irrevocable notice pursuant to Section [2.11(a)] [2.11(b)] of
the Credit Agreement, of the [conversion] [continuation] of the Loans specified
herein, that:

1.The date of the [conversion] [continuation] is                       .

2.The aggregate amount and Type of the proposed Loans to be [converted]
[continued] shall consist of [$             of ABR Loans][$        of Eurodollar
Loans].

3.The Loans are to be [converted into] [continued as] [Eurodollar] [ABR] Loans.

4.The duration of the Interest Period for the Eurodollar Loans included in the
[conversion] [continuation] shall be [one][two][three][six] months.

5.The undersigned on behalf of the Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion][continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a)each representation and warranty of each Loan Party contained in or pursuant
to any  Loan Document (i) to the extent qualified by materiality, is true and
correct, and (ii) to the extent not qualified by materiality, is true and
correct in all material respects, in each case, on and as of the date hereof as
if made on and as of the date hereof, except to the extent any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty (x) to the extent qualified by materiality, was
true and correct and (y) to the extent not qualified by materiality, was true
and correct in all material respects, in each case, as of such earlier date; and

(b)no Default or Event of Default exists or shall occur after giving effect to
the [conversion] [continuation] requested to be made on such date.

EXHIBIT J

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

EXTREME NETWORKS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[For internal Bank use only

 

Eurodollar Pricing Date

Eurodollar Rate

Eurodollar Variance

Maturity Date]

 

 

         %

 

 

 

 

EXHIBIT J

--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF PLEDGE AGREEMENT

 

 

 

EXHIBIT K

--------------------------------------------------------------------------------

 

 

 

 

 

PLEDGE AGREEMENT

Dated as of May 1, 2018

made by

ENTERASYS NETWORKS, INC.

in favor of

BANK OF MONTREAL,

as Administrative Agent

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS.

 

 

 

 

1.1

Definitions

1

 

 

 

1.2

Other Definitional Provisions

3

 

 

 

SECTION 2.

PLEDGE

 

 

 

 

2.1

Pledge

3

 

 

 

2.2

Pledgor Remains Liable

4

 

 

 

2.3

Perfection and Priority

4

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

3.1

Title; No Other Liens

5

 

 

 

3.2

Perfected Liens

5

 

 

 

3.3

Jurisdiction of Organization; Chief Executive Office

5

 

 

 

3.4

Pledged Collateral

5

 

 

 

3.5

Control

6

 

 

 

SECTION 4.

COVENANTS

 

 

 

 

4.1

Delivery of Certificated Securities

6

 

 

 

4.2

Maintenance of Perfected Security Interest; Further Documentation

6

 

 

 

4.3

Changes in Locations, Name, Etc

7

 

 

 

4.4

Notices

7

 

 

 

4.5

Pledged Collateral

7

 

 

 

4.6

Defense of Pledged Collateral

7

 

 

 

4.7

Preservation of Pledged Collateral

7

 

 

 

4.8

Compliance with Laws, Etc

8

 

 

 

4.9

Location of Chief Executive Office

8

 

 

 

4.10

Disposition of Pledged Collateral

8

 

 

 

4.11

Liens

8

 

 

 

4.12

Expenses

8

 

 

 

4.13

Shareholder Agreements and Other Agreements

8

 

 

 

SECTION 5.

REMEDIAL PROVISIONS

 

 

 

 

5.1

Pledged Collateral

9

 

 

 

5.2

Application of Proceeds

9

 

 

 

5.3

Code and Other Remedies

9

 

 

 

5.4

Registration Rights

10

 

 

 

5.5

Deficiency

11

 

 

 

SECTION 6.

THE ADMINISTRATIVE AGENT

 

 

 

 

6.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc

11

 

 

 

6.2

Duty of Administrative Agent

12

 

 

 

6.3

Authority of Administrative Agent

12

 

 

 

i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

SECTION 7.

MISCELLANEOUS

 

 

 

 

7.1

Amendments in Writing

13

 

 

 

7.2

Notices

13

 

 

 

7.3

No Waiver by Course of Conduct; Cumulative Remedies

13

 

 

 

7.4

Enforcement Expenses; Indemnification

13

 

 

 

7.5

Successors and Assigns

14

 

 

 

7.6

Set Off

14

 

 

 

7.7

Counterparts

14

 

 

 

7.8

Severability

14

 

 

 

7.9

Section Headings

15

 

 

 

7.10

Integration

15

 

 

 

7.11

GOVERNING LAW; Submission to Jurisdiction; Jury Trial Waiver

15

 

 

 

7.12

Acknowledgements

15

 

 

 

7.13

Releases

15

 

ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

 

 

 

 

Schedule 1

 

Notice Addresses of the Pledgor

Schedule 2

 

Description of Pledged Collateral

Schedule 3

 

Filings and Other Actions Required to Perfect Security Interests

Schedule 4

 

Location of Jurisdictions of Organization and Chief Executive Office

 

 

 

 

 

 

ANNEXES

 

 

 

 

 

Annex 1

 

Form of Pledge Supplement

 

 

 

iii

--------------------------------------------------------------------------------

 

PLEDGE AGREEMENT

This PLEDGE AGREEMENT (this “Agreement”), dated as of May 1, 2018 is made by
ENTERASYS NETWORKS, INC., a Delaware corporation (the “Pledgor”), in favor of
BANK OF MONTREAL (“BMO”), as administrative and collateral agent for the Secured
Parties (as defined below) (together with its successors, in such capacity, the
“Administrative Agent”).

RECITALS

WHEREAS, Extreme Networks, Inc. (the “Borrower”) is party to that certain Credit
Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented, restructured or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”), by and among the Borrower, the
Administrative Agent, and the banks and other financial institutions party
thereto as lenders (the “Lenders”);

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more members of an Affiliated group of companies that includes the Pledgor in
connection with the operation of its business;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrower;

WHEREAS, the Borrower and the Pledgor are engaged in related businesses, and the
Pledgor derives substantial direct and indirect benefit from the extensions of
credit under the Credit Agreement and from the Specified Swap Agreements; and

WHEREAS, it is a condition precedent to the Closing Date and to the initial
extension of credit under the Credit Agreement on the Closing Date that the
Pledgor shall have delivered this Agreement in favor of the Administrative Agent
for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

SECTION 1.DEFINED TERMS.

1.1Definitions.

(a)Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the respective meanings given to such terms in the Credit
Agreement. The following terms are used herein as defined in the UCC (as defined
below) (to the extent any of the following terms are defined in more than one
Article of the UCC, any such term is used herein as defined in Article 9 of the
UCC):  Account, Certificated Security and Securities Account.

(b)The following terms shall have the following meanings:

“Agreement”:  as defined in the preamble hereto.

“Books”: all books, records and other written, electronic or other documentation
in whatever  form maintained now or hereafter by or for the Pledgor in
connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Pledged Collateral,
including: (a) ledgers; (b) records indicating, summarizing, or evidencing the
Pledgor’s assets, business operations or financial condition; (c) computer
programs and software; (d) computer discs, tapes, files, manuals, spreadsheets;
(e) computer printouts and output of whatever kind; (f) any other computer
prepared  or  electronically
stored,  collected  or  reported  information  and  equipment  of  any  kind;
and (g) any and all other rights now or hereafter arising out of any

1

--------------------------------------------------------------------------------

 

contract or agreement between the Pledgor and any service bureau, computer or
data processing company or other Person charged with preparing or maintaining
any of the Pledgor’s books or records or with credit reporting, including with
regard to any of the Pledgor’s Accounts.

“Borrower”:  as defined in the recitals hereto.

“Credit Agreement”: as defined in the recitals to this Agreement.

“Excluded Assets”: collectively:

(a)any margin stock (within the meaning of Regulation U issued by the Board) to
the extent the creation of a security interest therein in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) will
result in a violation of Regulation U issued by the Board;

(b)any right, title or interest of the Pledgor in any of the outstanding voting
Capital Stock or other Equity Interest of any Excluded Foreign Subsidiary (other
than Capital Stock or other Equity Interests representing 65% of the total
outstanding voting power of each class of Capital Stock or other Equity
Interests of any First Tier Foreign Subsidiary or First Tier Foreign Subsidiary
Holding Company); provided that immediately upon the amendment of the Code to
allow the pledge of a greater percentage of the voting power of Capital Stock or
other Equity Interests in a First Tier Foreign Subsidiary or First Tier Foreign
Subsidiary Holding Company without adverse tax consequences, (i) the Pledged
Collateral shall include, and the Pledgor shall be deemed to have granted a
security interest in, such greater percentage of Capital Stock or other Equity
Interests of each First Tier Foreign Subsidiary or First Tier Foreign Subsidiary
Holding Company and (ii) the term “Excluded Assets” shall no longer include any
of such greater percentage of Capital Stock or other Equity;

(c)any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document evidencing or giving rise to such property, except (i) to the
extent that the terms in such contract, license, instrument or other document
providing for such prohibition, breach, default or termination, or requiring
such consent are not permitted under the terms and conditions of the Credit
Agreement or (ii) to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under Section 9-406, 9-407, 9-408 or 9-409 of the UCC (as defined
below) (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity; provided, however, that such security interest shall attach immediately
at such time as such Requirement of Law is not effective or applicable, or such
prohibition, breach, default or termination is no longer applicable or is
waived, and to the extent severable, shall attach immediately to any portion of
the Pledged Collateral that does not result in such consequences;

(d)any assets to the extent a security interest in such assets would result in
material adverse tax consequences to the Pledgor (including as a result of the
operation of Section 956 of the Code or any similar law or regulation in any
applicable jurisdiction), in each case as determined in good faith by the
Borrower and the Administrative Agent; and

(e)any assets owned by the Pledgor that the Administrative Agent in consultation
with the Borrower shall have reasonably determined to exclude from being Pledged
Collateral on account of the burden or cost (including any adverse, tax,
regulatory or accounting consequences) of creating a security interest in such
asset hereunder being excessive in view of the benefits to be obtained by the
Secured Parties therefrom;

provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).

2

--------------------------------------------------------------------------------

 

“Issuer”:  with respect to any Pledged Collateral, the issuer of such Pledged
Collateral.

“Pledged Collateral”: (a) any and all Pledged Stock; (b) all warrants, options
or other rights entitling the Pledgor to acquire any interest in Capital Stock
or other securities of the direct Subsidiaries  of the Pledgor or of any other
Person; (c) all securities, property, interest, dividends and other payments and
distributions issued as an addition to, in redemption of, in renewal or exchange
for, in substitution or upon conversion of, or otherwise on account of, any of
the foregoing; (d) all certificates and instruments now or hereafter
representing or evidencing any of the foregoing; (e) all rights, interests and
claims with respect to the foregoing, including under any and all related
agreements, instruments and other  documents, (f) all Books and records
pertaining to any of the foregoing and (g) all cash and non-cash Proceeds of any
of the foregoing, in each case whether presently existing or owned or hereafter
arising or acquired and wherever located, and as from time to time received or
receivable by, or otherwise paid or distributed to or acquired by, the Pledgor.
For the avoidance of doubt, in no event shall Pledged Collateral (or any
component comprising thereof) include any Excluded Assets.

“Pledged Collateral Agreements”: as defined in Section 4.13.

“Pledged Stock”:  all of the issued and outstanding shares of Capital Stock,
whether certificated  or uncertificated, of the Pledgor’s direct Subsidiaries
now or hereafter owned by the Pledgor and  including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.

“Pledgor”:  as defined in the preamble hereto.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC (as defined below) and, in any event, shall include, without limitation,
all dividends or other income from any Pledged Collateral and all collections
thereon or distributions or payments with respect thereto.

“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), each Bank Services
Provider (in its capacity as provider of Bank Services) and any Qualified
Counterparties.

“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York; provided that, if by reason of any mandatory provisions of law, the
perfection, the effect of perfection or non-perfection or priority of the
security interests granted to the Administrative Agent pursuant to this
Agreement are governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States other than New York, then “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of such perfection, effect of perfection or
non-perfection or priority.

1.2Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

SECTION 2.Pledge

2.1Pledge. The Pledgor hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in all of its
Pledged Collateral now owned or at any time hereafter acquired by the Pledgor or
in which the Pledgor now has or at any time in the future may acquire any right,
title or interest, and wherever located, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations; provided, however,
that notwithstanding anything to the contrary contained herein, the security
interests created by this Agreement shall not extend to, the term “Pledged
Collateral” (including all of the individual items comprising Pledged
Collateral) shall not include and no representation, warranty or covenant
contained in this Agreement or any other Loan Document shall apply to, any
Excluded Assets.

3

--------------------------------------------------------------------------------

 

The Pledgor acknowledges that the Borrower may have previously entered into
and/or may in the future enter into Specified Swap Agreements with one or more
Qualified Counterparties and that, notwithstanding anything to the contrary set
forth in any such Specified Swap Agreement, the Pledgor agrees that any amounts
the Borrower owes to any such Qualified Counterparty under any such Specified
Swap Agreement shall be deemed to be Secured Obligations hereunder and that it
is the intent  of the Pledgor and each such Qualified Counterparty to have all
such Secured Obligations secured by the first priority perfected security
interest and Lien of the Administrative Agent (held for the ratable benefit of
the Secured Parties) in the Pledged Collateral granted herein (subject only to
Liens permitted by Section 7.3 of the Credit Agreement).

2.2Pledgor Remains Liable. Anything herein to the contrary notwithstanding,  (a)
the  Pledgor shall remain liable under any contracts, agreements and other
documents included in the Pledged Collateral, to the extent set forth therein,
to perform all of its duties and obligations  thereunder  to the same extent as
if this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release the Pledgor from any of its duties or obligations under any such
contracts, agreements and other documents included in the Pledged Collateral,
and (c) neither the Administrative Agent nor any other Secured Party shall have
any obligation or liability under any such contracts, agreements and other
documents included in the Pledged Collateral by reason of this Agreement, nor
shall the Administrative Agent or any other Secured Party be obligated to
perform any of the obligations or duties of the Pledgor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Pledged Collateral hereunder.

 

2.3

Perfection and Priority.

(a)Financing Statements. Pursuant to any applicable law, the Pledgor authorizes
the Administrative Agent (and its counsel and its agents) to file or record at
any time and from time to time any financing statements and other filing or
recording documents or instruments with respect to the Pledged Collateral and
the Pledgor shall execute and deliver to the Administrative Agent and the
Pledgor hereby authorizes the Administrative Agent (and its counsel and its
agents) to file (with or without the signature of the Pledgor) at any time and
from time to time, all amendments to financing statements, continuation
financing statements, termination statements, assignments, affidavits, reports
notices and all other documents and instruments, in such form and in such
offices as the Administrative Agent or the Required Lenders determine
appropriate to perfect and continue perfected, maintain the priority of or
provide notice of the Administrative Agent’s security interest in the Pledged
Collateral under and to accomplish the purposes of this Agreement. Any such
financing statement may describe the collateral covered thereby using the
description set forth on Exhibit A hereto or any other description the
Administrative Agent, in its sole discretion, so chooses in any such financing
statement The Pledgor hereby ratifies and authorizes the filing by the
Administrative Agent (and its counsel and its agents) of any financing statement
with respect to the Pledged Collateral made prior to the date hereof.

(b)Filing of Financing Statements. The Pledgor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.

(c)Perfection of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account
of  the  Administrative  Agent  as  provided  in  Section 4.5(a), the Pledgor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to obtain
“control” (within the meaning of the UCC) or other method of effecting a
perfected first priority security interest in and pledge of the Pledged
Collateral to the Administrative Agent for itself and on behalf of and for the
ratable benefit of the other Secured Parties pursuant to the UCC. To the extent
practicable, the Pledgor shall thereafter deliver the Pledged Collateral to or
for the account of the Administrative Agent as provided in Section 4.5(a).

4

--------------------------------------------------------------------------------

 

(d)Control. The Pledgor will cooperate with the Administrative Agent in
obtaining control (as defined in the UCC) of the Pledged Collateral (subject to
Section 4.5) as the Administrative Agent may reasonably request, to perfect and
continue perfected, maintain the priority of or provide notice of the
Administrative Agent’s security interest in such Pledged Collateral.

(e)Additional Subsidiaries. In the event that the Pledgor acquires rights in any
Subsidiary after the date hereof, it shall deliver to the Administrative Agent a
completed pledge supplement, substantially in the form of Annex 1 (the “Pledge
Supplement”), together with all schedules thereto, reflecting the pledge of the
Capital Stock of such new Subsidiary (except to the extent such Capital Stock
consists of Excluded Assets), and together with any other documents and
agreements (including, as applicable, any Foreign Pledge Documents reasonably
requested by the Administrative Agent) the Administrative Agent requires the
Borrower to cause the Pledgor to deliver pursuant to  Section 6.11 of the Credit
Agreement. Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Administrative Agent (held for the ratable benefit of
the Secured Parties) shall attach to the Pledged Collateral related to such
Subsidiary immediately upon the Pledgor’s acquisition of rights therein and
shall not be affected by the failure of the Pledgor to deliver a Pledge
Supplement or, as applicable, any such other Foreign Pledge Documents or other
documents or agreements.

SECTION 3.REPRESENTATIONS AND WARRANTIES

In addition to the representations and warranties of the Borrower set forth in
the Credit Agreement and relating to the other Loan Parties, which
representations and warranties are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, the Pledgor hereby represents and warrants to
the Administrative Agent and each other Secured Party that:

3.1Title; No Other Liens. Except for the Liens permitted to exist on the Pledged
Collateral by Section 7.3 of the Credit Agreement, the Pledgor owns each item of
the Pledged Collateral in which a Lien is granted by it free and clear of any
and all Liens and other claims of others. The Pledgor has not authorized the
filing of any financing statement or other public notice with respect to all or
any part of the Pledged Collateral in any public office, except such as have
been filed as permitted by the Credit Agreement.

3.2Perfected Liens. The security interests granted to the Administrative Agent
pursuant to this Agreement, upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of any filings and other documents
referred to on said Schedule but subject to Section 5.3 of the Credit Agreement,
have been delivered to the Administrative Agent in completed and duly (if
applicable) executed form), (a) will constitute valid perfected security
interests in all of the Pledged Collateral in  favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for the Secured Obligations, enforceable in accordance with the terms hereof
against any creditors of the Pledgor and any Persons purporting to purchase any
Pledged Collateral from the Pledgor, and (b) will be prior to all other Liens on
the Pledged Collateral in existence on the date hereof except for
Liens  permitted by the Credit Agreement which have priority over the Liens of
the Administrative Agent on the Pledged Collateral (for the ratable benefit of
the Secured Parties) by operation of law.

3.3Jurisdiction of Organization; Chief Executive Office. On the date hereof, the
Pledgor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of the Pledgor’s chief
executive office or sole place of business, as the case may be, are specified on
Schedule 4.

3.4Pledged Collateral. (a) All of the Pledged Stock held by the Pledgor has been
duly and validly issued, and is fully paid and non-assessable, subject in the
case of Pledged Stock constituting partnership interests or limited liability
company membership interests to future assessments required under applicable law
and any applicable partnership or operating agreement, (b) the Pledgor is or, in
the case of any such additional Pledged Collateral will be, the legal record and
beneficial owner thereof, (c)  in the case of Pledged Stock of a Subsidiary of
the Pledgor, there are no restrictions on the transferability of such Pledged
Collateral or such additional Pledged Collateral to the Administrative Agent or
with respect to the foreclosure, transfer or disposition thereof by the

5

--------------------------------------------------------------------------------

 

Administrative Agent, except as provided under applicable securities or “Blue
Sky” laws, (d) the Pledged Stock pledged by the Pledgor constitutes all of the
issued and outstanding shares of Capital Stock of each Issuer owned by the
Pledgor (except for Excluded Assets), and the Pledgor owns no securities
convertible into or exchangeable for any shares of Capital Stock of any such
Issuer that do not constitute Pledged Stock hereunder, (e) any and all Pledged
Collateral Agreements which affect or relate to the voting or giving of written
consents with respect to  any of the Pledged Stock pledged by the Pledgor have
been disclosed to the Administrative Agent, and (f) as to each such Pledged
Collateral Agreement relating to the Pledged Stock pledged by the Pledgor, (i)
to the knowledge of the Pledgor, such Pledged Collateral Agreement contains the
entire agreement between the parties thereto with respect to the subject matter
thereof and is in full force and effect in accordance with its terms, (ii) to
the knowledge of the Pledgor party thereto, there exists no material violation
or material default under any such Pledged Collateral Agreement by the Pledgor
or the other parties thereto, and (iii) the Pledgor has not knowingly waived or
released any of its material rights under or otherwise consented to a material
departure from the terms and provisions of any such Pledged Collateral
Agreement.

3.5Control. In each case to the extent requested by the Administrative Agent and
not otherwise excused pursuant to the terms of Section 4.1, the Pledgor has
taken all actions necessary or desirable to establish the Administrative Agent’s
“control” (within the meanings of Sections 8-106 and 9- 106 of the UCC) over any
Certificated Securities (as defined in Section 9-102 of the UCC) constituting
Pledged Collateral.

SECTION 4.

COVENANTS

In addition to the covenants of the Borrower set forth in the Credit Agreement,
which by their terms the Borrower is required to cause the Pledgor to observe
(including any such covenants set forth in Section 2.18 of the Credit Agreement)
and which are incorporated herein by this reference, the Pledgor hereby
covenants and agrees with the Administrative Agent and the other Secured Parties
that, from and after the date of this Agreement until the Discharge of
Obligations:

4.1Delivery of Certificated Securities. If any amount payable under or in
connection with any of the Pledged Collateral shall be or become evidenced by
any Certificated Security evidencing an amount in excess of $1,000,000, such
Certificated Security shall be promptly delivered to the Administrative Agent,
duly indorsed in a manner satisfactory to the Administrative Agent, to be held
as Pledged Collateral pursuant to this Agreement.

 

4.2

Maintenance of Perfected Security Interest; Further Documentation.

(a)The Pledgor shall maintain the security interests of the Administrative Agent
(for the ratable benefit of the Secured Parties) granted by the Pledgor pursuant
to the terms of this Agreement as perfected security interests having at least
the priority described in Section 3.2 and shall defend such security interests
against the claims and demands of all Persons whomsoever, subject to the rights
of the Pledgor under the Loan Documents to dispose of the Pledged Collateral.

(b)The Pledgor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of the Pledgor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c)At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of the Pledgor, the Pledgor will
promptly and duly execute and deliver,  and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Pledged Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the UCC)
with respect thereto to the extent required hereunder.

6

--------------------------------------------------------------------------------

 

4.3Changes in Locations, Name, Etc. The Pledgor will not, except upon 10 days’
(or such shorter period as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of (a) all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein, and (b)
if applicable, a written supplement to Schedule 4 showing the relevant new
jurisdiction of organization, location of chief executive office or  sole place
of business, as appropriate:

(i)change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business,  as appropriate, from that referred to in
Section 3.3; or

(ii)change its name.

4.4Notices.The Pledgor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a)any Lien (other than Liens permitted under Section 7.3 of the Credit
Agreement) on any of the Pledged Collateral; and

(b)the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Pledged Collateral or on
the security interests created hereby.

4.5Pledged Collateral. If the Pledgor shall become entitled to receive or shall
receive any certificate (including any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any Pledged
Collateral, or otherwise in respect thereof, the Pledgor shall accept the same
as the agent of the Administrative Agent and the other Secured Parties, hold the
same in trust for the Administrative Agent and the other Secured Parties and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by the Pledgor to the Administrative Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by the Pledgor and subject to the terms hereof, as additional collateral
security for the Secured Obligations; provided that in no event shall this
Section 4.5(a) apply to any Excluded Assets. Any sums paid upon or in respect of
the Pledged Collateral upon the liquidation or dissolution of any Issuer shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Secured Obligations, and in
case any distribution of capital shall be made on or in respect of the Pledged
Collateral or any property shall be distributed upon or with respect to the
Pledged Collateral pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations. If any sums of money or property so paid or distributed in respect
of such Pledged Collateral shall be received by the Pledgor, the Pledgor shall,
until such money or property is paid or delivered to the Administrative Agent,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, hold such money or property in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of the Pledgor, as additional collateral security for the Secured Obligations.

4.6Defense of Pledged Collateral. The Pledgor will appear in and defend any
action, suit or proceeding which may affect to a material extent its title to,
or right or interest in, or the Administrative Agent’s right or interest in, any
material portion of the Pledged Collateral of the Pledgor.

4.7Preservation of Pledged Collateral. The Pledgor will do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Pledged Collateral of the Pledgor.

7

--------------------------------------------------------------------------------

 

4.8Compliance with Laws, Etc. The Pledgor will comply in all material respects
with all laws, regulations and ordinances, and all policies of insurance,
relating to the possession, operation, maintenance and control of the Pledged
Collateral of the Pledgor.

4.9Location of Chief Executive Office. The Pledgor will: (a) subject to clause
(b) of this Section 4.9, promptly notify in writing the Administrative Agent of
any changes in the location of the Pledgor’s chief executive office.

4.10Disposition of Pledged Collateral. The Pledgor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Pledged Collateral held by the
Pledgor or any right or interest therein, except to the extent permitted by the
Loan Documents.

4.11Liens. The Pledgor will not create, incur, assume or suffer to exist any
Lien upon any of its property, whether now owned or hereafter acquired, except
Liens permitted under Section 7.3 of the Credit Agreement.

4.12Expenses. The Pledgor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Pledged Collateral held by the
Pledgor, to the extent the failure to pay any such expenses could reasonably be
expected to materially and adversely affect the value of the Pledged Collateral.

 

4.13

Shareholder Agreements and Other Agreements.

(a)The Pledgor shall comply with all of its obligations under any shareholders
agreement, operating agreement, partnership agreement, voting trust, proxy
agreement or other agreement or understanding (collectively, the “Pledged
Collateral Agreements”) to which it is a party and shall enforce all of its
rights thereunder, except, with respect to any such Pledged Collateral Agreement
relating to any Pledged Collateral issued by a Person other than a Subsidiary of
the Pledgor, to the extent the failure to enforce any such rights could
reasonably be expected to materially and adversely affect the value of the
Pledged Collateral to which any such Pledged Collateral Agreement relates.

(b)The Pledgor agrees that no Pledged Stock (i) shall be dealt in or traded on
any securities exchange or in any securities market, (ii) shall constitute an
investment company security, or

 

(iii)

shall be held by the Pledgor in a Securities Account.

(c)Subject to the terms and conditions of
the  Credit  Agreement,  including  Sections 7.3 and 7.5 thereof, the Pledgor
shall not vote to enable any amendment to, termination of, or waiver of
compliance with, or take any other action to amend, terminate, or waive
compliance with, any of the terms of any such Pledged Collateral Agreement,
certificate or articles of incorporation, bylaws or other organizational
documents in any way that materially and adversely affects the validity,
perfection or priority of the Administrative Agent’s security interest therein
or in the other Pledged Collateral or that otherwise materially impairs the
interests of the Secured Parties.

SECTION 5.REMEDIAL PROVISIONS

The Pledgor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

8

--------------------------------------------------------------------------------

 

5.1Pledged Collateral.

(a)Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the Pledgor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.1(b), the Pledgor shall be permitted to receive all cash dividends
paid in respect of the Pledged Collateral to the extent not prohibited by the
Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Pledged Collateral of the Pledgor;
provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable discretion, would materially impair the
Pledged Collateral or which would be inconsistent with or result  in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document. The Administrative Agent shall execute and deliver to the
Pledgor, or cause to be executed and delivered to the Pledgor, all such proxies,
powers of attorney and other instruments as the Pledgor may reasonably request
for the purpose of enabling the Pledgor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to this Section 5.1(a).

(b)If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the Pledgor,
(i) the Administrative Agent shall have the right (A) to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged
Collateral of the Pledgor and make application thereof to the Secured
Obligations in the order set forth in Section 5.2, and (B) to exchange
uncertificated Pledged Collateral for certificated Pledged Collateral and to
exchange certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer of such Pledged Collateral),
and (ii) any and all of such Pledged Collateral shall be registered in the name
of the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Pledged Collateral at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged  Collateral as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of any such Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by the
Pledgor or the Administrative Agent of any right, privilege or option pertaining
to such Pledged Collateral, and in connection therewith, the right to deposit
and deliver any  and all of such Pledged Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to the Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c)The Pledgor hereby authorizes and instructs each Issuer of any
Pledged  Collateral pledged by the Pledgor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from the Pledgor, and the Pledgor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Collateral directly to the Administrative Agent.

5.2Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting Pledged
Collateral in payment of the Secured Obligations in accordance with Section 8.3
of the Credit Agreement.

5.3Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without

9

--------------------------------------------------------------------------------

 

limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law) to or upon the Pledgor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Pledged Collateral, or any part
thereof, and/or may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Pledged Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. The Administrative Agent or any other Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the Pledged
Collateral so sold, free of any right or equity of redemption in the Pledgor,
which right or equity is hereby waived and released. The Administrative Agent
shall apply the net proceeds of any action taken by it pursuant to this Section
5.3, in accordance with the provisions of Section 5.2, only after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Pledged Collateral or in any
way relating  to the Pledged Collateral or the rights of the Administrative
Agent and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, in such order as is contemplated by Section 8.3 of
the Credit Agreement, and only after such application and after the payment by
the Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the UCC, but only to the extent of the surplus,
if any, owing to the Pledgor. To the extent permitted by applicable law, the
Pledgor waives all claims, damages and demands it may acquire against the
Administrative Agent or any other Secured Party arising out of the exercise by
any of them of any rights hereunder, except to the extent caused by the gross
negligence or willful misconduct of the Administrative Agent or such Secured
Party or their respective agents. If any notice of a proposed sale or other
disposition of Pledged Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

 

5.4

Registration Rights.

(a)If the Administrative Agent shall determine to exercise its right to sell any
or all of the Pledged Stock pursuant to Section 5.3, and if in the opinion of
the Administrative Agent it is necessary or advisable to have the Pledged Stock,
or that portion thereof to be sold, registered under the provisions of the
Securities Act, the Pledgor will cause the Issuer thereof to (i) execute and
deliver, and cause the directors and officers of such Issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the opinion of the Administrative Agent, necessary or
advisable to register the Pledged Stock, or that portion thereof to be sold,
under  the provisions of the Securities Act, (ii) use its best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. The Pledgor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

(b)The Pledgor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among
other  things, to acquire such securities for their own account for investment
and not with a view to the distribution or resale thereof. The Pledgor
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Subject to its
compliance with state securities laws applicable to private sales.

10

--------------------------------------------------------------------------------

 

The Administrative Agent shall be under no obligation to delay a sale of any of
the Pledged Stock for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c)The Pledgor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 5.4 valid and
binding and in compliance with any applicable Requirement of Law. The Pledgor
further agrees that a breach of any of the covenants contained in this Section
5.4 will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.4 shall be specifically
enforceable against the Pledgor, and the Pledgor hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under the Credit
Agreement.

5.5Deficiency. The Pledgor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Pledged Collateral are
insufficient to pay its Secured Obligations and the fees and disbursements of
any attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency, in each case until the Discharge of Obligations.

SECTION 6.THE ADMINISTRATIVE AGENT

The Pledgor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

6.1Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a)The Pledgor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in- fact with full irrevocable power and authority in
the place and stead of the Pledgor and in the name of the Pledgor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this Agreement
at any time after and during the continuance of an Event of Default, and,
without limiting the generality of the foregoing, the Pledgor hereby gives the
Administrative Agent the power and right, on behalf of the Pledgor, without
notice to or assent by the Pledgor, to do any or all of the following upon the
occurrence and during the continuance of an Event of Default:

(i)pay or discharge taxes and Liens levied or placed on or  threatened against
the Pledged Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

(ii)execute, in connection with any sale provided for in Section 5.3 or 5.4, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Pledged Collateral; and

(iii)(A) direct any party liable for any payment under any of the Pledged
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due  at any time
in respect of or arising out of any Pledged Collateral; (C) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Pledged Collateral or any portion thereof
and to enforce any other right in respect of any Pledged Collateral; (D) defend
any suit, action or proceeding brought against the Pledgor with respect to any
Pledged Collateral; (E) settle, compromise or adjust any such suit, action or
proceeding and, in connection
therewith,  give  such  discharges  or  releases  as  the
Administrative  Agent  may  deem appropriate;

11

--------------------------------------------------------------------------------

 

and (F) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Pledged Collateral as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and the Pledgor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Pledged Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as the Pledgor might do.

(b)If the Pledgor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due Loans under the Credit Agreement, from
the date of payment by the Administrative Agent to the date reimbursed by the
Pledgor, shall be payable by the Pledgor to the Administrative Agent on demand.

(d)The Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Pledged
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Pledged Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Pledged Collateral upon the
request of the Pledgor or any other Person or to take any other action
whatsoever with regard to the Pledged Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Pledged Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to the Pledgor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

6.3Authority of Administrative Agent. The Pledgor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Pledgor, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and the Pledgor
shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.

12

--------------------------------------------------------------------------------

 

SECTION 7.MISCELLANEOUS

7.1Amendments in Writing. Except as expressly set forth herein, none of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 10.1 of the Credit
Agreement.

7.2Notices. All notices, requests and demands to or upon the Administrative
Agent or the Pledgor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon the Pledgor at its notice address set forth on Schedule 1 (as
the same may be updated from time to time in accordance with the terms hereof).

7.3No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1), delay, indulgence, and omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

7.4

Enforcement Expenses; Indemnification.

(a)Costs and Expenses. The Pledgor shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Security Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated by the Credit Agreement shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Security Documents, including its rights under this Section.

(b)Indemnification by the Pledgor. The Pledgor shall indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by the Pledgor arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Security Document or any agreement or instrument contemplated hereby or
thereby, the performance by the   parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Pledgor or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Pledgor or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Pledgor or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

13

--------------------------------------------------------------------------------

 

(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Pledgor shall not assert, and the Pledgor hereby waives, any
claim the Pledgor may at any time have against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, any Bank Services Agreement, or any
agreement or instrument contemplated hereby or the transactions contemplated
hereby or thereby. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic  or other information transmission systems in connection with this
Agreement, any other Loan Document, any Bank Services Agreement, or the
transactions contemplated hereby or thereby.

(d)Taxes. The Pledgor agree to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes (including any withholding taxes) which may be payable or determined to be
payable with respect to any of the Pledged Collateral or in connection with any
of the transactions contemplated by this Agreement, in each case, under and in
accordance with Section 2.18 of the Credit Agreement.

(e)Payments.  All amounts due under this Section 7.4 shall be payable promptly
after demand therefor.

(f)Survival. The agreements in this Section 7.4 shall survive the Discharge of
Obligations.

7.5Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each party hereto and shall inure to the benefit of each party
hereto (including the Administrative Agent on behalf of the Secured Parties) and
their respective successors and assigns; provided that the Pledgor may not
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

7.6Set Off. The Pledgor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party and any Affiliate thereof at any time and from time
to time after the occurrence and during the continuance of an Event of Default,
without notice to the Pledgor, any such notice being expressly waived by the
Pledgor, to setoff and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Secured Party or such Affiliate to or
for the credit or the account of the Pledgor, or any part thereof in such
amounts as the  Administrative Agent or such Secured Party may elect, against
and on account of the Secured Obligations and liabilities of the Pledgor to the
Administrative Agent or such Secured Party hereunder and under the other Loan
Documents and Bank Services Agreements and claims of every nature and
description of the Administrative Agent or such Secured Party against the
Pledgor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The rights of the
Administrative Agent and each other Secured Party under this Section 7.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such other Secured Party may
have.

7.7Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by facsimile
and/or electronic mail), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

7.8Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14

--------------------------------------------------------------------------------

 

7.9Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10Integration. This Agreement, the other Loan Documents and the Bank Services
Agreements represent the entire agreement of the Pledgor, the Administrative
Agent and the  other Secured Parties with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any other Secured Party relative to
the subject matter hereof and thereof not expressly set forth or referred to
herein, in the other Loan Documents or in the Bank Services Agreements.

7.11GOVERNING LAW; Submission to Jurisdiction; Jury Trial Waiver. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION 10.14 OF THE CREDIT
AGREEMENT REGARDING SUBMISSION TO JURISDICTION AND JURY TRIAL WAIVER SHALL BE
APPLICABLE TO THIS AGREEMENT AND ARE HEREBY INCORPORATED HEREIN BY REFERENCE,
MUTATIS MUTANDIS, AS IF SUCH PROVISIONS WERE FULLY SET FORTH HEREIN.

 

7.12

Acknowledgements.  The Pledgor hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b)neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to the Pledgor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Pledgor, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Pledgor and any of the Secured Parties.

 

7.13

Releases.

(a)Upon the Discharge of Obligations, the Pledged Collateral shall be released
from the Liens in favor of the Administrative Agent and the other Secured
Parties created hereby, this Agreement shall terminate with respect to the
Administrative Agent and the other Secured Parties, and all obligations (other
than those expressly stated to survive such termination) of the Pledgor to the
Administrative Agent or any other Secured Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.  At
the sole expense of the Pledgor following any such termination, the
Administrative Agent shall deliver such documents as the Pledgor shall
reasonably request to evidence such termination.

15

--------------------------------------------------------------------------------

 

(b)If any of the Pledged Collateral shall be sold, transferred or otherwise
disposed of by the Pledgor in a transaction permitted by Section 7 of the Credit
Agreement (other than to another Grantor (as defined in the Guarantee and
Collateral Agreement)), such Pledged Collateral shall  be released from the
Liens in favor of the Administrative Agent and the other Secured Parties
created  hereby, and the Administrative Agent, at the request and sole expense
of the Pledgor, shall promptly execute and deliver to the Pledgor all releases
or other documents reasonably necessary or desirable for the release of the
Liens created hereby on such Pledged Collateral, as applicable. At the request
and sole expense of the Borrower, Pledgor shall be released from its obligations
hereunder in the event that all the Capital Stock of the Pledgor shall be sold,
transferred or otherwise disposed of to a Person other than a Grantor (as
defined in the Guarantee and Collateral Agreement) in a transaction permitted by
Section 7 of the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least five Business Days, or such
shorter period as the Administrative Agent may agree, prior to the date of the
proposed release, a written request for release identifying the Pledgor and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with terms and
provisions of the Credit Agreement and the other Loan Documents.

(remainder of page intentionally left blank; signature pages follow)

 

 

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGOR:

 

ENTERASYS NETWORKS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------

 

Agreed and Acknowledged:

 

BANK OF MONTREAL,

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 1

NOTICE ADDRESS OF THE PLEDGOR

 

Pledgor

Notice Address

Enterasys Networks, Inc.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

DESCRIPTION OF PLEDGED COLLATERAL

Pledged Stock:

 

Pledgor

Issuer

Class of Capital Stock

Certificate No.

No. of Shares / Units

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4

LOCATION OF JURISDICTION OF ORGANIZATION AND

CHIEF EXECUTIVE OFFICE

 

Pledgor

Jurisdiction of

Organization

Organizational

Identification

Number

Location of

Chief Executive Office

Enterasys Networks, Inc.

Delaware

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO

PLEDGE AGREEMENT

UCC FINANCING STATEMENT DESCRIPTION

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO

PLEDGE AGREEMENT

FORM OF

PLEDGE SUPPLEMENT

To:

Bank of Montreal, as Administrative Agent

Re:

Pledge Agreement referenced below

Date:                      

Ladies and Gentlemen:

This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 2.3(e) of that certain Pledge Agreement, dated as of May 1, 2018 (as
amended, modified, renewed or extended from time to time, the “Pledge
Agreement”), among the Pledgor party thereto (the “Pledgor”), and Bank of
Montreal (in its capacity as administrative and collateral agent for the Secured
Parties defined therein, the “Administrative Agent”). All capitalized terms used
in this Pledge Supplement and not otherwise defined herein shall have the
meanings assigned to them in either the Pledge Agreement or the Credit Agreement
(as defined in the Pledge Agreement), as the context may require.

The undersigned confirms and agrees that all Pledged Collateral of the
undersigned, including the property described on the supplemental schedule
attached hereto, is part of the Pledged Collateral and shall secure all Secured
Obligations.

Schedule 2 to the Pledge Agreement is hereby amended by adding to such Schedule
2 the information set forth in the supplement attached hereto.

This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.

THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION 10.14 OF THE CREDIT
AGREEMENT REGARDING SUBMISSION TO JURISDICTION AND JURY TRIAL WAIVER SHALL BE
APPLICABLE TO THIS AGREEMENT AND ARE HEREBY INCORPORATED HEREIN, MUTATIS
MUTANDIS, AS IF SET FORTH HEREIN IN FULL.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.

 

ENTERASYS NETWORKS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 1

 

 

 

 

--------------------------------------------------------------------------------

 

SUPPLEMENT TO ANNEX 1

TO THE PLEDGE AGREEMENT

 

Name of Subsidiary

Number of Units/Shares

Owned

Certificate(s) Numbers

Date Issued

Class or Type of Units

or Shares

Percentage of

Subsidiary’s

Total Equity

Interests Owned

 

 